EXECUTION VERSION


AMENDMENT NO. 1 TO CREDIT AGREEMENT
This AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of May 19, 2020 (this
“Amendment”), is entered into among TAPESTRY, INC., a Maryland corporation (the
“Company”), the Lenders signatory hereto, and BANK OF AMERICA, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) under the Credit Agreement, dated as of October 24, 2019 (as amended,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Credit Agreement”), among the Company, the Foreign Subsidiary Borrowers
party thereto, the Lenders thereto and the Administrative Agent.
WHEREAS the Company and the Lenders party hereto (which constitute the Required
Lenders) desire to amend the Credit Agreement pursuant to Section 9.02(b).
NOW THEREFORE, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto hereby agree as follows:
1.    Defined Terms. Capitalized terms which are defined in the Credit Agreement
and not otherwise defined herein have the meanings given in the Credit
Agreement.
2.    Amendment. As of the Amendment Effective Date (as defined below), the
Credit Agreement is hereby amended to:
(a)    delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Amended Credit
Agreement attached as Exhibit A hereto, except that any Schedule or Exhibit to
the Credit Agreement not amended pursuant to the terms of this Amendment or
otherwise included as part of Exhibit A shall remain in effect without any
amendment or other modification thereto;
(b)    add as Exhibit E (Form of Security Agreement) to the Credit Agreement the
attached Exhibit B; and
(c)    add as Exhibit G (Form of Subsidiary Guaranty) to the Credit Agreement
the attached Exhibit C.
The Credit Agreement, as amended by this Amendment, is hereinafter referred to
as the “Amended Credit Agreement”.
3.    Effectiveness. This Amendment will become effective upon the first date
the following conditions precedent are satisfied (such date, the “Amendment
Effective Date”):
(a)    The Administrative Agent shall have received from the Company, the
Required Lenders and the Administrative Agent an executed counterpart of this
Amendment (or photocopies thereof sent by fax, pdf or other electronic means,
each of which shall be enforceable with the same effect as a signed original).
(b)    After giving effect to this Amendment, the representations and warranties
made by the Company contained in Section 4 below shall be true in all respects
and no Default or Event of Default shall have occurred and be continuing or
shall occur after giving effect to this Amendment.




    

--------------------------------------------------------------------------------




(c)    The Company shall have paid (i) all fees required by that certain letter
agreement dated May 8, 2020 among the Company and BofA Securities, Inc. (the
“Letter Agreement”), (ii) to the Administrative Agent, for the benefit of each
Lender that submits a signature page to the Administrative Agent consenting to
this Amendment no later than May 18, 2020 at 12:00 p.m. Eastern time (such
Person, a “Consenting Lender”), a consent fee of 0.10% of such Consenting
Lender’s Commitment as of the Amendment Effective Date and (iii) all expenses
(including the reasonable fees and expenses of counsel to the Administrative
Agent) required to be paid pursuant to the Letter Agreement and the Credit
Agreement for which invoices have been presented on or before the date hereof.
4.    Representations and Warranties. The Company represents and warrants, as of
the date hereof, that, after giving effect to the provisions of this Amendment,
(a) each of the representations and warranties made by the Loan Parties in
Article III of the Amended Credit Agreement is true in all material respects on
and as of the date hereof as if made on and as of the date hereof, except to the
extent that such representations and warranties refer to an earlier date, in
which case they were true in all material respects as of such earlier date;
provided that if any such representation and warranty is already qualified by
materiality in the Amended Credit Agreement, Material Adverse Effect or words of
similar import, such representation and warranty shall be true and correct in
all respects, and (b) no Default or Event of Default has occurred and is
continuing.
5.    Continuing Effect of the Credit Agreement. This Amendment is limited
solely to the matters expressly set forth herein and does not constitute an
amendment to any provision of the Credit Agreement other than as set forth
herein. Subject to the express terms of this Amendment, the Credit Agreement
remains in full force and effect, and the Company and the Required Lenders
acknowledge and agree that all of their obligations hereunder and under the
Amended Credit Agreement shall be valid and enforceable and shall not be
impaired or limited by the execution or effectiveness of this Amendment except
to the extent specified herein. Upon the effectiveness of this Amendment, each
reference in the Amended Credit Agreement and in any exhibits attached thereto
to “this Agreement”, “hereunder”, “hereof”, “herein” or words of similar import
shall mean and be a reference to the Credit Agreement after giving effect
hereto.
6.    Miscellaneous. The provisions of Sections 9.03 (Expenses; Indemnity;
Damage Waiver), 9.05 (Survival), 9.06 (Counterparts; Integration; Effectiveness;
Electronic Execution), 9.07 (Severability), 9.09 (Governing Law; Submission to
Jurisdiction; Consent to Service of Process), 9.10 (Waiver of Jury Trial), 9.11
(Descriptive Headings) and 9.12 (Confidentiality) of the Credit Agreement shall
apply with like effect to this Amendment.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


2
    
    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 
 
 
TAPESTRY, INC.
 
 
 
By: /s/ Katia DeVita___________________________ 
Name: Katia DeVita
Title: Treasurer



 
BANK OF AMERICA, N.A., as Administrative Agent
 
 
 
 
 
By: /s/ Kyle D. Harding   
Name: Kyle D. Harding
Title: Vice President







[Signature Page to Amendment to Tapestry, Inc. Credit Agreement]





--------------------------------------------------------------------------------




        






 
 
 
BANK OF AMERICA, N.A., as a Lender
 
 
 
By: /s/ Anthony Hoye   
Name: Anthony Hoye
Title: Director









[Signature Page to Amendment to Tapestry, Inc. Credit Agreement]
    

--------------------------------------------------------------------------------











 
 
 
MUFG Union Bank, N.A., as a Lender
 
 
 
By: /s/ Meng Zhang   
Name: Meng Zhang  
Title: Vice President





[Signature Page to Amendment to Tapestry, Inc. Credit Agreement]



--------------------------------------------------------------------------------







 
 
 
U.S. Bank of National Association, as a Lender
 
 
 
By: /s/ Michael P. Dickman   
Name: Michael P. Dickman 
Title: Senior Vice President







[Signature Page to Amendment to Tapestry, Inc. Credit Agreement]



--------------------------------------------------------------------------------







 
 
 
BNP PARIBAS, as a Lender
 
 
 
By: /s/ Mike Shryrock   
Name: Mike Shryrock
Title: Managing Director
 
 

By: /s/ Tony Baratta    
Name: Tony Baratta
Title: Managing Director








[Signature Page to Amendment to Tapestry, Inc. Credit Agreement]



--------------------------------------------------------------------------------









 
 
 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
By: /s/ Lauren Potts   
Name: Lauren Potts
Title: Senior Vice President









[Signature Page to Amendment to Tapestry, Inc. Credit Agreement]



--------------------------------------------------------------------------------









 
 
 
BANK OF CHINA, NEW YORK BRANCH, as a Lender
 
 
 
By: /s/ Raymond Qiao   
Name: Raymond Qiao
Title: Executive Vice President









[Signature Page to Amendment to Tapestry, Inc. Credit Agreement]



--------------------------------------------------------------------------------







 
 
 
JPMORGAN CHASE BANK, N.A., as a Lender
 
 
 
By: /s/ James A. Knight   
Name: James A. Knight
Title: Executive Director









[Signature Page to Amendment to Tapestry, Inc. Credit Agreement]



--------------------------------------------------------------------------------







 
 
 
TD Bank, N.A., as a Lender
 
 
 
By: /s/ Jason Siewert   
Name: Jason Siewert 
Title: Senior Vice President











[Signature Page to Amendment to Tapestry, Inc. Credit Agreement]



--------------------------------------------------------------------------------







 
 
 
CITIBANK, N.A., as a Lender
 
 
 
By: /s/ Jonathan Eng   
Name: Jonathan Eng 
Title: Senior Vice President











[Signature Page to Amendment to Tapestry, Inc. Credit Agreement]



--------------------------------------------------------------------------------







 
 
 
HSBC Bank USA, National Association, as a Lender
 
 
 
By: /s/ Jaime Mariano   
Name: Jaime Mariano 
Title: Senior Vice President #21440









[Signature Page to Amendment to Tapestry, Inc. Credit Agreement]



--------------------------------------------------------------------------------







 
 
 
GOLDMAN SACHS BANK USA, as a Lender
 
 
 
By: /s/ Jamie Minieri   
Name: Jamie Minieri  
Title: Authorized Signatory









[Signature Page to Amendment to Tapestry, Inc. Credit Agreement]



--------------------------------------------------------------------------------







 
 
 
Wells Fargo, N.A., National Association, as a Lender
 
 
 
By: /s/ Denis Waltrich   
Name: Denis Waltrich 
Title: Director





















[Signature Page to Amendment to Tapestry, Inc. Credit Agreement]



--------------------------------------------------------------------------------




EXHIBIT A




EXECUTION VERSION


Deal CUSIP:  87603BAA1
Revolver CUSIP: 87603BAB9


CREDIT AGREEMENT
 
dated as of 

October 24, 2019
among
TAPESTRY, INC. 
 
The Foreign Subsidiary Borrowers Party Hereto
 
The Lenders Party Hereto 
 
BANK OF AMERICA, N.A.
as Administrative Agent 
 
JPMORGAN CHASE BANK, N.A. and HSBC BANK USA, N.A.,
as Co-Syndication Agents 
 
and
CITIBANK, N.A., TD BANK, N.A., U.S. BANK NATIONAL ASSOCIATION and WELLS FARGO
BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents 







 
BofA SECURITIES, INC.,
JPMORGAN CHASE BANK, N.A. and HSBC SECURITIES (USA), INC.
as Joint Bookrunners and Joint Lead Arrangers















    

--------------------------------------------------------------------------------


Table Of Contents
Page


ARTICLE I Definitions    1
SECTION 1.01.
DEFINED TERMS    1

SECTION 1.02.
CLASSIFICATION OF LOANS AND BORROWINGS    2932

SECTION 1.03.
TERMS GENERALLY    2932

SECTION 1.04.
ACCOUNTING TERMS; GAAP; EXCHANGE RATES    2933

SECTION 1.05.
LLC DIVISION/SERIES TRANSACTIONS    3034

ARTICLE II The Credits    3034
SECTION 2.01.
COMMITMENTS    3034

SECTION 2.02.
LOANS AND BORROWINGS    3134

SECTION 2.03.
REQUESTS FOR BORROWINGS    3135

SECTION 2.04.
DETERMINATION OF DOLLAR AMOUNTS    3236

SECTION 2.05.
SWINGLINE LOANS    3336

SECTION 2.06.
LETTERS OF CREDIT    3438

SECTION 2.07.
FUNDING OF BORROWINGS    3943

SECTION 2.08.
INTEREST ELECTIONS    4044

SECTION 2.09.
TERMINATION AND REDUCTION OF COMMITMENTS    4145

SECTION 2.10.
REPAYMENT OF LOANS; EVIDENCE OF DEBT    4246

SECTION 2.11.
PREPAYMENT OF LOANS    4246

SECTION 2.12.
FEES    4347

SECTION 2.13.
INTEREST    4448

SECTION 2.14.
ALTERNATE RATE OF INTEREST    4549

SECTION 2.15.
INCREASED COSTS    4752

SECTION 2.16.
BREAK FUNDING PAYMENTS    4953

SECTION 2.17.
TAXES    4953







    
#93177127v17    

--------------------------------------------------------------------------------

Table Of Contents
(continued)
Page


SECTION 2.18.
PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET‑OFFS    5357

SECTION 2.19.
MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS    5559

SECTION 2.20.
EXPANSION OPTION    5560

SECTION 2.21.
[INTENTIONALLY OMITTED]    5661

SECTION 2.22.
JUDGMENT CURRENCY    5661

SECTION 2.23.
DESIGNATION OF FOREIGN SUBSIDIARY BORROWERS    5661

SECTION 2.24.
DEFAULTING LENDERS    5761

SECTION 2.25.
EXTENSION OF MATURITY DATE    5863

ARTICLE III Representations and Warranties    6065
SECTION 3.01.
ORGANIZATION; POWERS; SUBSIDIARIES    6065

SECTION 3.02.
AUTHORIZATION; ENFORCEABILITY    6065

SECTION 3.03.
GOVERNMENTAL APPROVALS; NO CONFLICTS    6165

SECTION 3.04.
FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE    6166

SECTION 3.05.
PROPERTIES    6166

SECTION 3.06.
LITIGATION    6166

SECTION 3.07.
INVESTMENT COMPANY STATUS    6266

SECTION 3.08.
TAXES    6266

SECTION 3.09.
ERISA    6266

SECTION 3.10.
DISCLOSURE    6267

SECTION 3.11.
FEDERAL RESERVE REGULATIONS    6267

SECTION 3.12.
NO DEFAULT    6267

SECTION 3.13.
ANTI-CORRUPTION LAWS AND SANCTIONS    6267

SECTION 3.14.
SOLVENCY    6367





    
#93177127v17    



--------------------------------------------------------------------------------

Table Of Contents
(continued)
Page


SECTION 3.15.
USE OF PROCEEDS    6367

SECTION 3.16.
EEA FINANCIAL INSTITUTIONS    6367

ARTICLE IV Conditions    6368
SECTION 4.01.
EFFECTIVE DATE    6368

SECTION 4.02.
EACH CREDIT EVENT    6469

SECTION 4.03.
DESIGNATION OF A FOREIGN SUBSIDIARY BORROWER    6569

ARTICLE V Affirmative Covenants    6570
SECTION 5.01.
FINANCIAL STATEMENTS AND OTHER INFORMATION    6570

SECTION 5.02.
NOTICES OF MATERIAL EVENTS    6772

SECTION 5.03.
EXISTENCE; CONDUCT OF BUSINESS    6772

SECTION 5.04.
PAYMENT OF OBLIGATIONS    6772

SECTION 5.05.
MAINTENANCE OF PROPERTIES; INSURANCE    6772

SECTION 5.06.
BOOKS AND RECORDS; INSPECTION RIGHTS    6873

SECTION 5.07.
COMPLIANCE WITH LAWS AND MATERIAL CONTRACTUAL OBLIGATIONS    6873

SECTION 5.08.
USE OF PROCEEDS AND LETTERS OF CREDIT    6873

SECTION 5.09.
SPRINGING SUBSIDIARY GUARANTY    74

SECTION 5.10.
SPRINGING COLLATERAL PLEDGE    74

ARTICLE VI Negative Covenants    6974
SECTION 6.01.
INDEBTEDNESS    6974

SECTION 6.02.
LIENS    7176

SECTION 6.03.
FUNDAMENTAL CHANGES AND ASSET SALES    7278

SECTION 6.04.
INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS    7379





    
#93177127v17    



--------------------------------------------------------------------------------

Table Of Contents
(continued)
Page


SECTION 6.05.
TRANSACTIONS WITH AFFILIATES    7481

SECTION 6.06.
RESTRICTED PAYMENTS    7481

SECTION 6.07.
NET LEVERAGE RATIO    7481

SECTION 6.08.
LIQUIDITY    81

ARTICLE VII Events of Default    7482
ARTICLE VIII The Administrative Agent    7784
ARTICLE IX Miscellaneous    8088
SECTION 9.01.
NOTICES    8088

SECTION 9.02.
WAIVERS; AMENDMENTS    8289

SECTION 9.03.
EXPENSES; INDEMNITY; DAMAGE WAIVER    8391

SECTION 9.04.
SUCCESSORS AND ASSIGNS    8592

SECTION 9.05.
SURVIVAL    8895

SECTION 9.06.
COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION    8896

SECTION 9.07.
SEVERABILITY    8896

SECTION 9.08.
RIGHT OF SETOFF    8996

SECTION 9.09.
GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS    8996

SECTION 9.10.
WAIVER OF JURY TRIAL    9098

SECTION 9.11.
HEADINGS    9098

SECTION 9.12.
CONFIDENTIALITY    9098

SECTION 9.13.
USA PATRIOT ACT    9199

SECTION 9.14.
[INTENTIONALLY OMITTED]RELEASES OF SUBSIDIARY GUARANTORS AND COLLATERAL    9299

SECTION 9.15.
INTEREST RATE LIMITATION    92100

SECTION 9.16.
NO ADVISORY OR FIDUCIARY RESPONSIBILITY    92100





    
#93177127v17    



--------------------------------------------------------------------------------

Table Of Contents
(continued)
Page


SECTION 9.17.
ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS    92101

SECTION 9.18.
ACKNOWLEDGEMENT REGARDING ANY SUPPORTED QFCS    93101

SECTION 9.19.
CERTAIN ERISA MATTERS    93102

SECTION 9.20.
AMENDMENTS AND WAIVERS WITH RESPECT TO SUBSIDIARY GUARANTY AND SECURITY
AGREEMENT.    103

ARTICLE X Company Guarantee    94103
SECTION 10.01.
GUARANTEE    94103

SECTION 10.02.
NO SUBROGATION    95104

SECTION 10.03.
AMENDMENTS, ETC. WITH RESPECT TO THE SUBSIDIARY OBLIGATIONS    95104

SECTION 10.04.
GUARANTEE ABSOLUTE AND UNCONDITIONAL    96104

SECTION 10.05.
REINSTATEMENT    96105

SECTION 10.06.
PAYMENTS    96105





    
#93177127v17    



--------------------------------------------------------------------------------

Table Of Contents
(continued)
Page


SCHEDULES:
Schedule 2.01 – Commitments
Schedule 2.06(A) – Letter of Credit Sublimits
Schedule 2.06(B) – Existing Letter of Credit
Schedule 3.05    – Properties
Schedule 3.06    – Litigation
Schedule 6.01    – Existing Indebtedness
Schedule 6.02    – Existing Liens
Schedule 6.03    – Permitted Dispositions
Schedule 6.04    – ExistingPermitted Investments
Schedule 9.01 – Administrative Agent’s Office; Certain Addresses for Notices
EXHIBITS:
Exhibit A     – Form of Assignment and Assumption
Exhibit B     – [Intentionally Omitted]
Exhibit C     – Form of Increasing Lender Supplement
Exhibit D     – Form of Augmenting Lender Supplement
Exhibit E     – [Intentionally Omitted]Form of Security Agreement
Exhibit F-1     – Form of Borrowing Subsidiary Agreement
Exhibit F-2     – Form of Borrowing Subsidiary Termination
Exhibit G    – [Intentionally Omitted]Form of Subsidiary Guaranty
Exhibit H-1     – Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)
Exhibit H-2     – Form of U.S. Tax Certificate (Foreign Participants That Are
Not Partnerships)
Exhibit H-3     – Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)
Exhibit H-4     – Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)
Exhibit I     – Form of Solvency Certificate








    
#93177127v17    



--------------------------------------------------------------------------------






CREDIT AGREEMENT (this “Agreement”) dated as of October 24, 2019, among
TAPESTRY, INC., the FOREIGN SUBSIDIARY BORROWERS from time to time party hereto,
the LENDERS from time to time party hereto, and BANK OF AMERICA, N.A., as
Administrative Agent.
WHEREAS, the Borrowers (such term and each other capitalized term used and not
otherwise defined herein having the meaning assigned to it in Section 1.01), the
lenders party thereto and Bank of America, N.A., as administrative agent
thereunder, are currently party to the Credit Agreement, dated as of May 30,
2017 (and as further amended, supplemented or otherwise modified prior to the
Effective Date, the “Existing Credit Agreement”);
WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have entered into this Agreement in order to provide for a $900,000,000
revolving loan credit facility to replace the revolving credit loan facility in
the Existing Credit Agreement as of the Effective Date and to be used for
general corporate purposes;
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree as follows:
ARTICLE I

Definitions
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.
“Acquired Rights” has the meaning assigned to such term in the definition of
“Consolidated EBITDAR”.
“Act” has the meaning assigned to such term in Section 9.13.
“Additional Commitment Lender” has the meaning assigned to such term in Section
2.25(d).
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Adjustment” has the meaning assigned to such term in Section 2.14(d).
“Administrative Agent” means Bank of America, N.A. (including its branches and
affiliates), in its capacity as administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


    
    
#93177127v17    

--------------------------------------------------------------------------------





“Agent Party” has the meaning assigned to such term in Section 9.01(d).
“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling, (iv)
Japanese Yen and (v) any other currency (x) that is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars, (y) for which a LIBOR Screen Rate is available in the
Administrative Agent’s reasonable determination and (z) that is reasonably
acceptable to the Administrative Agent and each of the Lenders.
“Agreement” has the meaning assigned to such term in the preamble hereto.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Rate in
effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month
Interest Period in Dollars on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1% and, if the Alternate Base Rate
is less than zero, such rate shall be deemed to be zero for purposes of this
Agreement, provided that, for the avoidance of doubt, the Adjusted LIBO Rate for
any day shall be based on the LIBO Rate at approximately 11:00 a.m. London time
on such day, subject to the interest rate floors expressly set forth therein.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Rate or the Adjusted LIBO Rate, respectively.
“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).
“Amendment No. 1 Effective Date” means May 19, 2020.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Maturity Date” has the meaning assigned to such term in Section
2.25(a).
“Applicable Percentage” means, with respect to any Lender, with respect to
Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction the numerator of which is such Lender’s Commitment and the denominator
of which is the aggregate Commitments of all Lenders (if the Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Commitments most recently in effect, giving effect to any assignments);
provided that in the case of Section 2.24 when a Defaulting Lender shall exist,
any such Defaulting Lender’s Commitment shall be disregarded in the calculation.
“Applicable Period” has the meaning assigned to such term in the definition of
“Applicable Rate”.
“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
any ABR Loan or with respect to the facility fees payable hereunder or with
respect to any Commercial Letter of Credit, as the case may be, the applicable
rate per annum set forth below under the caption “Eurocurrency Spread”, “ABR
Spread”, “Facility Fee Rate” or “Commercial Letter of Credit Rate”, as the case
may be, based upon the Gross Leverage Ratio applicable on such date:


2
    
    
#93177127v17    



--------------------------------------------------------------------------------





 
 

Gross Leverage Ratio:
Eurocurrency Spread
 
ABR
Spread
 
Commercial
Letter of Credit Rate
Facility
Fee Rate
Category 1:
 
< 1.75 to 1.00
0.805%
0%
0.3675%
0.07%
Category 2:
> 1.75 to 1.00 but < 2.25 to 1.00
0.91%
0%
0.41%
0.09%
Category 3:
> 2.25 to 1.00 but < 2.75 to 1.00
1.015%
0.015%
0.4525%
0.11%
Category 4:
> 2.75 to 1.00 but < 3.50 to 1.00
1.125%
0.125%
0.5%
0.125%
Category 5: 


> 3.50 to 1.00 but < 4.00 to 1.00
1.225%
0.225%
0.5375%
0.15%
Category 6:


> 4.00 to 1.00
1.425%
0.425%
0.7125%
0.20%



For purposes of the foregoing,
(i) if at any time the Company fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 5 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable; provided that from
and after the Amendment No. 1 Effective Date, if at any time the Company fails
to deliver the Financials on or before the date the Financials are due pursuant
to Section 5.01, Category 6 shall be deemed applicable for the period commencing
three (3) Business Days after the required date of delivery and ending on the
date which is three (3) Business Days after the Financials are actually
delivered, after which the Category shall be determined in accordance with the
table above as applicable;
(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change);
(iii) notwithstanding the foregoing, Category 3 shall be deemed to be applicable
until the Administrative Agent has received the Borrower’s first compliance
certificate pursuant to clause (c) of Section 5.01 after the date hereof;
andprovided that notwithstanding the foregoing, from and after the Amendment No.
1 Effective Date, Category 6 shall be deemed to be applicable until the
Administrative Agent has received the Borrower’s first compliance certificate
pursuant to clause (c) of Section 5.01 after the Amendment No. 1 Effective Date;
provided, further, that Category 6 shall have no further effect (and shall be
deemed to be deleted from this Agreement) on and after the date on which the
Company delivers a certificate of a Financial Officer to the Administrative
Agent pursuant to Section 5.01(c) in connection with the delivery of the
financial statements for the Company’s Fiscal Quarter ended on July 3, 2021 (and
after such date Category 5 shall apply when the Gross Leverage Ratio is in
excess of 4.00 to 1.00); and


3
    
    
#93177127v17    



--------------------------------------------------------------------------------





(iv) in the event that any compliance certificate delivered pursuant to Section
5.01(c) is determined to be inaccurate, and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Rate for any period (an
“Applicable Period”) than the Applicable Rate applied for such Applicable
Period, then (a) the Company shall promptly (and in any event within five
Business Days) following such determination deliver to the Administrative Agent
a corrected compliance certificate required by Section 5.01(c) for such
Applicable Period, (b) the Applicable Rate for such Applicable Period shall be
determined as if the Gross Leverage Ratio were determined based on the amounts
set forth in such correct compliance certificate and (c) the Company shall
promptly (and in any event within ten Business Days) following delivery of such
corrected compliance certificate pay to the Administrative Agent the accrued
additional interest owing as a result of such increased Applicable Rate for such
Applicable Period.
“Approved Fund” means any Fund that is administered or arranged by (a) a Lender,
(b) an affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form (including an electronic documentation form
generated by use of an electronic platform) approved by the Administrative
Agent.
“Augmenting Lender” has the meaning assigned to such term in Section 2.20.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Available Commitment” means, at any time with respect to any Lender, the
Commitment of such Lender then in effect minus the Credit Exposure of such
Lender at such time; it being understood and agreed that any Lender’s Swingline
Exposure shall not be deemed to be a component of the Credit Exposure for
purposes of calculating the facility fee under Section 2.12(a).
“Available Liquidity” means, as of any date, the amount of (x) unrestricted cash
and Permitted Investments (other than Permitted Investments described in clauses
(i) and (j) of the definition thereof) of the Company and its Subsidiaries on
such date plus (y) the sum of (i) the Available Commitment of all Lenders
available for utilization on such date; provided that on such date the Company
could satisfy the conditions set forth in Section 4.02, and (ii) the available
commitments under other credit facilities of the Company and its Subsidiaries on
such date; provided that on such date the Company or the applicable Subsidiary
that is the borrower thereunder could satisfy the conditions to borrowing (if
any) under such credit facilities.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its


4
    
    
#93177127v17    



--------------------------------------------------------------------------------





business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Board of Directors” means with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers or managing members of such
Person, (iii) in the case of any partnership, the board of directors of the
general partner of such Person and (iv) in any other case, the functional
equivalent of the foregoing.
“Borrower” means the Company or any Foreign Subsidiary Borrower.
“Borrowing” means (a) Revolving Loans of the same Type and currency, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect or (b) a Swingline Loan.
“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03.
“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit F-1.
“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit F-2.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or LC Disbursements which are


5
    
    
#93177127v17    



--------------------------------------------------------------------------------





the subject of a borrowing, drawing, payment, reimbursement or rate selection
are denominated in euro, the term “Business Day” shall also exclude any day on
which the TARGET2 payment system is not open for the settlement of payments in
euro).
“Cash Management Bank” means any Person that was a Lender or an Affiliate of a
Lender (x) on the Amendment No. 1 Effective Date or (y) at the time the Company
or any Subsidiary initially incurred any Cash Management Obligation to such
Person.
“Cash Management Obligations” means obligations owed by the Company or any
Subsidiary to any Lender or a Cash Management Bank in respect of (1) any
overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers of funds and (2)
the Company’s or any Subsidiary’s participation in commercial (or purchasing)
card programs at the Lender or any Affiliate (“card obligations”).
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Effective Date), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Company; (b) occupation of a majority of
the seats (other than vacant seats) on the Board of Directors of the Company by
Persons who are not Continuing Directors; or (c) the Company ceases to own,
directly or indirectly, and Control 100% (other than directors’ qualifying
shares) of the ordinary voting and economic power of any Foreign Subsidiary
Borrower.
“Change in Law” means the occurrence, after the Effective Date (or with respect
to any Lender, if later, the date on which such Lender becomes a Lender), of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.
“Charges” has the meaning assigned to such term in Section 9.15.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
“Code” means the Internal Revenue Code of 1986, as amended.
“Co-Documentation Agent” means each of Citibank, N.A., TD Bank, N.A., U.S. Bank
National Association and Wells Fargo Bank, National Association in its capacity
as co-documentation agent for the credit facilities evidenced by this Agreement.
“Commercial Letter of Credit” means a commercial documentary letter of credit
issued pursuant to this Agreement by any Issuing Bank for the purchase of goods
in the ordinary course of business.


6
    
    
#93177127v17    



--------------------------------------------------------------------------------





“Commitment” means, with respect to each Lender, the commitment, if any, to make
Revolving Loans and to acquire participations in Letters of Credit and Swingline
Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Credit Exposure hereunder, as such commitment may be (a)
reduced or terminated from time to time pursuant to Section 2.09, (b) increased
from time to time pursuant to Section 2.20 and (c) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to Section
9.04. The initial amount of each Lender’s Commitment is set forth on Schedule
2.01, or in the applicable documentation pursuant to which such Lender shall
have assumed its Commitment pursuant to the terms hereof, as applicable. The
aggregate amount of the Lenders’ Commitments on the Effective Date is
$900,000,000.
“Communications” has the meaning assigned to such term in Section 9.01(d).
“Company” means Tapestry, Inc., a Maryland corporation.
“Computation Date” is defined in Section 2.04.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDAR” means, for any period, Consolidated Net Income for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e)(i) any extraordinary or
non-recurring costs, expenses or losses paid in cash during such period in an
aggregate amount not to exceed $150,000,000 during the term of this Agreement
and (ii) any extraordinary or non-recurring non-cash expenses or losses
(including any noncash impairment of assets, and, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, non-cash losses on sales of assets outside of the ordinary
course of business and including non-cash charges arising from the application
of Statement of Financial Accounting Standards No. 142 (or the corresponding
Accounting Standards Codification Topic, as applicable)), (f) non-cash expenses
related to stock based compensation and (g) Consolidated Lease Expense and
minus, (x) to the extent included in the statement of such Consolidated Net
Income for such period, the sum of (i) interest income, (ii) any extraordinary
or non-recurring non-cash income or gains (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, gains on the sales of assets outside of the ordinary course of
business) and (iii) income tax credits (to the extent not netted from income tax
expense) and (y) any cash payments made during such period in respect of items
described in clauses (e) and (f) above subsequent to the fiscal quarter in which
the relevant noncash expenses or losses were reflected as a charge in the
statement of Consolidated Net Income, all as determined on a consolidated basis
in accordance with GAAP.
For the purposes of calculating Consolidated EBITDAR for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Gross Leverage Ratio or Net Leverage Ratio, (i) for each
Reference Period, Consolidated Lease Expense shall be calculated, as follows:
(a) for the four fiscal quarter period ending September 28, 2019, Consolidated
Lease Expense shall equal (x) Consolidated Lease Expense in respect of the
fiscal quarter ending September 28, 2019 multiplied by (y) four, (b) for the
four fiscal quarter period ending December 28, 2019, Consolidated Lease Expense
shall equal (x) the sum of Consolidated Lease Expense for the fiscal quarters
ending September 28, 2019 and December 28, 2019 multiplied by (y) two, (c) for
the four fiscal quarter period ending March 28, 2020,


7
    
    
#93177127v17    



--------------------------------------------------------------------------------





Consolidated Lease Expense shall equal (x) the sum of Consolidated Lease Expense
for the fiscal quarters ending September 28, 2019, December 28, 2019 and March
28, 2020 multiplied by (y) 4/3 and (d) for the four fiscal quarter period ending
June 27, 2020 and for each four fiscal quarter period thereafter, Consolidated
Lease Expense shall be determined for such four fiscal quarter period, (ii) if
at any time during such Reference Period the Company or any Subsidiary shall
have made any Material Disposition, the Consolidated EBITDAR for such Reference
Period shall be reduced by an amount equal to the Consolidated EBITDAR (if
positive) attributable to the property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
Consolidated EBITDAR (if negative) attributable thereto for such Reference
Period, and (iii) if during such Reference Period the Company or any Subsidiary
shall have made a Material Acquisition, Consolidated EBITDAR for such Reference
Period shall be calculated after giving pro forma effect thereto (taking into
account (A) such cost savings as may be determined by the Company in a manner
consistent with the evaluation performed by the Company in deciding to make such
Material Acquisition, as presented to the Company’s Board of Directors, provided
that the Company may take into account such cost savings only if it in good
faith determines on the date of calculation that it is reasonable to expect that
such cost savings will be implemented within 120 days following the date of such
Material Acquisition (or in the case of any calculation made subsequent to such
120th day, that such cost savings have, in fact, been implemented) and (B) all
transactions that are directly related to such Material Acquisition and are
entered into in connection and substantially contemporaneously therewith) as if
such Material Acquisition occurred on the first day of such Reference Period. As
used in this definition, “Material Acquisition” means any acquisition of
property or series of related acquisitions of property that (a) constitutes (i)
assets comprising all or substantially all of a business or operating unit of a
business, (ii) all or substantially all of the common stock or other Equity
Interests of a Person or (iii) in any case where clauses (i) and (ii) above are
inapplicable, the rights of any licensee (including by means of the termination
of such licensee’s rights under such license) under a trademark license to such
licensee from the Company or any of its Affiliates (the “Acquired Rights”), and
(b) involves the payment of consideration by the Company and its Subsidiaries in
excess of $50,000,000; “Material Disposition” means any Disposition of property
or series of related Dispositions of property that yields gross proceeds to the
Company or any of its Subsidiaries in excess of $50,000,000. In making any
calculation pursuant to this paragraph with respect to a Material Acquisition of
a Person, business or rights for which quarterly financial statements are not
available, the Company shall base such calculation on the financial statements
of such Person, business or rights for the then most recently completed period
of twelve consecutive calendar months for which such financial statements are
available and shall deem the contribution of such Person, business or rights to
Consolidated EBITDAR for the period from the beginning of the applicable
Reference Period to the date of such Material Acquisition to be equal to the
product of (x) the number of days in such period divided by 365 multiplied by
(y) the amount of Consolidated EBITDAR of such Person, business or rights for
the twelve-month period referred to above (calculated on the basis set forth in
this definition). In making any calculation pursuant to this paragraph in
connection with an acquisition of Acquired Rights to be followed by the granting
of a new license of such Acquired Rights (or any rights derivative therefrom),
effect may be given to such grant of such new license (as if it had occurred on
the date of such acquisition) if, and only if, the Company in good faith
determines on the date of such calculation that it is reasonable to expect that
such grant will be completed within 120 days following the date of such
acquisition (or in the case of any calculation made subsequent to such 120th
day, that such grant has, in fact, been completed).
“Consolidated Lease Expense” means, for any period, the aggregate “operating
lease cost” (as such amount is determined in accordance with GAAP) for such
period included in the income statement most recently delivered pursuant to
Section 5.01(a) or (b), as the case may be.  Such amount does not incorporate or
include any amounts payable under the Finance Leases of the Company and its
Subsidiaries.


8
    
    
#93177127v17    



--------------------------------------------------------------------------------





“Consolidated Net Income” means for any period, the consolidated net income (or
loss) of the Company and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Company or is merged into or consolidated with the Company or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Company) in which the Company or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Company or such Subsidiary in the form of dividends or similar distributions and
(c) the undistributed earnings of any Subsidiary of the Company to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any contractual
obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary.
“Consolidated Net Worth” means as of any date of determination thereof, the
excess of (a) the aggregate consolidated net book value of the assets of the
Company and its Subsidiaries after all appropriate adjustments in accordance
with GAAP (including, without limitation, reserves for doubtful receivables,
obsolescence, depreciation and amortization) over (b) all of the aggregate
liabilities of the Company and its Subsidiaries, including all items which, in
accordance with GAAP, would be included on the liability side of the balance
sheet (other than Equity Interests, treasury stock, capital surplus and retained
earnings), in each case determined on a consolidated basis (after eliminating
all inter-company items) in accordance with GAAP; provided, however, that in
calculating Consolidated Net Worth the effects of Accounting Standards
Codification Topic 350 shall be disregarded.
“Consolidated Total Indebtedness” means at any time, the aggregate Indebtedness
of the Company and its Subsidiaries calculated on a consolidated basis as of
such time in accordance with GAAP and the total Operating Lease liability of the
Company and its Subsidiaries as of such time as shown on the balance sheet and
calculated on a consolidated basis as of such time in accordance with GAAP
(after giving effect to Accounting Standards Codification Topic 842); provided
that Indebtedness incurred in connection with the ownership, development,
leasing, acquisition, construction or improvement of the Corporate Headquarters
shall be excluded from Consolidated Total Indebtedness to the extent such
Indebtedness is without recourse to the Company or any Subsidiary.
“Continuing Director” means (a) any member of the Board of Directors of the
Company who was a member of the Board of Directors of the Company on the date of
this Agreement and (b) any individual who becomes a member of the Board of
Directors of the Company after the Effective Date if such individual was
appointed, elected, approved or nominated for election by the Board of Directors
of the Company with the affirmative vote of at least a majority of the directors
then still in office.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.
“Corporate Headquarters” means any direct or indirect legal, beneficial or
equitable interest in any corporate headquarters or any direct or indirect
legal, beneficial or equitable interest in the Hudson Yards Development.
“Co-Syndication Agent” means each of JPMorgan Chase Bank, N.A. and HSBC Bank
USA, N.A. in its capacity as co-syndication agent for the credit facilities
evidenced by this Agreement.
“Covenant Relief Period” means the period commencing on the Amendment No. 1
Effective Date and continuing until the date the Company delivers a certificate
of a Financial Officer to the


9
    
    
#93177127v17    



--------------------------------------------------------------------------------





Administrative Agent pursuant to Section 5.01(c) in connection with the delivery
of the financial statements for the Company’s Fiscal Quarter ended on July 3,
2021.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Covered Party” has the meaning assigned to such term in Section 9.18.
“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.
“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.
“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event or a Bail-In Action.
“Disposition” means with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.


10
    
    
#93177127v17    



--------------------------------------------------------------------------------





“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Foreign Holdco Subsidiary” means a Domestic Subsidiary substantially
all of the assets of which consist of the Equity Interests of (and/or
receivables or other amounts due from) one or more Foreign Subsidiaries that are
“controlled foreign corporations” within the meaning of Section 957 of the Code.
“Domestic Payment Office” of the Administrative Agent shall mean the office,
branch, affiliate or correspondent bank of the Administrative Agent for payments
in Dollars as specified from time to time by the Administrative Agent to the
Company and each Lender.
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America, any State thereof or the
District of Columbia (excluding, for the avoidance of doubt, any Subsidiary
organized under the laws of Puerto Rico or any other territory).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a Parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its Parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02), which date is
October 24, 2019.
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, SyndTrak and any other Internet or extranet-based site,
whether such electronic system is owned, operated or hosted by the
Administrative Agent or any Issuing Bank and any of their respective Related
Parties or any other Person, providing for access to data protected by passcodes
or other security system.


11
    
    
#93177127v17    



--------------------------------------------------------------------------------





“Eligible Foreign Subsidiary” means (i) any Foreign Subsidiary organized under
the laws of Luxembourg and (ii) any other Foreign Subsidiary that is approved
from time to time by the Administrative Agent and the Lenders; it being
understood that with respect to this clause (ii), a Lender shall be deemed to
have acted reasonably in withholding its consent if (a) it is unlawful for such
Lender to make Loans under this Agreement to the proposed Foreign Subsidiary,
(b) such Lender cannot or has not determined that it is lawful to do so, (c) the
making of a Loan to the proposed Foreign Subsidiary would reasonably be expected
to subject such Lender to material adverse tax consequences, (d) such Lender is
required or has determined that it is prudent to register or file in the
jurisdiction of formation or organization of the proposed Foreign Subsidiary and
it does not wish to do so or (e) such Lender is restricted by operational or
administrative procedures or other applicable internal policies from extending
credit under this Agreement to Persons in the jurisdiction in which such Foreign
Subsidiary is located.
“Embargoed Country” means, at any time, a country or territory which is itself
the subject or target of any comprehensive embargo under any Sanctions (as of
the Effective Date, Crimea, Cuba, Iran, North Korea and Syria, which list may be
amended from time to time).
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of or relating to the Company or any Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.
“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at
11:00 a.m., London time, on the date on or as of which such amount is to be
determined.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any Reportable Event; (b) a determination that any Plan
is, or is expected to be, in “at risk” status (within the meaning of Section 430
of the Code or Section 303 of ERISA); (c) the failure of any BorrowerLoan Party
or any ERISA Affiliate to make by its due date a required installment


12
    
    
#93177127v17    



--------------------------------------------------------------------------------





under Section 430(j) of the Code with respect to any Plan or the failure by any
Plan to satisfy the minimum funding standards (within the meaning of Section 412
of the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (d) the filing pursuant to Section 412(c) of the Code or Section 303(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (e) the receipt by any BorrowerLoan Party or any ERISA
Affiliate from the PBGC of any notice relating to an intention to terminate any
Plan or to appoint a trustee to administer any Plan, or the incurrence by any
BorrowerLoan Party or any of its ERISA Affiliates of any liability under Title
IV of ERISA with respect to the termination of any Plan, including but not
limited to the imposition of any Lien in favor of the PBGC or any Plan; (f) the
cessation of operations at a facility of the Loan Party or any ERISA Affiliate
in the circumstances described in Section 4062(e) of ERISA; (g) the receipt by
any BorrowerLoan Party or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from any BorrowerLoan Party or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or the incurrence by
any BorrowerLoan Party or any of its ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; (h) the receipt by any BorrowerLoan Party or any ERISA Affiliate of any
determination that a Multiemployer Plan is, or is expected to be, Insolvent,
terminated (within the meaning of Section 4041A of ERISA), or in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA); (i) the failure by any BorrowerLoan Party or any of its ERISA
Affiliates to make when due any required contribution to a Multiemployer Plan
pursuant to Sections 431 or 432 of the Code or any installment payment with
respect to Withdrawal Liability under Section 4201 of ERISA; or (j) any Foreign
Plan Event.
“euro” and/or “EUR” means the single currency of the Participating Member
States.
“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.
“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate determined by the Administrative Agent or the Issuing Bank, as applicable,
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two (2) Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent or the Issuing Bank
may obtain such exchange rate from another financial institution designated by
the Administrative Agent or the Issuing Bank if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency; and provided further that the Issuing Bank may use such
exchange rate quoted on the date as of which the foreign exchange computation is
made in the case of any Letter of Credit denominated in a Foreign Currency.
“Excluded Subsidiary” means (i) any Foreign Subsidiary, (ii) any Domestic
Subsidiary that is a subsidiary of a Foreign Subsidiary, (iii) any Domestic
Foreign Holdco Subsidiary, (iv) any Subsidiary that is a captive insurance
company or not-for-profit Subsidiary, (v) any Subsidiary that is prohibited by
applicable law or regulation or contractual provision existing on the Amendment
No. 1 Effective Date or on the date such Person first becomes a Subsidiary and
not incurred in contemplation thereof (including any


13
    
    
#93177127v17    



--------------------------------------------------------------------------------





requirement to obtain the consent, license, authorization, or approval of any
Governmental Authority or other third party that has not been obtained) from
guaranteeing the Obligations, and (vi) any Subsidiary for which the provision of
a guarantee would result in material adverse accounting, tax or regulatory
consequences as reasonably determined in good faith by the Company; provided
that notwithstanding the foregoing clauses (i) through (vii), the Company may in
its sole discretion designate any Excluded Subsidiary as a Subsidiary Guarantor
subject to (x) such Excluded Subsidiary being a Domestic Subsidiary and (y) the
Administrative Agent and the Lenders having received all documentation and other
information relating to each such Excluded Subsidiary reasonably requested under
applicable “know your customer” and anti-money laundering rules and regulations
including, without limitation the Act.
“Excluded Swap Agreement” shall mean, with respect to any Loan Party, (a) any
Swap Agreement if, and to the extent that, all or a portion of the Obligations
of such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Swap Agreement (or any Obligations thereof) is or becomes illegal
or unlawful under the Commodity Exchange Act or any rule, regulation, or order
of the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) or (b) any other Swap Agreement designated as an
“Excluded Swap Agreement” of such Loan Party as specified in any agreement
between the relevant Loan Parties and Hedge Bank applicable to such Swap
Agreement. If a Swap Agreement arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Agreement that is attributable to swaps for which such Obligation or security
interest is or becomes illegal or unlawful.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f), and (d)
any withholding Taxes imposed under FATCA.
“Existing Credit Agreement” is defined in the recitals hereof.
“Existing Letters of Credit” means the Letters of Credit heretofore issued
pursuant to the Existing Credit Agreement and described on Schedule 2.06(B).
“Existing Maturity Date” has the meaning assigned to such term in Section
2.25(a).
“Extending Lender” has the meaning assigned to such term in Section 2.25(b).
“Extension Date” has the meaning assigned to such term in Section 2.25(a).
“Facilities Commitment Letter” means that certain Facilities Commitment Letter
dated as of October 1, 2019 among the Company, Bank of America, N.A., BofA
Securities, Inc., JPMorgan Chase


14
    
    
#93177127v17    



--------------------------------------------------------------------------------





Bank, N.A., HSBC Bank USA, N.A. and HSBC Securities (USA), Inc. that pertains to
the credit facilities that are the subject of this Agreement.
“Facilities Fee Letters” means the “Fee Letters” as defined in the Facilities
Commitment Letter that pertain to the credit facilities that are the subject of
this Agreement.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities entered into in connection with the
implementation of the foregoing.
“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.
“Finance Lease Liabilities” means, as applied to any Person, all obligations
under Finance Leases of such Person or any of its subsidiaries, in each case
taken at the amount thereof accounted for as liabilities in accordance with
GAAP.
“Finance Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as finance leases, but excluding, for the avoidance of
doubt, any Operating Leases or other non-finance leases.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or assistant treasurer of the Company.
“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).
“Fiscal Quarter” means with respect to the Company and its Subsidiaries, and
with respect to any Fiscal Year, (a) each of the quarterly periods ending 13
calendar weeks, 26 calendar weeks, 39 calendar weeks and 52 or 53 calendar
weeks, as the case may be, after the end of the prior Fiscal Year or (b) such
other quarterly periods as the Company shall adopt after giving prior written
notice thereof to the Lenders.
“Fitch” means Fitch, Inc.
“Fiscal Year” means with respect to the Company and its Subsidiaries, (a) the
52- or 53-week annual period, as the case may be, ending on the Saturday nearest
to June 30 of each calendar year or (b) such other fiscal year as the Company
shall adopt with the prior written consent of the Required Lenders (which
consent shall not be unreasonably withheld). Any designation of a particular
Fiscal Year by reference to a calendar year shall mean the Fiscal Year ending
during such calendar year.
“Foreign Currencies” means Agreed Currencies other than Dollars.


15
    
    
#93177127v17    



--------------------------------------------------------------------------------





“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.
“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Plan” means any employee benefit plan (within the meaning of Section
3(3) of ERISA, whether or not subject to ERISA) that is not subject to United
States law and is maintained or contributed to by any BorrowerLoan Party or any
ERISA Affiliate.
“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the existence
of unfunded liabilities in excess of the amount permitted under any applicable
law, or in excess of the amount that would be permitted absent a waiver from a
Governmental Authority, (b) the receipt of a notice by a Governmental Authority
relating to the intention to terminate any such Foreign Plan or to appoint a
trustee or similar official to administer any such Foreign Plan, or alleging the
insolvency of any such Foreign Plan, (c) the incurrence of any liability under
applicable law on account of the complete or partial termination of such Foreign
Plan or the complete or partial withdrawal of any participating employer
therein, (d) the failure to make or, if applicable, accrue in accordance with
normal accounting practices, any employer or employee contributions required by
applicable law or by the terms of such Foreign Plan, (e) the failure to register
or loss of good standing with applicable regulatory authorities of any such
Foreign Plan required to be registered, or (f) the failure of any Foreign Plan
to comply with any material provisions of applicable law and regulations or with
the material terms of such Foreign Plan.
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
“Foreign Subsidiary Borrower” means any Eligible Foreign Subsidiary that becomes
a Foreign Subsidiary Borrower pursuant to Section 2.23 and that has not ceased
to be a Foreign Subsidiary Borrower pursuant to such Section.
“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
“Gross Leverage Ratio” means the ratio, determined as of the end of each of the
Company’s Fiscal Quarters, of (i) Consolidated Total Indebtedness to
(ii) Consolidated EBITDAR for the period of four (4) consecutive Fiscal Quarters
ending with the end of such Fiscal Quarter, all calculated for the Company and
its Subsidiaries on a consolidated basis.


16
    
    
#93177127v17    



--------------------------------------------------------------------------------





“Ground Lease” has the meaning assigned to such term in the definition of
“Hudson Yards Development”.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. For purposes of all
calculations provided for in this Agreement, the amount of any Guarantee of any
guarantor shall be deemed to be the lower of (x) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
Guarantee is made and (y) the maximum amount for which such guarantor may be
liable pursuant to the terms of the instrument embodying such Guarantee, unless
such primary obligation and the maximum amount for which such guarantor may be
liable are not stated or determinable, in which case the amount of such
Guarantee shall be such guarantor’s maximum reasonably anticipated liability in
respect thereof as determined by the Company in good faith.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Agreement” means any Swap Agreement existing on the Amendment No. 1
Effective Date between the Company or any Subsidiary and any Hedge Bank or
entered into following the Amendment No. 1 Effective Date by and between the
Company or any Subsidiary and any Hedge Bank.
“Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender (x)
on the Amendment No. 1 Effective Date or (y) at the time it enters into a Hedge
Agreement, in its capacity as a party thereto.
“Hudson Yards Development” means (a) that certain Agreement of Severed Parcel
Lease (Eastern Rail Yard Section of the John D. Caemmerer West Side Yard) (the
“Ground Lease”), dated as of April 10, 2013, between the Metropolitan
Transportation Authority and Legacy Yards Tenant LLC (“Legacy Yards Tenant”);
(b) any improvements now or hereafter located on the land demised pursuant to
the Ground Lease, including, but not limited to, that certain commercial
building to be built thereon and any condominium units or common areas that may
be created therein and thereon; and/or (c) Legacy Yards Tenant.
“ICC” has the meaning assigned to such term in the definition of UCP.
“Impacted Loans” has the meaning assigned to such term in section 2.14(b)(i)
“Increasing Lender” has the meaning assigned to such term in Section 2.20.


17
    
    
#93177127v17    



--------------------------------------------------------------------------------





“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accounts
payable incurred in the ordinary course of business and any earnout obligations
or similar deferred or contingent purchase price obligations not overdue, which
are being contested in good faith or which do not appear as a liability on a
balance sheet of such Person incurred in connection with any acquisition of
property or series of related acquisitions of property that constitutes (i)
assets comprising all or substantially all of a business or operating unit of a
business, (ii) all or substantially all of the common stock or other Equity
Interests of a Person or (iii) in any case where clauses (i) and (ii) above are
inapplicable, the Acquired Rights), (e) all Indebtedness of others secured by
any Lien on property owned or acquired by such Person (to the extent of such
Person’s interest in such property), whether or not the Indebtedness secured
thereby has been assumed, (f) all Guarantees by such Person of Indebtedness of
others, (g) all Finance Lease Liabilities of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (j) all payment
and performance obligations of every kind, nature and description of such Person
under or in connection with Swap Agreements. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. For purposes of
all calculations provided for in this Agreement, there shall be disregarded any
Guarantee of any Person in respect of any Indebtedness of any other Person with
which the accounts of such first Person are then required to be consolidated in
accordance with GAAP. For the avoidance of doubt, any amounts available and not
drawn under the Commitments shall be deemed not to be Indebtedness and
“Indebtedness” shall not include the obligations of any Person to pay rent or
other amounts under any lease (or other arrangement conveying the right to use)
real or personal property, or a combination thereof, which obligations would be
required to be classified and accounted for as an Operating Lease.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
BorrowerLoan Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Company, any of its Subsidiaries or any of its Affiliates, or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.
“Information” has the meaning assigned to such term in Section 9.12.
“Information Memorandum” means the Confidential Information Memorandum dated
October 1, 2019 relating to the Company and the Transactions.
“Insolvent” means, with respect to any Multiemployer Plan, the condition that
such Multiemployer Plan is insolvent within the meaning of Section 4245 of
ERISA.
“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.08.


18
    
    
#93177127v17    



--------------------------------------------------------------------------------





“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last Business Day of each March, June, September and
December and the applicable Maturity Date, (b) with respect to any Eurocurrency
Loan, the last Business Day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurocurrency Borrowing with
an Interest Period of more than three months’ duration, each day prior to the
last day of such Interest Period that occurs at intervals of three months’
duration after the first Business Day of such Interest Period and the applicable
Maturity Date and (c) with respect to any Swingline Loan, the day that such Loan
is required to be repaid and the Maturity Date; provided that if any Interest
Payment Date would be a day other than a Business Day, such Interest Payment
Date would be the next succeeding Business Day.
“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if acceptable to all Lenders, such other period that is twelve months or
less) thereafter, as the applicable Borrower (or the Company on behalf of the
applicable Borrower) may elect; provided, that (i) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless, in the case of a Eurocurrency
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period and (iii) no Interest Period shall extend
beyond the Maturity Date. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
“Investment” means, as applied to any Person, any direct or indirect purchase or
other acquisition by such Person of Equity Interests or other securities of, or
any assets constituting a business unit of, any other Person, or any direct or
indirect loan, advance or capital contribution by such Person to any other
Person. In computing the amount involved in any Investment at the time
outstanding, (a) undistributed earnings of, and unpaid interest accrued in
respect of Indebtedness owing by, such other Person shall not be included, (b)
there shall not be deducted from the amounts invested in such other Person any
amounts received as earnings (in the form of dividends, interest or otherwise)
on such Investment or as loans from such other Person and (c) unrealized
increases or decreases in value, or write-ups, write-downs or writeoffs, of
Investments in such other Person shall be disregarded.
“Investment Grade” means (x) in the case of Fitch, BBB- or higher, (y) in the
case of Moody’s, Baa3 or higher and (z) in the case of S&P, BBB- or higher, in
each case irrespective of outlook.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuing Bank” means (a) in respect of Standby Letters of Credit, Bank of
America, N.A., JPMorgan Chase Bank, N.A., HSBC Bank USA, N.A. and each other
Lender designated by the Company as an “Issuing Bank” in respect of Standby
Letters of Credit hereunder that has agreed to such designation (and is
reasonably acceptable to the Administrative Agent) and (b) in respect of
Commercial Letters of Credit, Bank of America, N.A. and each other Lender
designated by the Company as an “Issuing Bank” in respect


19
    
    
#93177127v17    



--------------------------------------------------------------------------------





of Commercial Letters of Credit hereunder that has agreed to such designation
(and is reasonably acceptable to the Administrative Agent), each in its capacity
as an issuer of Letters of Credit hereunder, and its successors in such capacity
as provided in Section 2.06(i). Bank of America, N.A. shall be the sole Issuing
Bank with respect to Letters of Credit denominated in an Agreed Currency (other
than Dollars) hereunder. Each Issuing Bank may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates, including foreign
Affiliates, of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.
“Japanese Yen” or “JPY” means the lawful currency of Japan.
“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time. For
all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.
“Lead Arranger” means each of BofA Securities, Inc., JPMorgan Chase Bank, N.A.
and HSBC Bank USA, N.A. in its capacity as a joint lead arranger and joint
bookrunner with respect to the credit facilities provided for under this
Agreement.
“Legacy Yards Tenant” has the meaning assigned to such term in the definition of
“Hudson Yards Development”.
“Lender Notice Date” has the meaning assigned to such term in Section 2.25(b).
“Lenders” means, as of any date of determination, each Person that has a
Commitment or, if the Commitments have terminated or expired, a Person with
Credit Exposure, and any other Person that shall have become a Lender hereunder
pursuant to Section 2.20 or pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption. Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender.
“Letter of Credit” means any Commercial Letter of Credit or Standby Letter of
Credit, including the Existing Letters of Credit.
“Letter of Credit Sublimit” means (a) with respect to each Issuing Bank in
respect of Standby Letters of Credit, the Dollar Amount set forth opposite its
name on Schedule 2.06(A) hereto and (b) with respect to each Issuing Bank in
respect of Commercial Letters of Credit, the Dollar Amount set forth opposite
its name on Schedule 2.06(A) hereto, in each case as such Dollar Amount may be
adjusted from time to time pursuant to the terms of this Agreement.
“Leverage Ratio” has the meaning assigned to such term in Section 6.07.


20
    
    
#93177127v17    



--------------------------------------------------------------------------------





“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency and for any applicable Interest Period, the London Interbank
Offered Rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for U.S. Dollars) for a
period equal in length to such Interest Period (“LIBOR”), or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) (in such case, the “LIBOR Screen Rate”) at or about
11:00 a.m. (London time) on the Quotation Day, for deposits in the relevant
currency, with a term equivalent to such Interest Period; provided that to the
extent a comparable or successor rate is approved by the Administrative Agent in
connection with any rate set forth in this definition, the approved rate shall
be applied in a manner consistent with market practice; provided, further, that
if the LIBOR Screen Rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement. It is understood and agreed that all of
the terms and conditions of this definition of “LIBO Rate” shall be subject to
Section 2.14.
“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
“LIBOR Successor Rate” has the meaning specified in Section 2.14(d).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Alternate Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other technical, administrative or operational matters
as may be appropriate, in the discretion of the Administrative Agent in
consultation with the BorrowerCompany, to reflect the adoption and
implementation of such LIBOR Successor Rate and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Administrative Agent determines is
reasonably necessary in connection with the administration of this Agreement).
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, Finance Lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, the Security Agreement, the Subsidiary
Guaranty, any promissory notes issued pursuant to Section 2.10(e) and any Letter
of Credit applications now or hereafter executed by or on behalf of any Borrower
and delivered to the Administrative Agent or any Lender in connection with this
Agreement or the transactions contemplated hereby. Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.
“Loan Parties” means, collectively, the Borrowers and the Subsidiary Guarantors.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.


21
    
    
#93177127v17    



--------------------------------------------------------------------------------





“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).
“Luxembourg” means the Grand Duchy of Luxembourg.
“Luxembourg Domiciliation Law” shall mean the Luxembourg law of May 31, 1999, as
amended, regarding the domiciliation of companies.
“Material Acquisition” has the meaning assigned to such term in the definition
of “Consolidated EBITDAR”.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or financial condition of the Company and the Subsidiaries
taken as a whole or (b) the rights and remedies, taken as a whole, of the
Administrative Agent and the Lenders under the Loan Documents.
“Material Disposition” has the meaning assigned to such term in the definition
of “Consolidated EBITDAR”.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), of any one or more of the Company and its Subsidiaries in an aggregate
principal amount exceeding $100,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Company or any
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Company or
such Subsidiary would be required to pay if such Swap Agreement were terminated
at such time.
“Material Subsidiary” means (a) each Significant Subsidiary and (b) each other
Subsidiary that owns (i) any Intellectual Property (as defined in the Security
Agreement), (ii) five percent (5%) or more of the fair market value of the total
inventory of the Company and its Subsidiaries on a consolidated basis or (iii)
five percent (5%) or more of the fair market value of the total accounts
receivable of the Company and its Subsidiaries on a consolidated basis; provided
that at the end of any Fiscal Quarter, if the aggregate fair market value of the
total inventory or accounts receivable of the Company and all Material
Subsidiaries is less than 90.0% of the fair market value of the total inventory
or accounts receivable of the Company and its Subsidiaries (but excluding
Excluded Subsidiaries) for the trailing period of four (4) consecutive Fiscal
Quarters, the Company shall designate sufficient Subsidiaries (but excluding
Excluded Subsidiaries) as Material Subsidiaries to eliminate such deficiency
within 45 days after the Financials have been delivered for such period of four
(4) consecutive Fiscal Quarters.
“Maturity Date” means the date that is five years after the Effective Date, as
extended (in the case of each Lender consenting thereto) pursuant to Section
2.25; provided, that if the Maturity Date would be a day other than a Business
Day, such Maturity Date shall be the next succeeding Business Day.
“Maximum Rate” has the meaning assigned to such term in Section 9.15.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.


22
    
    
#93177127v17    



--------------------------------------------------------------------------------





“Net Leverage Ratio” means, as of any date, the ratio of (i) Consolidated Total
Indebtedness minus the amount by which the unrestricted cash and Permitted
Investments of the Company and its Subsidiaries exceeds $300,000,000, to
(ii) Consolidated EBITDAR for the period of four (4) consecutive Fiscal Quarters
most recently ended, all calculated for the Company and its Subsidiaries on a
consolidated basis.
“Net Proceeds” shall mean in connection with any Disposition, the proceeds
thereof actually received in the form of cash and Permitted Investments
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received), net of (i) attorneys’
fees, accountants’ fees, investment banking fees, and other bona fide fees,
costs and expenses incurred in connection therewith, (ii) amounts required to be
applied to the repayment of Indebtedness secured by a Lien expressly permitted
hereunder on any asset that is the subject of such Disposition or any other sale
of assets (other than any Lien pursuant to the Security Agreement), (iii) Taxes
paid and the Company’s reasonable and good faith estimate of income, franchise,
sales, and other applicable Taxes required to be paid by the Company or any
Subsidiary of the Company in connection with such Disposition, (iv) reserves for
any liabilities attributable to the seller’s indemnities and representations and
warranties to the purchaser in respect of such Disposition owing by the Company
or any of its Subsidiaries in connection therewith (including pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations (fixed or contingent)
associated with such transaction) and that are determined by the Company in good
faith as a reserve in accordance with GAAP, and (v) cash escrows to the Company
or any of its Subsidiaries from the sale price for such Disposition.
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).
“Non-Extending Lender” has the meaning assigned to such term in Section 2.25(b).
“Non-Investment Grade” means (x) in the case of Fitch, BB+ or lower, (y) in the
case of Moody’s, Ba1 or lower and (z) in the case of S&P, BB+ or lower, in each
case irrespective of outlook.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Company
and its Subsidiaries to any of the Lenders, the Administrative Agent, any
Issuing Bank, any Cash Management Bank, any Hedge Bank or any indemnified party,
individually or collectively, existing on the Effective Date or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
by contract, operation of law or otherwise, arising or incurred under this
Agreement or any of the other Loan Documents, Hedge Agreements (other than with
respect to the Company or any other Guarantor’s obligations that constitute
Excluded Swap Obligations solely with respect to the Company or such other
Guarantor, as the case may be) or Cash Mangement Obligations, or to the Lenders
or any of their Affiliates in respect of any of the Loans made or reimbursement
or other obligations incurred, or any Hedge Agreements, or any Cash Management
Obligations, or any of the Letters of Credit or other instruments at any time
evidencing any thereof.
“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.
“Operating Lease” means any lease of property classified as an “operating lease”
under GAAP.


23
    
    
#93177127v17    



--------------------------------------------------------------------------------





“Original Currency” has the meaning assigned to such term in Section 2.18(a).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means any acquisition (in one transaction or a series of
related transactions) by the Company or any Subsidiary, on or after the
Effective Date (whether effected through a purchase of Equity Interests or
assets or through a merger, consolidation or amalgamation), of (i) another
Person including the equity interest of any Person in which the Company or any
Subsidiary owns an equity interest, (ii) the assets constituting all or
substantially all of a business or operating business unit of another Person or
(iii) in any case where clauses (i) and (ii) above are inapplicable, the rights
of any licensee (including by means of the termination of such license’s rights
under such license) under a trademark license to such licensee from the Company
or any of its Affiliates; provided that (a) the assets so acquired or, as the
case may be, the assets of the Person so acquired shall be in a Related Line of
Business, (b) no Event of Default shall have occurred and be continuing at the
time thereof or would result therefrom, (c) such acquisition shall be effected
in such manner so that the acquired Equity Interests, assets or rights are owned
either by


24
    
    
#93177127v17    



--------------------------------------------------------------------------------





the Company or a Subsidiary and, if effected by merger, consolidation or
amalgamation, the continuing, surviving or resulting entity shall be the Company
or a Subsidiary, provided that, nothing in this clause shall be deemed to limit
the ability of the Company or any Subsidiary to grant to a different licensee
any acquired license rights described in clause (iii) above (or any rights
derivative therefrom) and (d) the Company and its Subsidiaries shall be in
compliance, on a pro forma basis after giving effect to such acquisition, with
the covenant contained in Section 6.07a maximum Net Leverage Ratio of no greater
than 4.00 to 1.00, recomputed as at the last day of the most recently ended
fiscal quarter of the Company for which financial statements are available, as
if such acquisition had occurred on the first day of each relevant period for
testing such compliance.
“Permitted Assignee” means such Persons (i) the Company has identified to the
Administrative Agent in writing on or prior to October 1, 2019 with respect to
this Agreement and (ii) that constitute lenders under the Existing Credit
Agreement immediately prior to the Effective Date.
“Permitted Encumbrances” means:
(a) Liens imposed by law for Taxes and duties, assessments, governmental charges
or levies that are not yet due or are being contested in compliance with Section
5.04;
(b) landlords, carriers’, warehousemen’s, mechanics’, shippers’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 45 days
or are being contested in compliance with Section 5.04;
(c) pledges and deposits made in connection with workers’ compensation,
unemployment insurance, old age pensions and other social security laws or
regulations, and pledges and deposits securing liability to insurance carriers
under insurance or self-insurance arrangements;
(d) Liens, pledges and deposits to secure the performance of tenders, bids,
trade contracts, leases, public or statutory obligations, warranty requirements,
customs, surety and appeal bonds, bonds posted in connection with actions, suits
or proceedings, performance and bid bonds and other obligations of a like
nature, in each case in the ordinary course of business;
(e) Liens incurred in the ordinary course of business in connection with the
sale, lease, transfer or other disposition of any credit card receivables of the
Company or any of its Subsidiaries;
(f) judgment, attachment or other similar liens in respect of judgments that do
not constitute an Event of Default under clause (k) of Article VII;
(g) easements, zoning restrictions, restrictive covenants, encroachments,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary; and
(h) possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Permitted Investments;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Investments” means:


25
    
    
#93177127v17    



--------------------------------------------------------------------------------





(a) direct obligations of, or obligations the principal of and interest on which
are directly and fully guaranteed or insured by, the United States of America
(or by any agency thereof to the extent such obligations are backed by the full
faith and credit of the United States of America), any Participating Member
State, the United Kingdom or Japan;
(b) investments in commercial paper having, at such date of acquisition, a
credit rating of at least A-2 from S&P or P-2 from Moody’s;
(c) investments in demand deposits, certificates of deposit, eurocurrency time
deposits, banker’s acceptances and time deposits issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any Lender
or any commercial bank which has a combined capital and surplus and undivided
profits of not less than $100,000,000;
(d) repurchase agreements with a term of not more than 180 days for securities
described in clause (a) above and entered into with a financial institution
satisfying the criteria described in clause (c) above;
(e) securities with maturities of three years or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States or by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth or territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated, at such
date of acquisition, at least A- by S&P or A3 by Moody’s;
(f) securities with maturities of three years or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (c) of this definition;
(g) shares of money market funds that (i) comply with the criteria set forth in
(a) Securities and Exchange Commission Rule 2a-7 under the Investment Company
Act of 1940, as amended or (b) Securities and Exchange Commission Rule 3c-7
under the Investment Company Act of 1940, as amended and (ii) have portfolio
assets of at least (x) in the case of funds that invest exclusively in assets
satisfying the requirements of clause (a) of this definition, $250,000,000 and
(y) in all other cases, $500,000,000;
(h) in the case of investments by any Foreign Subsidiary, obligations of a
credit quality and maturity comparable to that of the items referred to in
clauses (a) through (g) above that are available in local markets;
(i) corporate debt obligations with a Moody’s rating of at least Baa3 or an S&P
rating of at least BBB-, or their equivalent, as follows: (i) corporate notes
and bonds and (ii) medium term notes; and
(j) mutual funds which invest primarily in the securities described in clauses
(a) through (d) above.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


26
    
    
#93177127v17    



--------------------------------------------------------------------------------





“Plan” means any employee pension benefit plan (within the meaning of Section
3(2) of ERISA, but not including any Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which any BorrowerLoan Party or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” (as defined in Section 3(5) of ERISA).
“Pounds Sterling” means the lawful currency of the United Kingdom.
“Prepayment Notice” has the meaning assigned to such term in Section 2.11(a).
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Bank of America, N.A. as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.
“Priority Indebtedness” means (a) Indebtedness of the Company or any Subsidiary
(other than (x) the Obligations and (y) that described in Section 6.01(e))
secured by any Lien on any asset(s) of the Company or any Subsidiary and (b)
Indebtedness of any Subsidiary, in each case owing to a Person other than the
Company or any Subsidiary.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Debt” means any class of non-credit enhanced long-term senior unsecured
debt issued by the Company.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning assigned to such term in Section 9.18.
“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (iii) for any other
currency, two Business Days prior to the commencement of such Interest Period
(unless, in each case, market practice differs in the relevant market where the
LIBO Rate for such currency is to be determined, in which case the Quotation Day
will be determined by the Administrative Agent in accordance with market
practice in such market (and if quotations would normally be given on more than
one day, then the Quotation Day will be the last of those days)).
“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Bank, as applicable.
“Reference Period” has the meaning assigned to such term in the definition of
“Consolidated EBITDAR”.
“Register” has the meaning assigned to such term in Section 9.04(b)(iv).
“Related Line of Business” means: (a) any line of business in which the Company
or any of its Subsidiaries is engaged as of, or immediately prior to, the
Effective Date, (b) any wholesale, retail or


27
    
    
#93177127v17    



--------------------------------------------------------------------------------





other distribution of products or services under any domestic or foreign patent,
trademark, service mark, trade name, copyright or license or (c) any similar,
ancillary or related business and any business which provides a service and/or
supplies products in connection with any business described in clause (a) or (b)
above.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release Date” means the first day after the Trigger Date on which (x) any two
or more of Fitch, Moody’s and S&P have rated the Company’s Public Debt as
Investment Grade and (y) the Company’s pro forma Net Leverage Ratio is less than
4.00 to 1.00. For purposes of this definition, if any of Fitch, Moody’s or S&P
shall not rate the Company’s Public Debt, such rating agency shall be deemed to
have rated the Company’s Public Debt Non-Investment Grade.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.
“Reportable Event” means any “reportable event,” as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, with respect to a Plan, other
than those events as to which notice is waived pursuant to DOL Regulation
Section 4043 as in effect on the Effective Date (no matter how such notice
requirement may be changed in the future).
“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.
“Requirement of Law” means, as to any Person, the Articles or Certificate of
Incorporation and By-Laws, Articles or Certificate of Formation and Operating
Agreement, or Certificate of Partnership or partnership agreement or other
organizational or governing documents of such Person, and any law, treaty, rule
or regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Company or
any Subsidiary.
“Revolving Loan” means a Loan made by a Lender pursuant to Section 2.01(a).
“S&P” means Standard & Poor’s Ratings Services, a division of S&P Global, Inc.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, or Her Majesty’s Treasury of the United Kingdom,


28
    
    
#93177127v17    



--------------------------------------------------------------------------------





or any Person owned or controlled by one or more Persons listed on any such
Sanctions-related list, or (b) any Person that is organized in or located or
resident in an Embargoed Country.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or any EU member state or Her
Majesty’s Treasury of the United Kingdom.
“Scheduled Unavailability Date” has the meaning assigned to such term in Section
2.14(d).
“SEC” means the United States Securities and Exchange Commission.
“Security Agreement” means that certain Security Agreement in the form of
Exhibit E (including any and all supplements thereto) and executed by the
Company and each Subsidiary Guarantor party thereto, as amended, restated,
supplemented or otherwise modified from time to time.
“Significant Subsidiary” means any Subsidiary that is a “Significant Subsidiary”
as defined in Regulation S-X, part 210.1-02 of Title 17 of the Code of Federal
Regulations.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.
“SOFR-Based Rate” means SOFR or Term SOFR.
“Solvent” shall mean, with respect to the Company and its Subsidiaries, on a
consolidated basis, after giving effect to the Transactions and the other
transactions contemplated by the Credit Agreement, (i) the sum of the “fair
value” of the assets of the Company and its Subsidiaries, taken as a whole,
exceeds the sum of all debts of the Company and its Subsidiaries, taken as a
whole, as such quoted terms are determined in accordance with applicable federal
and state laws governing determinations of the insolvency of debtors, (ii) the
“present fair saleable value” of the assets of the Company and its Subsidiaries,
taken as a whole, is greater than the amount that will be required to pay the
probable liability on debts of the Company and its Subsidiaries, taken as a
whole, as such debts become absolute and matured, as such quoted term is
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (iii) the capital of the Company
and its Subsidiaries, taken as a whole, is not unreasonably small in relation to
the business in which they are or are about to become engaged, (iv) the Company
and its Subsidiaries, taken as a whole, do not intend to incur, or believe that
they will incur, debts beyond their ability to pay as they mature and (v) the
Company and its Subsidiaries, taken as a whole, are presently able to pay their
debts as such debts mature. For purposes of clauses (i) through (v) above, (a)
(i) “debt” means liability on a “claim” and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, subordinated, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured and (b) the amount of any contingent, unliquidated and disputed
claim and any claim that has not been reduced to judgment at any time has been
computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such liabilities
meet the criteria for accrual under the Financial Accounting Standards Board
Statement of Financial Accounting Standards No. 5).


29
    
    
#93177127v17    



--------------------------------------------------------------------------------





“Standby Letter of Credit” means an irrevocable letter of credit issued pursuant
to this Agreement by an Issuing Bank pursuant to which such Issuing Bank agrees
to make payments in an Agreed Currency in respect of obligations of thea
Borrower and/or its Subsidiaries incurred pursuant to contracts made or
performances undertaken or to be undertaken or like matters relating to
contracts to which such Borrower or Subsidiary, as applicable, is or proposes to
become a party in the ordinary course of such Borrower’s or Subsidiary’s
business, including, but not limited to, for insurance purposes and in
connection with lease transactions.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Company.
“Subsidiary Guarantor” means each Subsidiary that is party to the Subsidiary
Guaranty while such Subsidiary Guaranty is in effect. Notwithstanding the
foregoing, no Excluded Subsidiary shall be required to be a Subsidiary
Guarantor.
“Subsidiary Guaranty” means that certain Guarantee Agreement in the form of
Exhibit G (including any and all supplements thereto) and executed by each
Subsidiary Guarantor party thereto, as amended, restated, supplemented or
otherwise modified from time to time.
“Subsidiary Obligations” has the meaning assigned to such term in Section
10.01(a).
“Supported QFC” has the meaning assigned to such term in Section 9.18.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option, cap or collar agreements or similar
agreement involving, or settled by reference to, one or more interest or
exchange rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or


30
    
    
#93177127v17    



--------------------------------------------------------------------------------





value or any similar transaction or any combination of these transactions or
other transaction that constitutes a “swap” within the meaning of section
1(a)(47) of the Commodity Exchange Act; provided that no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Company
or the Subsidiaries shall be a Swap Agreement.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Lender” means Bank of America, N.A., in its capacity as lender of
Swingline Loans hereunder and its successors in such capacity.
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“Swingline Loan Notice” has the meaning assigned to such term in Section
2.05(b).
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.
“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.
“Total Assets” means, at any time, the total assets of the Company and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP.
“Transactions” means the execution, delivery and performance by the
BorrowersLoan Parties of this Agreement and the other Loan Documents, the
borrowing of Loans and other credit extensions, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder.
“Trigger Date” means the first day on or after the Amendment No. 1 Effective
Date and occurring during the Covenant Relief Period on which any two or more of
Fitch, Moody’s and S&P have rated the Company’s Public Debt as Non-Investment
Grade. For purposes of this definition, if any of Fitch, Moody’s or S&P shall
not rate the Company’s Public Debt, such rating agency shall be deemed to have
rated the Company’s Public Debt as Non-Investment Grade.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.


31
    
    
#93177127v17    



--------------------------------------------------------------------------------





“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Special Resolution Regimes” has the meaning assigned to such term in
Section 9.18.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any BorrowerLoan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).
SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to


32
    
    
#93177127v17    



--------------------------------------------------------------------------------





Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
SECTION 1.04.    Accounting Terms; GAAP; Exchange Rates. (a) Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Company notifies the Administrative Agent that the Company requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Company
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Company or any Subsidiary
at “fair value”, as defined therein and (ii) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof. If, in connection with the adoption by the Company of
the standards set forth in Financial Accounting Standards Board Accounting
Standards Codification 842, the Administrative Agent and the Company (x)
identify a defect hereto or (y) determine that an amendment relating to the
provisions hereof with respect to the treatment of leases in terms of an
accounting or financial nature is required to give effect to the terms of this
Agreement in connection with the application of such standard, this Agreement
may be amended by an agreement in writing entered into by the Administrative
Agent and the Company to cure such defect or amend any applicable provisions
(and the Lenders party to this Agreement hereby authorize such amendment and,
subject to the immediately following proviso, shall be deemed to have consented
to such amendment), provided that such amendment shall only be effective to
amend the provisions hereof if (i) the Lenders shall have received at least five
Business Days’ prior written notice thereof, together with a copy thereof, and
(ii) the Administrative Agent shall not have received, within five Business Days
of the date of such notice to the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment.
(b) For purposes of (i) determining the amount of Indebtedness incurred,
outstanding or proposed to be incurred or outstanding under Section 6.01 (but
excluding, for the avoidance of doubt, any calculation of Consolidated Net Worth
or Consolidated EBITDAR), (ii) determining the amount of obligations secured by
Liens incurred, outstanding or proposed to be incurred or outstanding under
Section 6.02, or (iii) determining the amount of Material Indebtedness, the net
assets of a Person or judgments outstanding under paragraphs (f), (g), (h), (i),
(j) or (k) of Article VII, all amounts incurred, outstanding or proposed to be
incurred or outstanding in currencies other than Dollars shall be translated
into dollars at the Exchange Rate on the applicable date, provided that no
Default shall arise as a result of any limitation set


33
    
    
#93177127v17    



--------------------------------------------------------------------------------





forth in Dollars in Section 6.01 or 6.02 being exceeded solely as a result of
changes in Exchange Rates from those rates applicable at the time or times
Indebtedness or obligations secured by Liens were initially consummated or
acquired in reliance on the exceptions under such Sections.
SECTION 1.05.    LLC Division/Series Transactions. Any reference herein to a
merger, transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, shall be deemed to apply to a division
of or by a limited liability company, or an allocation of assets to a series of
a limited liability company (or the unwinding of such a division or allocation),
as if it were a merger, transfer, consolidation, amalgamation, consolidation,
assignment, sale, disposition or transfer, or similar term, as applicable, to,
of or with a separate Person. Any division of a limited liability company shall
constitute a separate Person hereunder (and each division of any limited
liability company that is a Subsidiary, joint venture or any other like term
shall also constitute such a Person or entity).
ARTICLE II    

The Credits
SECTION 2.01.    Commitments. Subject to the terms and conditions set forth
herein, each Lender (severally and not jointly) agrees to make Revolving Loans
to the Borrowers in Agreed Currencies from time to time during the Availability
Period in an aggregate principal amount that will not result in (i) subject to
Sections 2.04 and 2.11(b), the Dollar Amount of such Lender’s Credit Exposure
exceeding such Lender’s Commitment or (ii) subject to Sections 2.04 and 2.11(b),
the sum of the Dollar Amount of the total Credit Exposures exceeding the
aggregate Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans.
SECTION 2.02.    Loans and Borrowings. (a) Each Loan (other than a Swingline
Loan) shall be made as part of a Borrowing consisting of Loans of the same Class
and Type made by the applicable Lenders ratably in accordance with their
respective Commitments of the applicable Class. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required. Any Swingline Loan shall be made in accordance with the
procedures set forth in Section 2.05.
(b)    Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the relevant Borrower may request
in accordance herewith; provided that each ABR Loan shall only be made in
Dollars. Each Swingline Loan shall be an ABR Loan. Each Lender at its option may
make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan (and in the case of an Affiliate, the provisions of
Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same
extent as to such Lender); provided that any exercise of such option shall not
affect the obligation of the relevant Borrower to repay such Loan in accordance
with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 (or, if such Borrowing is denominated in (i) Japanese Yen,
JPY10,000,000 or (ii) a Foreign Currency other than Japanese Yen, 100,000 units
of such currency) and not less than $1,000,000 (or, if such Borrowing is
denominated in (i) Japanese Yen, JPY100,000,000 or (ii) a Foreign Currency other
than Japanese


34
    
    
#93177127v17    



--------------------------------------------------------------------------------





Yen, 1,000,000 units of such currency). At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $500,000; provided that an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the aggregate Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $500,000
and not less than $500,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of fifteen (15) Eurocurrency Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, no Borrower shall
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the applicable
Maturity Date.
SECTION 2.03.    Requests for Borrowings. To request a Borrowing, the applicable
Borrower, or the Company on behalf of the applicable Borrower, shall notify the
Administrative Agent of such request (a) by irrevocable written notice (via a
written Borrowing Request in a form approved by the Administrative Agent
(including any form on an electric platform or electronic transmission system as
shall be approved by the Administrative Agent) and signed by the applicable
Borrower, or the Company on behalf of the applicable Borrower, promptly followed
by telephonic confirmation of such request) in the case of a Eurocurrency
Borrowing, not later than 12:00 noon, Local Time, three (3) Business Days (in
the case of a Eurocurrency Borrowing denominated in Dollars) or by irrevocable
written notice (via a written Borrowing Request in a form approved by the
Administrative Agent and signed by such Borrower, or the Company on its behalf)
not later than four (4) Business Days (in the case of a Eurocurrency Borrowing
denominated in a Foreign Currency), in each case before the date of the proposed
Borrowing or (b) by telephone in the case of an ABR Borrowing, not later than
12:00 noon, New York City time, on the date of the proposed Borrowing; provided
that any such notice of an ABR Revolving Borrowing to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.06(e) may be given not later
than 11:00 a.m., New York City time, on the date of the proposed Borrowing. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent (including any
form on an electric platform or electronic transmission system as shall be
approved by the Administrative Agent) and signed by the applicable Borrower, or
the Company on behalf of the applicable Borrower. Each such Borrowing Request
shall specify the following information in compliance with Section 2.02:
(i)    the name of the applicable Borrower;
(ii)    the aggregate amount of the requested Borrowing;
(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(v)    in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and


35
    
    
#93177127v17    



--------------------------------------------------------------------------------





(vi)    the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.07.
If no election as to the Type of Borrowing is specified, then, in the case of a
Borrowing denominated in Dollars, the requested Borrowing shall be an ABR
Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the relevant Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04.    Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:
(a)    each Eurocurrency Borrowing as of the date two (2) Business Days prior to
the date of such Borrowing or, if applicable, the date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,
(b)    the LC Exposure (i) as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit, (ii) in the case of all
Existing Letters of Credit denominated in Foreign Currencies, the Effective
Date, and (iii) such additional dates as the Administrative Agent or the Issuing
Banks shall determine or the Required Lenders shall require; and
(c)    all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.
Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.
SECTION 2.05.    Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender may in its sole discretion make Swingline
Loans in Dollars to the Company from time to time during the Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding $20,000,000 or (ii) the Dollar Amount of the total Credit Exposures
exceeding the aggregate Commitments; provided that the Swingline Lender shall
not be required to make a Swingline Loan to refinance an outstanding Swingline
Loan. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Company may borrow, prepay and reborrow Swingline Loans.
(b)    To request a Swingline Loan, the Company shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy or a transmission via
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), not later than 12:00 noon, New York City time, on the
day of a proposed Swingline Loan (such notice, “Swingline Loan Notice”). Each
Swingline Loan Notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any Swingline
Loan Notice received from the Company. The Swingline Lender shall make each
Swingline Loan available to the Company by means of a credit to the general
deposit account of the Company with the Swingline


36
    
    
#93177127v17    



--------------------------------------------------------------------------------





Lender (or, in the case of a Swingline Loan made to finance the reimbursement of
an LC Disbursement as provided in Section 2.06(e), by remittance to the relevant
Issuing Bank) by 3:00 p.m., New York City time, on the requested date of such
Swingline Loan. As provided for in Section 2.12(a), Swingline Loans shall only
be available as ABR Loans.
(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Company of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Company (or other party on behalf of the Company)
in respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Lenders that shall
have made their payments pursuant to this paragraph and to the Swingline Lender,
as their interests may appear; provided that any such payment so remitted shall
be repaid to the Swingline Lender or to the Administrative Agent, as applicable,
if and to the extent such payment is required to be refunded to the Company for
any reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Company of any default in the payment thereof.
SECTION 2.06.    Letters of Credit. (a)General. Subject to the terms and
conditions set forth herein, any Borrower may request the issuance of Letters of
Credit in the form of Commercial Letters of Credit or Standby Letters of Credit
denominated in Agreed Currencies for its own account or for the account of any
of its Subsidiaries, in a form reasonably acceptable to the relevant Issuing
Bank, at any time and from time to time during the Availability Period; it being
understood that every Letter of Credit issued hereunder shall be an Obligation
of a Borrower. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by any Borrower to, or
entered into by any Borrower with, the relevant Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding


37
    
    
#93177127v17    



--------------------------------------------------------------------------------





Letter of Credit), the applicable Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the relevant Issuing Bank) to the relevant Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the Agreed Currency applicable thereto, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by an
Issuing Bank, the applicable Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the applicable Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the LC
Exposure solely in respect of Standby Letters of Credit shall not exceed
$125,000,000, (ii) subject to Sections 2.04 and 2.11(b), the sum of the Dollar
Amount of the total Credit Exposures shall not exceed the aggregate Commitments
and (iii) subject to Sections 2.04 and 2.11(b), the Dollar Amount of each
Lender’s Credit Exposure shall not exceed such Lender’s Commitment. No Issuing
Bank shall be under any obligation to issue any Letter of Credit if (i) any
order, judgment or decree of any Governmental Authority or arbitrator shall by
its terms purport to enjoin or restrain such Issuing Bank from issuing the
Letter of Credit, or any law applicable to such Issuing Bank or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or the Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which such Issuing Bank in good faith deems material to it; or (ii) the
issuance of the Letter of Credit would violate one or more policies of such
Issuing Bank applicable to letters of credit generally or (iii) the issuance of
such Letter of Credit would cause the aggregate Dollar Amount of all Letters of
Credit issued by it to exceed such Issuing Bank’s Letter of Credit Sublimit.
(c)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the applicable Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five (5) Business Days prior to the Maturity Date. For the
avoidance of doubt, if the Maturity Date shall be extended pursuant to Section
2.25, “Maturity Date” as referenced in this clause (c) shall refer to the
Maturity Date as extended pursuant to Section 2.25; provided that,
notwithstanding anything in this Agreement (including Section 2.25 hereof) or
any other Loan Document to the contrary, the Maturity Date, as such term is used
in reference to any Issuing Bank or any Letter of Credit issued thereby, may not
be extended without the prior written consent of the relevant Issuing Bank.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the relevant Issuing Bank or the Lenders, the relevant Issuing
Bank hereby grants to each Lender, and each Lender hereby acquires from the
relevant Issuing Bank, a participation in such Letter of Credit equal


38
    
    
#93177127v17    



--------------------------------------------------------------------------------





to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the relevant Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the applicable Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to any Borrower for any reason. Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If the relevant Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the applicable Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent in Dollars
the Dollar Amount equal to such LC Disbursement, calculated as of the date such
Issuing Bank made such LC Disbursement (or if such Issuing Bank shall so elect
in its sole discretion by notice to the applicable Borrower, in such other
Agreed Currency which was paid by such Issuing Bank pursuant to such LC
Disbursement in an amount equal to such LC Disbursement) not later than 12:00
noon, Local Time, on the date that such LC Disbursement is made, if the
applicable Borrower shall have received notice of such LC Disbursement prior to
10:00 a.m., Local Time, on such date, or, if such notice has not been received
by such Borrower prior to such time on such date, then not later than 12:00
noon, Local Time, on the Business Day immediately following the day that such
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that, if such LC Disbursement is not less than
the Dollar Amount of $500,000, such Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.05 that
such payment be financed with (i) to the extent such LC Disbursement was made in
Dollars, an ABR Revolving Borrowing or Swingline Loan in Dollars in an amount
equal to such LC Disbursement or (ii) to the extent such LC Disbursement was
made in a Foreign Currency, a Eurocurrency Revolving Borrowing in such Foreign
Currency in an amount equal to such LC Disbursement and, in each case, to the
extent so financed, such Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing, Eurocurrency
Revolving Borrowing or Swingline Loan, as applicable. If any Borrower fails to
make such payment when due, the Administrative Agent shall notify each Lender of
the applicable LC Disbursement, the payment then due from such Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the applicable
Borrower, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the relevant Issuing Bank the amounts so received by it from the Lenders.
Promptly following receipt by the Administrative Agent of any payment from any
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to such Issuing Bank or, to the extent that Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Lenders and such Issuing Bank as their interests may appear. Any payment made by
a Lender pursuant to this paragraph to reimburse the relevant Issuing Bank for
any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the applicable Borrower of its obligation to reimburse such LC
Disbursement. If any Borrower’s reimbursement of, or obligation to reimburse,
any amounts in any


39
    
    
#93177127v17    



--------------------------------------------------------------------------------





Foreign Currency would subject the Administrative Agent, any Issuing Bank or any
Lender to any stamp duty, ad valorem charge or similar tax that would not be
payable if such reimbursement were made or required to be made in Dollars, such
Borrower shall, at its option, either (x) pay the amount of any such tax
requested by the Administrative Agent, the relevant Issuing Bank or the relevant
Lender or (y) reimburse each LC Disbursement made in such Foreign Currency in
Dollars, in an amount equal to the Equivalent Amount, calculated using the
applicable Exchange Rates, on the date such LC Disbursement is made, of such LC
Disbursement.
(f)    Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the relevant Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, any Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor the Issuing Banks,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the relevant Issuing Bank; provided that the foregoing shall not
be construed to excuse the relevant Issuing Bank from liability to a Borrower to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by each
Borrower to the extent permitted by applicable law) suffered by such Borrower
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of any Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, each
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
(g)    Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve such Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.


40
    
    
#93177127v17    



--------------------------------------------------------------------------------





(h)    Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, unless the applicable Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that such Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans (or
in the case such LC Disbursement is denominated in a Foreign Currency, at the
Overnight Foreign Currency Rate for such Agreed Currency plus the then effective
Applicable Rate with respect to Eurocurrency Revolving Loans); provided that, if
such Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the relevant
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse such Issuing
Bank shall be for the account of such Lender to the extent of such payment.
(i)    Replacement of any Issuing Bank. Any Issuing Bank may be replaced at any
time by written agreement among the applicable Borrower, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Lenders of any such replacement of any
Issuing Bank. At the time any such replacement shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of an Issuing Bank under this Agreement with respect to Letters
of Credit to be issued by such successor Issuing Bank thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit then outstanding and
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.
(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that any Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, such Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to the Dollar
Amount of the LC Exposure as of such date plus any accrued and unpaid interest
thereon; provided that (i) the portions of such amount attributable to undrawn
Foreign Currency Letters of Credit or LC Disbursements in a Foreign Currency
that such Borrower is not late in reimbursing shall be deposited in the
applicable Foreign Currencies in the actual amounts of such undrawn Letters of
Credit and LC Disbursements and (ii) the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to any Borrower described in
clause (h) or (i) of Article VII. For the purposes of this paragraph, the
Foreign Currency LC Exposure shall be calculated using the applicable Exchange
Rate on the date notice demanding cash collateralization is delivered to the
applicable Borrower. Each Borrower also shall deposit cash collateral pursuant
to this paragraph as and to the extent required by Section 2.11(b). Such deposit
shall be held by the Administrative Agent as collateral for the payment and
performance of the Obligations. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option


41
    
    
#93177127v17    



--------------------------------------------------------------------------------





and sole discretion of the Administrative Agent and at the Borrowers’ risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the relevant Issuing Bank
for LC Disbursements for which it has not been reimbursed and, to the extent not
so applied, shall be held for the satisfaction of the reimbursement obligations
of the Borrowers for the LC Exposure at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other Obligations. If any Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to such
Borrower within three (3) Business Days after all Events of Default have been
cured or waived.
(k)    Issuing Bank Agreements. Each Issuing Bank agrees that, unless otherwise
requested by the Administrative Agent, such Issuing Bank shall report in writing
to the Administrative Agent (i) on the last Business Day of each calendar month,
the daily activity (set forth by day) in respect of Letters of Credit during
such calendar month, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (ii) on or prior to each Business Day on which such Issuing Bank
expects to issue, amend, renew or extend any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the aggregate face amount of the
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), it being understood
that such Issuing Bank shall not permit any issuance, renewal, extension or
amendment resulting in an increase in the amount of any Letter of Credit to
occur without first obtaining written confirmation from the Administrative Agent
that it is then permitted under this Agreement, (iii) on each Business Day on
which such Issuing Bank pays any amount in respect of one or more drawings under
Letters of Credit, the date of such payment(s) and the amount of such
payment(s), (iv) on any Business Day on which the Borrowers fail to reimburse
any Reimbursement Obligation required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the amount and currency of such payment
in respect of Letters of Credit and (v) on any other Business Day, such other
information as the Administrative Agent shall reasonably request.
(l)    Existing Letters of Credit. The Existing Letters of Credit shall be
deemed to be a Letter of Credit issued hereunder.
(m)    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the applicable Issuing Bank and the Company when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the UCP shall apply to each commercial Letter of
Credit. Notwithstanding the foregoing, no Issuing Bank shall be responsible to
the Company for, and the Issuing Banks’ rights and remedies against the Company
shall not be impaired by, any action or inaction of such Issuing Bank required
or permitted under any law, order, or practice that is required or permitted to
be applied to any Letter of Credit or this Agreement, including the law or any
order of a jurisdiction where the applicable Issuing Bank or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.


42
    
    
#93177127v17    



--------------------------------------------------------------------------------





SECTION 2.07.    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
1:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in a Foreign Currency, by 1:00 p.m., Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and at such Eurocurrency Payment Office for such currency;
provided that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the relevant Borrower by
promptly crediting the amounts so received, in like funds, to (x) an account of
the Company designated by the Company in the applicable Borrowing Request, in
the case of Loans denominated in Dollars and (y) an account of such Borrower in
the relevant jurisdiction and designated by such Borrower in the applicable
Borrowing Request, in the case of Loans denominated in a Foreign Currency;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the relevant Issuing Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or, in the case of an ABR
Borrowing, prior to the proposed time of any Borrowing) that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the relevant
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and such Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in a Foreign
Currency) or (ii) in the case of such Borrower, the interest rate applicable to
ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
SECTION 2.08.    Interest Elections. (a)Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the relevant Borrower may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurocurrency Borrowing, may elect Interest Periods therefor, all as
provided in this Section. A Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.
(b)    To make an election pursuant to this Section, a Borrower, or the Company
on its behalf, shall notify the Administrative Agent of such election (by
telephone or irrevocable written notice in the case of a Borrowing denominated
in Dollars or by irrevocable written notice (via an Interest Election Request in
a form approved by the Administrative Agent and signed by such


43
    
    
#93177127v17    



--------------------------------------------------------------------------------





Borrower, or the Company on its behalf) in the case of a Borrowing denominated
in a Foreign Currency) by the time that a Borrowing Request would be required
under Section 2.03 if such Borrower were requesting a Borrowing of the Type and
Class resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent (including any form on an electric platform or
electronic transmission system as shall be approved by the Administrative Agent)
and signed by the relevant Borrower, or the Company on its behalf.
Notwithstanding any contrary provision herein, this Section shall not be
construed to permit any Borrower to (i) change the currency of any Borrowing,
(ii) elect an Interest Period for Eurocurrency Loans that does not comply with
Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of a Type not
available under the Class of Commitments pursuant to which such Borrowing was
made.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the name of the applicable Borrower and the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the relevant Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Borrowing denominated in Dollars, such Borrowing shall be converted to an ABR
Borrowing and (ii) in the case of a Borrowing denominated in a Foreign Currency
in respect of which the applicable Borrower shall have failed to deliver an
Interest Election Request prior to the third (3rd) Business Day preceding the
end of such Interest Period, such Borrowing shall automatically continue as a
Eurocurrency Borrowing in the same Agreed Currency with an Interest Period of
one month unless such Eurocurrency Borrowing is or was repaid in accordance with
Section 2.11. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing


44
    
    
#93177127v17    



--------------------------------------------------------------------------------





and the Administrative Agent, at the request of the Required Lenders, so
notifies the Company, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing denominated in Dollars may be converted to or continued as
a Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency Borrowing
denominated in Dollars shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto and (iii) unless repaid, each Eurocurrency
Borrowing denominated in a Foreign Currency shall automatically be continued as
a Eurocurrency Borrowing with an Interest Period of one month.
SECTION 2.09.    Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate in full on the Maturity Date.
(b)    The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (1) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (2) the Company shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Dollar Amount of the sum of the Credit Exposures would exceed
the aggregate Commitments.
(c)    The Company shall notify the Administrative Agent of any election to
terminate or reduce any Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
relevant Lenders of the contents thereof. Each notice delivered by the Company
pursuant to this Section shall be irrevocable; provided that a notice of
termination of any Commitments delivered by the Company may state that such
notice is conditioned upon the effectiveness of other credit facilities or any
other transaction, in which case such notice may be revoked by the Company (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any termination or reduction of any
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.
SECTION 2.10.    Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan made to
such Borrower on the Maturity Date in the currency of such Loan and (ii) in the
case of the Company, to the Swingline Lender the then unpaid principal amount of
each Swingline Loan on the earlier of the Maturity Date and the first date after
such Swingline Loan is made that is the 15th or last day of a calendar month and
is at least two (2) Business Days after such Swingline Loan is made; provided
that on each date that a Revolving Borrowing is made, the Company shall repay
all Swingline Loans then outstanding.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become


45
    
    
#93177127v17    



--------------------------------------------------------------------------------





due and payable from each Borrower to each Lender hereunder and (iii) the amount
of any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e)    Any Lender may request, through the Administrative Agent, that Loans made
by it to any Borrower be evidenced by a promissory note. In such event, the
relevant Borrower shall prepare, execute and deliver to such Lender a promissory
note payable to the order of such Lender (or, if requested by such Lender, to
such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if any such promissory note
is a registered note, to such payee and its registered assigns).
SECTION 2.11.    Prepayment of Loans.
(a)    Any Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11(a). The applicable Borrower, or the
Company on behalf of the applicable Borrower, shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by telephone or electronic communication, if arrangements for doing so have been
approved by the Administrative Agent) of any prepayment hereunder (i) in the
case of prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m., Local
Time, three (3) Business Days (in the case of a Eurocurrency Borrowing
denominated in Dollars) or four (4) Business Days (in the case of a Eurocurrency
Borrowing denominated in a Foreign Currency), in each case before the date of
prepayment, (ii) in the case of prepayment of an ABR Borrowing, not later than
11:00 a.m., New York City time, on the date of prepayment or (iii) in the case
of prepayment of a Swingline Loan, not later than 12:00 noon, New York City
time, on the date of prepayment (such notice, “Prepayment Notice”). Each
Prepayment Notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, if a Prepayment Notice is given in connection with a conditional
notice of termination of any Commitments as contemplated by Section 2.09, then
such Prepayment Notice may be revoked if such notice of termination is revoked
in accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the relevant
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02. Each prepayment of a Revolving
Borrowing shall be applied ratably to the Revolving Loans included in the
prepaid Revolving Borrowing. Prepayments shall be accompanied by (i) accrued
interest to the extent required by Section 2.13 and (ii) break funding payments
pursuant to Section 2.16 (if any).
(b)    If at any time, (i) other than as a result of fluctuations in currency
exchange rates, the sum of the aggregate principal Dollar Amount of all of the
Credit Exposures (calculated, with respect to those Credit Events denominated in
Foreign Currencies, as of the most recent Computation


46
    
    
#93177127v17    



--------------------------------------------------------------------------------





Date with respect to each such Credit Event) exceeds the aggregate Commitments
or (ii) solely as a result of fluctuations in currency exchange rates, the sum
of the aggregate principal Dollar Amount of all of the Credit Exposures (so
calculated) exceeds 105% of the aggregate Commitments, the Borrowers shall in
each case immediately repay Revolving Borrowings or cash collateralize LC
Exposure in an account with the Administrative Agent pursuant to
Section 2.06(j), as applicable, in an aggregate principal amount sufficient to
cause the aggregate Dollar Amount of all Credit Exposures (so calculated) to be
less than or equal to the aggregate Commitments.
SECTION 2.12.    Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the aggregate Commitment (whether drawn or undrawn) of such
Lender during the period from and including the Effective Date to but excluding
the date on which such Commitment terminates; provided that, if such Lender
continues to have any Credit Exposure after its Commitment terminates, then such
facility fee shall continue to accrue on the daily amount of such Lender’s
Credit Exposure from and including the date on which its Commitment terminates
to but excluding the date on which such Lender ceases to have any Credit
Exposure. Accrued facility fees shall be payable in arrears on the last Business
Day of March, June, September and December of each year and on the date on which
the Commitments terminate, commencing on the first such date to occur after the
Effective Date; provided that any facility fees accruing after the date on which
the Commitments terminate shall be payable on demand. All facility fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
(b)    The Borrowers agree to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Standby Letters of Credit, which shall accrue at the same Applicable Rate used
to determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily Dollar Amount of such Lender’s LC Exposure in respect of Standby
Letters of Credit (excluding any portion thereof attributable to unreimbursed LC
Disbursements in respect of Standby Letters of Credit) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure in respect of Standby Letters of Credit, (ii) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Commercial Letters of Credit, which shall
accrue at the Applicable Rate applicable to Commercial Letters of Credit on the
average daily Dollar Amount of such Lender’s LC Exposure in respect of
Commercial Letters of Credit (excluding any portion thereof attributable to
unreimbursed LC Disbursements in respect of Commercial Letters of Credit) during
the period from and including the Effective Date to but excluding the later of
the date on which such Lender’s Commitment terminates and the date on which such
Lender ceases to have any LC Exposure in respect of Commercial Letters of Credit
and (iii) to the relevant Issuing Bank for its own account a fronting fee, which
shall accrue at a rate per annum of 0.125% on the average daily Dollar Amount of
the LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) attributable to Letters of Credit issued by such Issuing Bank
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as such Issuing Bank’s standard fees and
commissions with respect to the issuance, amendment, cancellation, negotiation,
transfer, presentment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Unless otherwise specified above,
participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third (3rd) Business Day following such last day, commencing on the first such
date to occur after the


47
    
    
#93177127v17    



--------------------------------------------------------------------------------





Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to any Issuing Bank pursuant to this paragraph shall be payable within
ten (10) Business Days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day). Participation fees and fronting fees in respect of Letters of Credit
denominated in Dollars shall be paid in Dollars, and participation fees and
fronting fees in respect of Letters of Credit denominated in a Foreign Currency
shall be paid in such Foreign Currency.
(c)    The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent (including, for the avoidance
of doubt, the Facilities Fee Letter between the Company, Bank of America, N.A.
and BofA Securities, Inc.).
(d)    All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the Administrative Agent (or to each Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the applicable Lenders. Fees paid shall not be refundable
under any circumstances.
SECTION 2.13.    Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.
(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by any Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
(e)    All interest hereunder shall be computed on the basis of a year of
360 days, except that interest (i) computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) for Borrowings denominated in Pounds Sterling shall be computed on the
basis of a year of 365 days, and in each case shall be payable for the actual
number of days elapsed


48
    
    
#93177127v17    



--------------------------------------------------------------------------------





(including the first day but excluding the last day). The applicable Alternate
Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
SECTION 2.14.    Alternate Rate of Interest. (a) If at the time that the
Administrative Agent shall seek to determine the LIBOR Screen Rate on the
Quotation Day for any Interest Period for a Eurocurrency Borrowing the LIBOR
Screen Rate shall not be available for such Interest Period and/or for the
applicable currency with respect to such Eurocurrency Borrowing for any reason,
(i) if such Borrowing shall be requested in Dollars, then such Borrowing shall
be made as an ABR Borrowing at the Alternate Base Rate and (ii) if such
Borrowing shall be requested in any Foreign Currency, the LIBO Rate shall be
equal to the rate determined by the Administrative Agent in its reasonable
discretion after consultation with the Company and consented to in writing by
the Required Lenders (the “Alternative Rate”); provided, however, that until
such time as the Alternative Rate shall be determined and so consented to by the
Required Lenders, Borrowings shall not be available in such Foreign Currency.
(b)    If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:
(i)    the Administrative Agent reasonably determines (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for a Loan in the applicable currency or for the applicable Interest Period and
the circumstances in Section 2.14(d)(i) do not apply (in each case with respect
to this clause (i), the “Impacted Loans”); or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan in the applicable
currency or for the applicable Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
shall be ineffective and, unless repaid, (A) in the case of a Eurocurrency
Borrowing denominated in Dollars, such Borrowing shall be made as an ABR
Borrowing and (B) in the case of a Eurocurrency Revolving Borrowing denominated
in a Foreign Currency, such Eurocurrency Revolving Borrowing shall be repaid on
the last day of the then current Interest Period applicable thereto and (ii) if
any Borrowing Request requests a Eurocurrency Borrowing in Dollars, such
Borrowing shall be made as an ABR Borrowing (and if any Borrowing Request
requests a Eurocurrency Revolving Borrowing denominated in a Foreign Currency,
then the LIBO Rate for such Eurocurrency Revolving Borrowing shall be the
Alternative Rate); provided that if the circumstances giving rise to such notice
affect only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.
(c)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of Section 2.14(b), the Administrative
Agent, in consultation with the Company and Required Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans


49
    
    
#93177127v17    



--------------------------------------------------------------------------------





until (i) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (i) of the first sentence of Section 2.14(b),
(ii) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Company that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(iii) any Lender determines that any law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
Domestic Payment Office or Eurocurrency Payment Office, as applicable, to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Company written notice thereof.
(d)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Company or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to Company) that the Company or Required Lenders (as applicable) have
determined, that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 2.14, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 2.14 with (x) in the
case of Dollars, one or more SOFR-Based Rates or (y) another alternate benchmark
rate giving due consideration to any evolving or then existing convention for
similar Dollar-denominated syndicated credit facilities for such alternative
benchmarks and, in each case, including any mathematical or other adjustments to
such benchmark giving due consideration to any evolving or then existing
convention for similar Dollar-denominated syndicated credit facilities for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated (the
“Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), and any
such amendment shall become effective at 5:00 p.m. on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
(A) in the case of an amendment to replace LIBOR with a rate described in clause
(x), object to the Adjustment; or (B) in the case of an amendment


50
    
    
#93177127v17    



--------------------------------------------------------------------------------





to replace LIBOR with a rate described in clause (y), object to such amendment;
provided that for the avoidance of doubt, in the case of clause (A), the
Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Loans shall be suspended, (to the extent of the affected
Eurocurrency Loans or Interest Periods), and (y) the Adjusted LIBOR component
shall no longer be utilized in determining the Alternate Base Rate.  Upon
receipt of such notice, the Company may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Loans (to the extent
of the affected Eurocurrency Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Borrowing of ABR
Loans (subject to the foregoing clause (y)) in the amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Conforming Changes to the Lenders reasonably
promptly after such amendment becomes effective.
SECTION 2.15.    Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or any Issuing Bank;
(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes or any condition, cost or
expense reflected in the Adjusted LIBO Rate) affecting this Agreement or Loans
made by such Lender or any Letter of Credit or participation therein; or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by


51
    
    
#93177127v17    



--------------------------------------------------------------------------------





such Lender, such Issuing Bank or such other Recipient hereunder, whether of
principal, interest or otherwise, then, upon request of such Lender, such
Issuing Bank or such other Recipient, the applicable Borrower will pay to such
Lender, such Issuing Bank or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, such Issuing Bank
or such other Recipient, as the case may be, for such additional costs incurred
or reduction suffered.
(b)    If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the applicable Borrower will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.
(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay, or cause the other Borrowers to pay, such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within ten (10) days after receipt thereof.
(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
SECTION 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.19, then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on


52
    
    
#93177127v17    



--------------------------------------------------------------------------------





the principal amount of such Loan had such event not occurred, at the Adjusted
LIBO Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in the relevant currency of a comparable amount and
period from other banks in the eurocurrency market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the applicable Borrower and shall
be conclusive absent manifest error. The applicable Borrower shall pay such
Lender the amount shown as due on any such certificate within ten (10) Business
Days after receipt thereof.
SECTION 2.17.    Taxes. (a) Payments Free of Taxes. Any and all payments by or
on account of any obligation of any BorrowerLoan Party under any Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable BorrowerLoan
Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2.17) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made. For the avoidance of doubt, the BorrowersLoan Parties
will not be required to pay any additional amounts (or indemnification payments
pursuant to paragraph (d) of this Section 2.17) with respect to any U.S. Federal
income Taxes that are imposed on a gross basis on, or that are required to be
withheld or deducted from, a payment to any Recipient that would not have been
imposed but for any Change in Law occurring after the date on which such
Recipient became a party to this Agreement.
(b)    Payment of Other Taxes by the Borrowers. The relevant Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, Other Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any BorrowerLoan Party to a Governmental Authority pursuant to this Section
2.17, such BorrowerLoan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the BorrowersLoan Parties. The BorrowersLoan Parties
shall indemnify each Recipient, within 10 days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate setting forth
in reasonable detail the calculation of the amount of such payment or liability
delivered to the relevant Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.


53
    
    
#93177127v17    



--------------------------------------------------------------------------------





(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
BorrowerLoan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the BorrowersLoan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.04(c) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Administrative Agent, at the
time or times reasonably requested by the Borrowers or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(i)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable;
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E (or successor form) establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with


54
    
    
#93177127v17    



--------------------------------------------------------------------------------





respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E (or successor form) establishing an exemption from,
or reduction of, U.S. Federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;


(2) executed originals of IRS Form W-8ECI;


(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” related to any Borrower as
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E
(or successor form); or


(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E (or successor form), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the Effective Date.


55
    
    
#93177127v17    



--------------------------------------------------------------------------------





Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)    Defined Terms. For purposes of this Section 2.17, the term “Lender”
includes each Issuing Bank and the term “applicable law” includes FATCA.
(j)    Luxembourg Registration Duty. In order to not unnecessarily cause
application of Luxembourg’s registration duty applicable to documents in writing
evidencing an obligation to pay, the Administrative Agent or any Lender will
only take any action to file or register this Agreement or any of the Loan
Documents with applicable Luxembourg authorities which would cause such
registration duty to be payable if (i) the Loan Documents (and any documents in
connection therewith) are enclosed to a compulsorily registrable act (acte
obligatoirement enregistrable), deposited  with the official records of the
notary (déposé au rang des minutes d’un notaire) or otherwise produced for
registration (présenté à l’enregistrement) and registration is required or (ii)
the Administrative Agent reasonably deems such action necessary in connection
with the protection of rights or pursuit of remedies during the continuance of
an Event of Default.
SECTION 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Set‑offs.
(a)    Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
(i) in the case of payments denominated in Dollars, 12:00 noon, New York City
time and (ii) in the case of payments denominated in a Foreign Currency, 12:00
noon, Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency, in each case on the date when due, in immediately
available funds, without


56
    
    
#93177127v17    



--------------------------------------------------------------------------------





set-off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made (i) in the same currency in which the
applicable Credit Event was made (or where such currency has been converted to
euro, in euro) and (ii) to the Administrative Agent at its Domestic Payment
Office or, in the case of a Credit Event denominated in a Foreign Currency, the
Administrative Agent’s Eurocurrency Payment Office for such currency, except
payments to be made directly to an Issuing Bank or the Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments denominated in the same
currency received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Credit Event in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists or any Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by such Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrowers take all risks of the
imposition of any such currency control or exchange regulations.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties and (iii) third, towards payment of
Obligations then-owing under Hedge Agreements and Cash Management Obligations.
(c) [Intentionally omitted].
(c)    Notwithstanding the foregoing, Cash Management Obligations and
Obligations arising under Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not, prior to the
time of the making of any such distribution, received written notice thereof,
together with such supporting documentation as the Administrative Agent may
reasonably request, from the applicable Cash management Bank or Hedge Bank, as
the case may be. Each Cash Management Bank or Hedge Bank not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article VIII
hereof for itself and its Affiliates as if it were a “Lender” party hereto.
(d)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements or Swingline Loans resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Loans and participations in LC Disbursements and


57
    
    
#93177127v17    



--------------------------------------------------------------------------------





Swingline Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements and Swingline
Loans; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements and Swingline Loans to any
assignee or participant, other than to the Company or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.
(e)    Unless the Administrative Agent shall have received notice from the
relevant Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Banks, as the case may be, the amount due. In such event,
if such Borrower has not in fact made such payment, then each of the Lenders or
the Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in a Foreign
Currency).
(f)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Banks to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its reasonable discretion.
SECTION 2.19.    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15, or if any Borrower is required
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such


58
    
    
#93177127v17    



--------------------------------------------------------------------------------





Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Company hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
(b)    If (i) any Lender requests compensation under Section 2.15, (ii) any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then the Company
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent (and if a Commitment is being assigned, the relevant Issuing Bank and the
Swingline Lender), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments.
SECTION 2.20.    Expansion Option. The Company may from time to time elect to
increase the Commitments in minimum increments of $25,000,000 so long as, after
giving effect thereto, the aggregate amount of such increases does not exceed
$300,000,000. The Company may arrange for any such increase to be provided by
one or more Lenders (each Lender so agreeing to an increase in its Commitment,
an “Increasing Lender”), or by one or more new banks, financial institutions or
other entities (each such new bank, financial institution or other entity, an
“Augmenting Lender”; provided that no Ineligible Institution may be an
Augmenting Lender), which agree to increase their existing Commitments, or
provide new Commitments, as the case may be; provided that (i) each Augmenting
Lender, shall be subject to the approval of the Company and the Administrative
Agent and (ii) (x) in the case of an Increasing Lender, the Company and such
Increasing Lender execute an agreement substantially in the form of Exhibit C
hereto, and (y) in the case of an Augmenting Lender, the Company and such
Augmenting Lender execute an agreement substantially in the form of Exhibit D
hereto. No consent of any Lender (other than the Lenders participating in the
increase) shall be required for any increase in Commitments pursuant to this
Section 2.20. Increases and new Commitments created pursuant to this
Section 2.20 shall become effective on the date agreed by the Company, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof. Notwithstanding
the foregoing, no increase in the Commitments (or in the Commitment of any
Lender) shall become effective under this paragraph unless, (i) on the proposed
date of the effectiveness of such increase, (A) the conditions set forth in
paragraphs (a) and (b) of Section 4.02 shall be satisfied or waived by the
Required Lenders and the Administrative Agent shall have received a certificate
to that effect dated such date and executed by a Financial Officer of the
Company and (B) the Company shall be in compliance (on a pro forma basis) with
the covenant contained in Section 6.07a maximum Net Leverage Ratio of no greater
than 4.00 to 1.00, recomputed as at the last day of the most recently ended
fiscal quarter of the Company for which


59
    
    
#93177127v17    



--------------------------------------------------------------------------------





financial statements are available, as if such increase in the Commitments had
occurred on the first day of each relevant period for testing such compliance,
and (ii) the Administrative Agent shall have received documents consistent with
those delivered on the Effective Date as to the corporate power and authority of
the Borrowers to borrow hereunder after giving effect to such increase. On the
effective date of any increase in the Commitments, (i) each relevant Increasing
Lender and Augmenting Lender shall make available to the Administrative Agent
such amounts in immediately available funds as the Administrative Agent shall
determine, for the benefit of the other Lenders, as being required in order to
cause, after giving effect to such increase and the use of such amounts to make
payments to such other Lenders, each Lender’s portion of the outstanding
Revolving Loans of all the Lenders to equal its Applicable Percentage of such
outstanding Revolving Loans, and (ii) the Borrowers shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Commitments (with such reborrowing to consist of the Types of
Revolving Loans, with related Interest Periods if applicable, specified in a
notice delivered by the applicable Borrower, or the Company on behalf of the
applicable Borrower, in accordance with the requirements of Section 2.03). The
deemed payments made pursuant to clause (ii) of the immediately preceding
sentence shall be accompanied by payment of all accrued interest on the amount
prepaid and, in respect of each Eurocurrency Loan, shall be, unless waived by
any Lender in its reasonable discretion, subject to indemnification by the
Borrowers pursuant to the provisions of Section 2.16 if the deemed payment
occurs other than on the last day of the related Interest Periods. Nothing
contained in this Section 2.20 shall constitute, or otherwise be deemed to be, a
commitment on the part of any Lender to increase its Commitment hereunder, at
any time.
SECTION 2.21.    [Intentionally Omitted].
SECTION 2.22.    Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non‑appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.
SECTION 2.23.    Designation of Foreign Subsidiary Borrowers. TheAfter (i) the
Covenant Relief Period has elapsed and (ii) any two of Fitch, Moody’s and S&P
have rated


60
    
    
#93177127v17    



--------------------------------------------------------------------------------





the Company’s Public Debt as Investment Grade, the Company may at any time and
from time to time designate any Eligible Foreign Subsidiary as a Foreign
Subsidiary Borrower by delivery to the Administrative Agent of a Borrowing
Subsidiary Agreement executed by such Subsidiary and the Company and the
satisfaction of the other conditions precedent set forth in Section 4.03, and
upon such delivery and satisfaction such Subsidiary shall for all purposes of
this Agreement be a Foreign Subsidiary Borrower and a party to this Agreement
until the Company shall have executed and delivered to the Administrative Agent
a Borrowing Subsidiary Termination with respect to such Subsidiary, whereupon
such Subsidiary shall cease to be a Foreign Subsidiary Borrower and a party to
this Agreement. Notwithstanding the preceding sentence, no Borrowing Subsidiary
Termination will become effective as to any Foreign Subsidiary Borrower at a
time when any principal of or interest on any Loan to such Borrower shall be
outstanding hereunder, provided that such Borrowing Subsidiary Termination shall
be effective to terminate the right of such Foreign Subsidiary Borrower to make
further Borrowings under this Agreement. As soon as practicable upon receipt of
a Borrowing Subsidiary Agreement, the Administrative Agent shall furnish a copy
thereof to each Lender.
SECTION 2.24.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a) and 2.12(c);
(b)    the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment, waiver or other modification pursuant to Section 9.02); provided,
that, except as otherwise provided in Section 9.02, this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of such Lender or each Lender directly
affected thereby;
(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Credit Exposures plus such Defaulting
Lender’s Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within three (3) Business Days
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of each Issuing Bank
only, the Borrowers’ obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;
(iii)    if the Company cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting


61
    
    
#93177127v17    



--------------------------------------------------------------------------------





Lender’s LC Exposure during the period such Defaulting Lender’s LC Exposure is
cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the relevant Issuing Bank or any
other Lender hereunder, all letter of credit fees payable under Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure shall be payable to such
Issuing Bank until and to the extent that such LC Exposure is reallocated and/or
cash collateralized; and
(d)    so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the relevant Issuing Bank shall
not be required to issue, amend or increase any Letter of Credit, unless the
related exposure and the Defaulting Lender’s then outstanding LC Exposure will
be 100% covered by the Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Company in accordance with Section 2.24(c),
and participating interests in any such newly made Swingline Loan or any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.24(c)(i) (and such Defaulting
Lender shall not participate therein).
If (i) a Bankruptcy Event or Bail-In Action with respect to a Parent of any
Lender shall occur following the Effective Date and for so long as such event
shall continue or (ii) the Swingline Lender or any Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its funding obligations under
one or more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and no Issuing
Bank shall be required to issue, amend or increase any Letter of Credit, unless
the Swingline Lender or the relevant Issuing Bank, as the case may be, shall
have entered into arrangements with the Company or such Lender, reasonably
satisfactory to the Swingline Lender or such Issuing Bank, as the case may be,
to defease any risk to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Company, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.
SECTION 2.25.    Extension of Maturity Date.
(a)    Requests for Extension. The Company may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not earlier than 60 days and not
later than 30 days prior to each anniversary of the Effective Date (each such
date, an “Extension Date”), request that each Lender extend such Lender’s
Maturity Date (the “Applicable Maturity Date”), to the date that is one year
after the Applicable Maturity Date then in effect for such Lender (the “Existing
Maturity Date”).


62
    
    
#93177127v17    



--------------------------------------------------------------------------------





(b)    Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than the date that is 15 days after the date on which the Administrative
Agent received the Company’s extension request (the “Lender Notice Date”),
advise the Administrative Agent whether or not such Lender agrees to such
extension (each applicable Lender that determines to so extend its Applicable
Maturity Date, an “Extending Lender”). Each Lender that determines not to so
extend its Applicable Maturity Date (a “Non-Extending Lender”), shall notify the
Administrative Agent of such fact promptly after such determination (but in any
event no later than the Lender Notice Date), and any Lender that does not so
advise the Administrative Agent on or before the Lender Notice Date shall be
deemed to be a Non-Extending Lender. The election of any Lender to agree to such
extension shall not obligate any other Lender to so agree, and it is understood
and agreed that no Lender shall have any obligation whatsoever to agree to any
request made by the Company for extension of the Applicable Maturity Date.
(c)    Notification by Administrative Agent. The Administrative Agent shall
notify the Company of each applicable Lender’s determination under this Section
no later than the date that is 15 days prior to the applicable Extension Date
(or, if such date is not a Business Day, on the next preceding Business Day).
(d)    Additional Commitment Lenders. The Company shall have the right, but
shall not be obligated, on or before the Applicable Maturity Date for any
Non-Extending Lender to replace such Non-Extending Lender with, and add as a
“Lender” under this Agreement in place thereof, one or more banks, financial
institutions or other entities (each, an “Additional Commitment Lender”)
approved by the Administrative Agent in accordance with the procedures provided
in Section 2.19(b), each of which applicable Additional Commitment Lenders shall
have entered into an Assignment and Assumption (in accordance with and subject
to the restrictions contained in Section 9.04, with the Company or replacement
Lender obligated to pay any applicable processing or recordation fee) with such
Non-Extending Lender, pursuant to which such Additional Commitment Lenders
shall, effective on or before the Applicable Maturity Date for such
Non-Extending Lender, assume a Commitment (and, if any such Additional
Commitment Lender is already a Lender, its Commitment shall be in addition to
such Lender’s Commitment on such date). Prior to any Non-Extending Lender being
replaced by one or more Additional Commitment Lenders pursuant hereto, such
Non-Extending Lender may elect, in its sole discretion, by giving irrevocable
notice thereof to the Administrative Agent and the Company (which notice shall
set forth such Lender’s new Applicable Maturity Date), to become an Extending
Lender. The Administrative Agent may effect such amendments to this Agreement as
are reasonably necessary to provide for any such extensions with the consent of
the Company but without the consent of any other Lenders.
(e)    [Intentionally Omitted].
(f)    Conditions to Effectiveness of Extension. Notwithstanding the foregoing,
(x) no more than two (2) extensions of each Maturity Date shall be permitted
hereunder and (y) any extension of any Maturity Date pursuant to this Section
2.25 shall not be effective with respect to any Extending Lender unless:
(i)    no Default or Event of Default shall have occurred and be continuing on
the applicable Extension Date and immediately after giving effect thereto;


63
    
    
#93177127v17    



--------------------------------------------------------------------------------





(ii)    the representations and warranties of the Company set forth in this
Agreement are true and correct in all material respects (or in all respects if
such representation is qualified by materiality or Material Adverse Effect) on
and as of the applicable Extension Date and after giving effect thereto, as
though made on and as of such date (or, if any such representation or warranty
is expressly stated to have been made as of a specific date, as of such specific
date); and
(iii)    the Administrative Agent shall have received a certificate from the
Company signed by a Financial Officer of the Company (A) certifying the accuracy
of the foregoing clauses (i) and (ii) and (B) certifying and attaching the
resolutions, if any are otherwise required, adopted by each Borrower approving
or consenting to such extension.
(g)    Maturity Date for Non-Extending Lenders. On each Existing Maturity Date
applicable to such Lender, (i) to the extent of the Commitments and Loans of
each Non-Extending Lender not assigned to the Additional Commitment Lenders, the
Commitment of each Non-Extending Lender shall automatically terminate and (ii)
the Company shall repay such Non-Extending Lender in accordance with Section
2.10 (and shall pay to such Non-Extending Lender all of the other Obligations
owing to it under this Agreement) and after giving effect thereto shall prepay
any Loans outstanding on such date (and pay any additional amounts required
pursuant to Section 2.16) to the extent necessary to keep outstanding Loans
ratable with any revised Applicable Percentages of the respective Lenders
effective as of such date, and the Administrative Agent shall administer any
necessary reallocation of the applicable Credit Exposures (without regard to any
minimum borrowing, pro rata borrowing and/or pro rata payment requirements
contained elsewhere in this Agreement).
(h)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.18 or Section 9.02 to the contrary.
ARTICLE III    

Representations and Warranties
Each Borrower represents and warrants to the Lenders on the Effective Date and
each other date a Loan is made (excluding the conversion or continuation of any
Loan) or Letter of Credit is issued pursuant to Section 4.02 that:
SECTION 3.01.    Organization; Powers; Subsidiaries. (a) Each of the Company and
its Significant Subsidiaries is duly organized, validly existing and in good
standing (to the extent such concept is applicable in the relevant jurisdiction)
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing (to the extent such concept is applicable) in, every
jurisdiction where such qualification is required.
(b)    With respect to any Foreign Subsidiary Borrower organized under the laws
of Luxembourg, (i) the central administration (administration centrale) and the
“centre of main interests” (as that term is used in the Council Regulation (EC)
n°1346/2000 of May 29, 2000 on insolvency proceedings) of such Foreign
Subsidiary Borrower is in Luxembourg and (ii) such Foreign Subsidiary Borrower
has no “establishment” (as that term is used in the Council Regulation (EC)
n°1346/2000 of May 29, 2000 on insolvency proceedings) outside Luxembourg.


64
    
    
#93177127v17    



--------------------------------------------------------------------------------





SECTION 3.02.    Authorization; Enforceability. The Transactions are within each
Borrower’sLoan Party’s organizational powers and have been duly authorized by
all necessary organizational actions and, if required, actions by equity
holders. Each Loan Document has been duly executed and delivered by each
BorrowerLoan Party which is a party thereto and constitutes a legal, valid and
binding obligation of such BorrowerLoan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
liquidation, reconstruction, moratorium or other laws affecting creditors’
rights generally and subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law and except to the extent
that availability of the remedy of specific performance or injunctive relief is
subject to the discretion of the court before which any proceeding therefor may
be brought.
SECTION 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the Company or any other BorrowerLoan Party or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture or
any material agreement or other material instrument binding upon the Company or
its assets and (d) will not result in the creation or imposition of any Lien on
any asset of the Company or any of its Subsidiaries, that, in the case of
clauses (c) and (d), would in the aggregate reasonably be expected to result in
a Material Adverse Effect.
SECTION 3.04.    Financial Condition; No Material Adverse Change. (a) The
Company has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the Fiscal Year ended June 29, 2019, reported on by Deloitte & Touche, LLP,
independent public accountants, and (ii) as of and for the Fiscal Quarters ended
September 29, 2018, December 29, 2018 and March 30, 2019, in each case,
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Company and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.
(b)    Since June 29, 2019, there has been no material adverse change in the
business, operations, property or financial condition of the Company and its
Subsidiaries, taken as a whole.
SECTION 3.05.    Properties. (a) Except as set forth on Schedule 3.05, each of
the Company and its Subsidiaries has good title to, or valid leasehold interests
in, all its real and personal property material to the operation of its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes or such other defects as, in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.
(b)    Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.


65
    
    
#93177127v17    



--------------------------------------------------------------------------------





SECTION 3.06.    Litigation. Except as set forth on Schedule 3.06, there are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the best knowledge of any Borrower, threatened
against or affecting the Company or any of its Subsidiaries (i) which would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (except for litigation disclosed prior to the Effective
Date in reports publicly filed by the Company under the Securities Exchange Act
of 1934, as amended) or (ii) that involve this Agreement or, as of the Effective
Date, the Transactions.
SECTION 3.07.    Investment Company Status. No BorrowerLoan Party is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.
SECTION 3.08.    Taxes. Each of the Company and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves to the extent required by GAAP or (b) to
the extent that the failure to do so would not reasonably be expected to result
in a Material Adverse Effect.
SECTION 3.09.    ERISA. (i) Except as would not reasonably be expected to result
in a Material Adverse Effect, each Plan is in compliance with the applicable
provisions of ERISA and the provisions of the Code relating to Plans and the
regulations and published interpretations thereunder, and each Foreign Plan is
in compliance with applicable non-United States law and regulations thereunder,
(ii) no ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect and (iii) no Borrower is or will not be using “plan
assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42)
of ERISA) of one or more Benefit Plans in connection with the Loans, the Letters
of Credit or the Commitments.
SECTION 3.10.    Disclosure.
(a)    All of the reports, financial statements and certificates furnished by or
on behalf of any Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or hereafter delivered
hereunder or reports filed pursuant to the Securities Exchange Act of 1934, as
amended (as modified or supplemented by other information so furnished prior to
the date on which this representation and warranty is made or deemed made) do
not contain any material misstatement of fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Company and the other Borrowers represent
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.
(b)    As of the Effective Date, the information included in the Beneficial
Ownership Certification, if applicable, is true and correct in all material
respects.
SECTION 3.11.    Federal Reserve Regulations. No part of the proceeds of any
Loan have been used or will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.


66
    
    
#93177127v17    



--------------------------------------------------------------------------------





SECTION 3.12.    No Default. No Default or Event of Default has occurred and is
continuing.
SECTION 3.13.    Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures reasonably designed to ensure
compliance in all material respects by the Company, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Company, its Subsidiaries and their respective
officers and employees and to the knowledge of the Company its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) the Company, any Subsidiary or to the
knowledge of the Company or such Subsidiary any of their respective directors,
officers or employees, or (b) to the knowledge of the Company, any agent of the
Company or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facilities established hereby, is a Sanctioned Person.
SECTION 3.14.    Solvency. On the Effective Date, the Company and its
Subsidiaries, on a consolidated basis, are Solvent.
SECTION 3.15.    Use of Proceeds. No Borrower will, directly or, to its
knowledge, indirectly, use any part of the proceeds of any Loan in violation of
(i) any Anti-Corruption Laws, (ii) applicable Sanctions, or (iii) the Act.
SECTION 3.16.    EEA Financial Institutions. No BorrowerLoan Party is an EEA
Financial Institution.
ARTICLE IV    

Conditions
SECTION 4.01.    Effective Date. This Agreement shall become effective on and as
of the first date on which each of the following conditions precedent is
satisfied (or waived in accordance with Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto a counterpart of this Agreement signed on behalf of such party.
(b)    The Administrative Agent shall have received (i) all documentation and
other information relating to each Borrower reasonably requested by the
Administrative Agent and any Lenders at least three (3) Business Days prior to
the Effective Date under applicable “know your customer” and anti-money
laundering rules and regulations including, without limitation, the Act, in each
case to the extent requested in writing at least ten days prior to the Effective
Date and (ii) a Beneficial Ownership Certification in relation to any Borrower
that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation as requested by the Administrative Agent and any Lenders.
(c)    The Administrative Agent shall have received a certificate dated the
Effective Date and signed by an executive officer of the Company, confirming (i)
the representations and warranties of the Company set forth in this Agreement
are true and correct in all material respects on and as of the Effective Date
(except to the extent any such representation and warranty relates to an earlier
date) (provided any such representations that are qualified by materiality,
material adverse effect or


67
    
    
#93177127v17    



--------------------------------------------------------------------------------





language of similar effect shall be true and correct in all respects as of the
Effective Date) and (ii) with respect to the Existing Credit Agreement, all
revolving loan commitments thereunder have been terminated in full and all
revolving loans thereunder have been repaid in full.
(d)    The Administrative Agent shall have received copies, certified by the
Secretary or Assistant Secretary of each Borrower (or if such Borrower has not
appointed a Secretary or Assistant Secretary, any executive officer of such
Borrower), of its Board of Directors’ resolutions approving this Agreement and
any other Loan Documents to which such Borrower is becoming a party and such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
such Borrower.
(e)    The Administrative Agent shall have received an incumbency certificate,
executed by the Secretary or Assistant Secretary of such Borrower (or if such
Borrower has not appointed a Secretary or Assistant Secretary, any executive
officer of such Borrower), which shall identify by name and title and bear the
signature of the officers of such Borrower authorized to request Borrowings
hereunder and sign this Agreement and the other Loan Documents to which such
Borrower is becoming a party, upon which certificate the Administrative Agent
and the Lenders shall be entitled to rely until informed of any change in
writing by the Company or such Borrower.
(f)    The Administrative Agent shall have received opinions of counsel to the
Borrowers, in form and substance reasonably satisfactory to the Administrative
Agent and its counsel, with respect to the laws of its jurisdiction of
organization and such other matters as are reasonably requested by counsel to
the Administrative Agent.
(g)    The Administrative Agent shall have received any promissory notes
requested by any Lender at least three Business Days in advance of the Effective
Date.
(h)    To the extent invoiced three (3) Business Days prior to the Effective
Date, the Administrative Agent shall have received all fees and other amounts
due and payable hereunder and under the Facilities Commitment Letter and the
Facilities Fee Letters on or prior to the Effective Date, including the
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrowers hereunder and under the Facilities Commitment Letter
and the Facilities Fee Letters.
SECTION 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing (except for any conversion or continuation of
any Loan), and of the Issuing Banks to issue, amend, renew or extend any Letter
of Credit, is subject to the satisfaction of the following conditions:
(a)    The Effective Date shall have occurred.
(b)    The representations and warranties of the BorrowersLoan Parties set forth
in this Agreement (other than Sections 3.04(b) and 3.06) shall be true and
correct on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable.
(c)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be continuing
(including, for the avoidance of doubt, compliance with Sections 6.07 and 6.08
when such covenants are in effect).


68
    
    
#93177127v17    



--------------------------------------------------------------------------------





(d)    The Administrative Agent shall have received a duly executed Borrowing
Request complying with the terms of Section 2.03.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (b) and
(c) of this Section.
SECTION 4.03.    Designation of a Foreign Subsidiary Borrower. The designation
of a Foreign Subsidiary Borrower pursuant to Section 2.23 is subject to the
condition precedent that the Company or such proposed Foreign Subsidiary
Borrower shall have furnished or caused to be furnished to the Administrative
Agent:
(a)    Copies, certified by the Secretary or Assistant Secretary of such
Subsidiary (or if such Subsidiary has not appointed a Secretary or Assistant
Secretary, any executive officer of such Subsidiary), of its Board of Directors’
resolutions (and resolutions of other bodies, if any are deemed necessary by
counsel for the Administrative Agent) approving the Borrowing Subsidiary
Agreement and any other Loan Documents to which such Subsidiary is becoming a
party and such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of such Subsidiary;
(b)    An incumbency certificate, executed by the Secretary or Assistant
Secretary of such Subsidiary (or if such Subsidiary has not appointed a
Secretary or Assistant Secretary, any executive officer of such Subsidiary),
which shall identify by name and title and bear the signature of the officers of
such Subsidiary authorized to request Borrowings hereunder and sign the
Borrowing Subsidiary Agreement and the other Loan Documents to which such
Subsidiary is becoming a party, upon which certificate the Administrative Agent
and the Lenders shall be entitled to rely until informed of any change in
writing by the Company or such Subsidiary;
(c)    Opinions of counsel to such Subsidiary, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, with respect to the
laws of its jurisdiction of organization and such other matters as are
reasonably requested by counsel to the Administrative Agent and addressed to the
Administrative Agent and the Lenders;
(d)    Any promissory notes requested by any Lender, and any other instruments
and documents reasonably requested by the Administrative Agent; and
(e)    The Administrative Agent shall have received (i) all documentation and
other information relating to such Foreign Subsidiary Borrower reasonably
requested by the Administrative Agent and any Lenders at least three (3)
Business Days prior to the effective date of such Foreign Subsidiary Borrower’s
Borrowing Subsidiary Agreement under applicable “know your customer” and
anti-money laundering rules and regulations including, without limitation, the
Act and (ii) a Beneficial Ownership Certification in relation to any Foreign
Subsidiary Borrower that qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation as requested by the Administrative Agent and any
Lenders.
ARTICLE V    

Affirmative Covenants


69
    
    
#93177127v17    



--------------------------------------------------------------------------------





Commencing on the Effective Date, until the Commitments have expired or been
terminated and the principal of and interest on each Loan and all fees payable
hereunder shall have been paid in full and all Letters of Credit shall have
expired or terminated, in each case, without any pending draw, or cash
collateralized in accordance with Section 2.06(j), and all LC Disbursements
shall have been reimbursed, the Company covenants and agrees with the Lenders
that:
SECTION 5.01.    Financial Statements and Other Information. The Company will
furnish to the Administrative Agent and each Lender through the Administrative
Agent:
(a)    within ninety (90) days after the end of each Fiscal Year of the Company
(or, if earlier, by the date that the Annual Report on Form 10-K of the Company
for such Fiscal Year would be required to be filed under the rules and
regulations of the SEC, giving effect to any extension available thereunder for
the filing of such form), its audited consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows as of the end of and
for such year, setting forth in each case in comparative form the figures for
the previous Fiscal Year, all reported on by Deloitte & Touche, LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;
(b)    within sixty (60) days after the end of each of the first three Fiscal
Quarters of each Fiscal Year of the Company (or, if earlier, by the date that
the Quarterly Report on Form 10-Q of the Company for such Fiscal Quarter would
be required to be filed under the rules and regulations of the SEC, giving
effect to any extension available thereunder for the filing of such form), its
consolidated balance sheet and related statements of income, stockholders’
equity and cash flows as of the end of and for such Fiscal Quarter and the then
elapsed portion of the Fiscal Year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous Fiscal Year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Company (i) stating
that he or she has obtained no knowledge that a Default has occurred (except as
set forth in such certificate) and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) (x) setting forth reasonably detailed calculations demonstrating
the calculation of the Gross Leverage Ratio and the Net Leverage Ratio at the
end of the relevant Fiscal Quarter or Fiscal Year, (y) demonstrating compliance
with Section 6.07 (to the extent such Section is in effect), and (z) for so long
as Section 6.08 is in effect, setting forth a reasonably detailed calculation of
Available Liquidity at the end of the relevant Fiscal Quarter or Fiscal Year,
and (iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;


70
    
    
#93177127v17    



--------------------------------------------------------------------------------





(d)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of said Commission, as the case may be;
(e)    promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender
(acting through the Administrative Agent) for purposes of compliance with
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the PATRIOT Act and the Beneficial Ownership
Regulation; and
(f)    promptly following any request therefor, such other information regarding
the financial condition of the Company or any Subsidiary as the Administrative
Agent may reasonably request (other than materials protected by the
attorney-client privilege and materials which the Company or such Subsidiary, as
applicable, may not disclose without violation of a confidentiality obligation
binding upon it).
Documents required to be delivered pursuant to clauses (a), (b) and (d) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System.
SECTION 5.02.    Notices of Material Events. Upon having knowledge thereof, the
Company will furnish to the Administrative Agent and each Lender prompt written
notice of the following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that, if adversely determined, would reasonably be expected to
result in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and
(d)    any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03.    Existence; Conduct of Business. The Company will, and will
cause each of its Subsidiaries to, do or cause to be done all things reasonably
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business except, in each case (other than the case of the
foregoing requirements insofar as they relate to the legal existence of the
Borrowers and the Subsidiary Guarantors), to the extent that failure to do so
would not reasonably be expected to result in a Material Adverse Effect;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03. With respect to any
Foreign


71
    
    
#93177127v17    



--------------------------------------------------------------------------------





Subsidiary Borrower organized under the laws of Luxembourg, (i) the central
administration (administration centrale) and the “centre of main interests” (as
that term is used in the Council Regulation (EC) n°1346/2000 of May 29, 2000 on
insolvency proceedings) of such Foreign Subsidiary Borrower shall remain in
Luxembourg and (ii) such Foreign Subsidiary Borrower will have no
“establishment” (as that term is used in the Council Regulation (EC) n°1346/2000
of May 29, 2000 on insolvency proceedings) outside Luxembourg.
SECTION 5.04.    Payment of Obligations. The Company will, and will cause each
of its Subsidiaries to, pay its Tax liabilities that, if not paid, could
reasonably be expected to result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Company or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
SECTION 5.05.    Maintenance of Properties; Insurance. Except where the failure
to do so would not reasonably be expected to result in a Material Adverse
Effect, the Company will, and will cause each of its Subsidiaries to, (a) keep
and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted and except for
surplus and obsolete properties, and (b) maintain, with financially sound and
reputable insurance companies, insurance on such of its property and in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.
SECTION 5.06.    Books and Records; Inspection Rights. The Company will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which entries in conformity in all material respects with all applicable
laws, rules and regulations of any Governmental Authority are made of all
dealings and transactions in relation to its business and activities. The
Company will, and will cause each of its Subsidiaries to, on an annual basis at
the request of the Administrative Agent (or at any time after the occurrence and
during the continuance of an Event of Default), permit any representatives
designated by the Administrative Agent or any Lender (prior to the occurrence or
continuation of an Event of Default, at the Administrative Agent’s or such
Lender’s expense, as applicable, unless otherwise agreed to by the
Administrative Agent or such Lender, as applicable, and the Company, and
following the occurrence or continuation of an Event of Default, at the
Company’s expense), upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records (other than
materials protected by the attorney-client privilege and materials which the
Company or such Subsidiary, as applicable, may not disclose without violation of
a confidentiality obligation binding upon it), and to discuss its affairs,
finances and condition with its officers and independent accountants, so long as
afforded opportunity to be present, all during reasonable business hours. It is
understood that so long as no Event of Default has occurred and is continuing,
such visits and inspections shall be coordinated through the Administrative
Agent.
SECTION 5.07.    Compliance with Laws and Material Contractual Obligations. The
Company will, and will cause each of its Subsidiaries to, (i) comply with all
laws, rules, regulations and orders of any Governmental Authority, including the
Luxembourg Domiciliation Law, applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect and (ii) perform in all material
respects its obligations under material agreements to which it is a party,


72
    
    
#93177127v17    



--------------------------------------------------------------------------------





in each case except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect. The Company will maintain in effect and enforce policies and procedures
designed to ensure compliance in all material respects by the Company, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.
SECTION 5.08.    Use of Proceeds and Letters of Credit.
(a)    The proceeds of the Revolving Loans will be used only to finance the
working capital needs, capital expenditures, Permitted Acquisitions, Investments
permitted under Section 6.04, Restricted Payments permitted under Section 6.06
and other general corporate purposes of the Company and its Subsidiaries.
(b)    No part of the proceeds of any Loan will be used, whether directly or
indirectly, for the purpose of purchasing or carrying, or to extend credit to
others for the purpose of purchasing or carrying any “margin stock” as defined
in Regulation T, U or X of the Board or for any other purpose that entails a
violation of any such regulations.
(c)    The Commercial Letters of Credit shall be used solely to finance
purchases of goods by the Company and its Subsidiaries in the ordinary course of
their business, and the Standby Letters of Credit shall be used solely for the
purposes described in the definition of such term in Section 1.01.
(d)    No Borrower will request any Borrowing or Letter of Credit, and no
Borrower shall use, and the Company shall use reasonable best efforts to ensure
that its Subsidiaries and its or their respective directors, officers, employees
and agents shall not use, the proceeds of any Borrowing or Letter of Credit (i)
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Embargoed Country, except to the extent permissible
for a Person required to comply with Sanctions or (iii) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.
SECTION 5.09.    Springing Subsidiary Guaranty. Commencing on the Trigger Date
and continuing until the Release Date, the Company shall cause each Subsidiary
that is a Material Subsidiary (other than any Excluded Subsidiary) to promptly
(and in any event within 45 days of the earlier of (x) such Subsidiary becoming
a Material Subsidiary and (y) the Trigger Date, or such later date as the
Administrative Agent may reasonably agree) execute and deliver to the
Administrative Agent (with a counterpart for each Lender) the Subsidiary
Guaranty or a supplement to the Subsidiary Guaranty, as applicable, pursuant to
which such Subsidiary shall become a party thereto as a Subsidiary Guarantor,
together with such other documents and legal opinions with respect thereto as
the Administrative Agent shall reasonably request (which documents and opinions
shall be in form and substance reasonably satisfactory to the Administrative
Agent).
SECTION 5.10.    Springing Collateral Pledge. Commencing on the Trigger Date and
continuing until the Release Date, the Company shall, and shall cause each
Subsidiary Guarantor, to promptly (and in any event within 45 days of the
earlier of (x) in the case of a Subsidiary, such Subsidiary becoming a Material
Subsidiary and (y) the Trigger Date, or such later date as the Administrative
Agent may reasonably agree) execute and deliver to the Administrative Agent
(with a counterpart for each Lender) the Security Agreement or a supplement to
the Security Agreement, as applicable, pursuant to which the Company and


73
    
    
#93177127v17    



--------------------------------------------------------------------------------





each Subsidiary Guarantor shall become a party thereto as a “Grantor”, together
with such other documents and legal opinions with respect thereto as the
Administrative Agent shall reasonably request (which documents and opinions
shall be in form and substance reasonably satisfactory to the Administrative
Agent).


ARTICLE VI    
Negative Covenants
Commencing on the Effective Date, until the Commitments have expired or
terminated and the principal of and interest on each Loan and all fees payable
hereunder have been paid in full and all Letters of Credit have expired or
terminated, in each case, without any pending draw, or cash collateralized in
accordance with Section 2.06(j), and all LC Disbursements shall have been
reimbursed, the Company covenants and agrees with the Lenders that:
SECTION 6.01.    Indebtedness. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
(a)    the Obligations;
(b)    Indebtedness existing on the Effective Date and set forth in Schedule
6.01 and extensions, renewals and replacements of any such Indebtedness that do
not increase the outstanding principal amount thereof or shorten the final
maturity or weighted average life to maturity thereof;
(c)    Indebtedness of the Company to any Subsidiary and of any Subsidiary to
the Company or any other Subsidiary;
(d)    Guarantees by (i) the Company of Indebtedness of any Subsidiary, (ii) any
Subsidiary of Indebtedness of the Company or any other Subsidiary, (iii) by the
Company or any Subsidiary of Indebtedness incurred in connection with the
ownership, development, leasing, acquisition, construction or improvement of the
Corporate Headquarters and (iv) the Company of Indebtedness of any joint
venture; provided that the aggregate amount of such Guarantees incurred pursuant
to clause (iv) shall not exceed $150,000,000 in the aggregate;
(e)    Indebtedness of the Company or any Subsidiary incurred to finance or
refinance the acquisition, ownership, development, construction, improvement or
leasing of any real property (including the Corporate Headquarters), fixed or
capital assets, including Finance Lease Liabilities, and extensions, renewals
and replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that such Indebtedness is incurred no more
than 90 days prior to or within 90 days after such ownership, development,
leasing, acquisition or the completion of such construction or improvement;
(f)    Indebtedness acquired or assumed in Permitted Acquisitions and
extensions, renewals and replacements of any such indebtedness that do not
increase the outstanding principal amount thereof or shorten the final maturity
or weighted average life to maturity thereof or have different obligors;
(g)    Priority Indebtedness (excluding any Indebtedness permitted by Sections
6.01(e) and (f)) in an aggregate principal amount at any one time outstanding
not to exceed 10% of the Company’s then Consolidated Net Worth; provided that
during the Covenant Relief Period, the


74
    
    
#93177127v17    



--------------------------------------------------------------------------------





Company and its Subsidiaries may not incur more than $100,000,000 in aggregate
principal amount of Priority Indebtedness;
(h)    endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;
(i)    Indebtedness in respect of letters of credit in the ordinary course of
business (other than Letters of Credit);
(j)    Indebtedness under Swap Agreements not entered into for speculative
purposes;
(k)    unsecured Indebtedness (excluding any Indebtedness permitted by Section
6.01(f)), not otherwise permitted by this Section, of any Borrower so long as on
a pro forma basisof any Borrower (which may be guaranteed by Subsidiaries if (x)
such Subsidiaries are Subsidiary Guarantors and (y) the terms of such guarantee
provide that the guarantees are incurred on or after the Trigger Date and
released on or before the Release Date); provided that, in respect of such
Indebtedness incurred after the Covenant Relief Period, after giving effect to
thesuch incurrence of such Indebtedness, the Net Leverage Ratio is not greater
than 4.00 to 1.00 at the time of incurrence of such Indebtedness;
(l)    Indebtedness under any interest rate protection agreements or foreign
exchange hedges (regardless of whether such hedging obligations are subject to
hedge accounting) incurred in the ordinary course of business and not for
speculative purposes;
(m)    Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;
(n)    Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, performance and completion guarantees, import and export custom
and duty guaranties and similar obligations, or obligations in respect of
letters of credit, bank acceptances or guarantees or similar instruments related
thereto, in each case provided in the ordinary course of business;
(o)    (i) contingent liabilities in respect of any indemnification, adjustment
of purchase price, earn-out, non-compete, consulting, deferred compensation,
seller indebtedness and similar obligations of the Company and its Subsidiaries
incurred in connection with Permitted Acquisitions and (ii) Indebtedness
incurred by the Company or its Subsidiaries in a Permitted Acquisition under
agreements providing for earn-outs or the adjustment of the purchase price or
similar adjustments;
(p)    Indebtedness owed to any Person providing property, casualty or liability
insurance to the Company or any of its Subsidiary, so long as such Indebtedness
shall not be in excess of the amount of the unpaid cost of, and shall be
incurred only to defer the cost of, such insurance for the year in which such
Indebtedness is incurred and such Indebtedness shall be outstanding only during
such year;
(q)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that (i) such Indebtedness
(other than credit or purchase cards) is extinguished within three


75
    
    
#93177127v17    



--------------------------------------------------------------------------------





(3) Business Days of its incurrence and (ii) such Indebtedness in respect of
credit or purchase cards is extinguished within 90 days from its incurrence;
(r)    Indebtedness representing deferred compensation to employees of the
Company and its Subsidiaries; and
(s)    Indebtedness incurred in connection with the acquisition of joint
ventures in an aggregate amount not to exceed the greater of (i) $150,000,000
and (ii) 2.75% of Total Assets (determined at the time of each such incurrence
by reference to the Company’s financial statements most recently delivered
pursuant to Section 5.01(a) or (b) or, if prior to the date of the delivery of
the first financial statements to be delivered pursuant to Section 5.01(a) or
(b), the most recent financial statements referred to in Section 3.04(a)).
For purposes of this subsection 6.01, any Person becoming a Subsidiary of the
Company after the Effective Date shall be deemed to have incurred all of its
then outstanding Indebtedness at the time it becomes a Subsidiary, and any
Indebtedness assumed by the Company or any of its Subsidiaries shall be deemed
to have been incurred on the date of assumption.
SECTION 6.02.    Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(a)    (i) Permitted Encumbrances and (ii) Liens securing the Obligations
hereunder;
(b)    Liens existing on the Effective Date and set forth on Schedule 6.02;
(c)    any Lien on any property or asset of the Company or any Subsidiary
securing Indebtedness permitted by Section 6.01(e) incurred to own, develop,
lease, acquire, construct or improve such property or asset;
(d)    Liens solely constituting the right of any other Person to a share of any
licensing royalties (pursuant to a licensing agreement or other related
agreement entered into by the Company or any of its Subsidiaries with such
Person in the ordinary course of the Company’s or such Subsidiary’s business)
otherwise payable to the Company or any of its Subsidiaries, provided that such
right shall have been conveyed to such Person for consideration received by the
Company or such Subsidiary on an arm’s-length basis;
(e)    Liens arising from precautionary Uniform Commercial Code financing
statement filings with respect to Operating Leases entered into by the Company
or any of its Subsidiaries in the ordinary course of business;
(f)    Liens securing Indebtedness described in clause (a) of the definition of
Priority Indebtedness; provided that any Liens securing such Indebtedness shall
not extend to any collateral securing or intending to secure the Obligations
hereunder;
(g)    (i) Liens securing Indebtedness permitted under Section 6.01(c)[reserved]
and (ii) Liens securing Indebtedness permitted under Section 6.01(f), provided
that, for purposes of this clause (ii), (x) such Lien is not created in
contemplation of or in connection with the applicable Permitted Acquisition,
(y) such Lien shall not apply to any property or assets of the Company or


76
    
    
#93177127v17    



--------------------------------------------------------------------------------





any Subsidiary other than the Subsidiary or assets being acquired pursuant to
such Permitted Acquisition and (z) such Lien shall secure only those obligations
which it secures on the date of such Permitted Acquisition;
(h)    bankers’ liens and rights of setoff with respect to customary depository
arrangements entered into in the ordinary course of business;
(i)    Liens attaching solely to cash earnest money or similar deposits in
connection with any letter of intent or purchase agreement in connection with a
Permitted Acquisition;
(j)    Liens arising from precautionary Uniform Commercial Code financing
statement filings with respect to consignments, provided that such Liens extend
solely to the assets subject to such consignments;
(k)    Liens securing interest rate or foreign exchange hedging obligations
(regardless of whether such hedging obligations are subject to hedge
accounting), incurred in the ordinary course of business and not for speculative
purposes;
(l)    Liens, if any, in respect of leases that have been, or should be, in
accordance with GAAP as in effect on the Effective Date, classified as Finance
Lease Liabilities;
(m)    Liens pursuant to supply or consignment contracts or otherwise for the
receipt of goods or services, encumbering only the goods covered thereby, where
the contracts are not overdue by more than 90 days or are being contested in
good faith by appropriate proceedings and for which reasonable reserves are
being maintained;
(n)    extensions, renewals and replacements of the Liens described above, so
long as there is no increase in the Indebtedness or other amounts secured
thereby (other than amounts incurred to pay costs of renewal and replacement)
and no additional property (other than accessions, improvements, and
replacements in respect of such property) is subject to such Lien; and
(o)    Liens arising as a result of the re-characterization as a loan and as a
Lien of any transaction permitted under Section 6.03, including any
precautionary financing statements or similar filings in connection therewith.
SECTION 6.03.    Fundamental Changes and Asset Sales. (a) The Company will not,
and will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, (including, in each case, pursuant to a Division) except
that, if at the time thereof and immediately after giving effect thereto no
Event of Default shall have occurred and be continuing, (i) any Subsidiary may
merge into the Company in a transaction in which the Company is the surviving
corporation, (ii) any Subsidiary (including a Subsidiary Guarantor) may merge
into any other Subsidiary in a transaction in which the surviving entity is a
Subsidiary (provided that, in the case of a merger of a Subsidiary that is not a
Foreign Subsidiary Borrower into a Foreign Subsidiary Borrower in which the
surviving Subsidiary is not the Foreign Subsidiary Borrower, the surviving
Subsidiary shall execute and deliver to the Administrative Agent a Borrowing
Subsidiary Agreement executed by such Subsidiary and the Company and shall
satisfy the other conditions precedent set forth in Section 4.03), and (iii) any
Subsidiary (other than a Foreign Subsidiary Borrower) may liquidate or dissolve
if the Company determines in good faith that such liquidation or dissolution is
in the best interests of the Company and its Subsidiaries and is not materially
disadvantageous to the


77
    
    
#93177127v17    



--------------------------------------------------------------------------------





Lenders and except that the Company or any Subsidiary may effect any acquisition
permitted by Section 6.04 by means of a merger of the Person that is the subject
of such acquisition with the Company or any of its Subsidiaries (provided that,
in the case of a merger with the Company, the Company is the survivor).
(b)    The Company will not, nor will it permit any of its Subsidiaries to,
sell, lease, transfer or otherwise disposeDispose of (in one transaction or a
series of transactions) all or substantially all of the assets of the Company
and its Subsidiaries taken as a whole.
(c)    During the Covenant Relief Period, the Company will not, nor will it
permit any of its Subsidiaries to, Dispose of (in one transaction or a series of
related transactions) assets of the Company and its Subsidiaries, other than:
(i)    any Disposition described in Schedule 6.03;
(ii)    any ordinary course Disposition in connection with the closure of
stores;
(iii)    any Disposition of cash or Permitted Investments or obsolete, damaged,
unnecessary, unsuitable or worn out equipment or of assets no longer used in the
business or any sale or disposition of assets in connection with scheduled
turnarounds, maintenance and equipment and facility updates;
(iv)    any Disposition of assets or issuance of securities by (x) a Subsidiary
to the Company or a Material Subsidiary (other than an Excluded Subsidiary) or
(y) the Company to a Material Subsidiary (other than an Excluded Subsidiary);
(v)    grants, licenses or sublicenses of software, technology, patents,
trademarks, copyrights, know-how, trade secrets, content, data and databases and
any other intellectual property or other intangibles in the ordinary course of
business;
(vi)    Dispositions of accounts receivable in connection with the compromise,
settlement or collection thereof in the ordinary course of business, but
excluding Dispositions of accounts receivable in factoring or similar
transactions;
(vii)    Dispositions of inventory, equipment, accounts receivable or other
assets held for sale in the ordinary course of business, the settlement or
write-off of accounts receivable in the ordinary course of business or the
conversion of accounts receivable to notes receivable in the ordinary course of
business;
(viii)    Dispositions resulting from any casualty or other insured damage to,
or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset;
(ix)    the unwinding of any Swap Agreements; and
(x)    other Dispositions (other than of Collateral (as defined in the Security
Agreement)) pursuant to which the Company or its Subsidiaries receive
consideration at least equal to the fair market value of the assets subject to
the Disposition (as reasonably determined by the Company) and the Net Proceeds
received by the Company or its


78
    
    
#93177127v17    



--------------------------------------------------------------------------------





Subsdiaries shall not exceed $250,000,000 in the aggregate when taken together
with all other Dispositions made pursuant to this clause (x).
Notwithstanding anything herein to the contrary, during the period commencing
from the start of the Covenant Relief Period and ending on the later of (x) the
end of the Covenant Relief Period and (y) the Release Date, the Company and its
Subsidiaries shall not Dispose of any material Intellectual Property (as defined
in the Security Agreement).
SECTION 6.04.    Investments, Loans, Advances, Guarantees and Acquisitions. The
Company will not, and will not permit any of its Subsidiaries to, purchase, hold
or acquire (including pursuant to any merger or consolidation with any Person
that was not a wholly owned Subsidiary prior to such merger or consolidation)
any capital stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any Person or any assets of any other Person constituting a business unit or the
rights of any licensee under a trademark license to such licensee from the
Company or any of its Affiliates, except:
(a)    Permitted Investments;
(b)    investments by the Company or a Subsidiary in the capital stock of its
Subsidiaries;
(c)    loans or advances made by the Company to, and Guarantees by the Company
of obligations of, any Subsidiary, and loans or advances made by any Subsidiary
to, and Guarantees by any Subsidiary of obligations of, the Company or any other
Subsidiary;
(d)    Guarantees constituting Indebtedness permitted by Section 6.01;
(e)    advances or loans made in the ordinary course of business to employees of
the Company and its Subsidiaries;
(f)    Investments existing on the Effective Date not otherwise permitted under
this Agreement and described in Schedule 6.04 hereto;
(g)    Investments received in connection with the bona fide settlement of any
defaulted Indebtedness or other liability owed to the Company or any Subsidiary;
(h)    Permitted Acquisitions;
(i)    Swap Agreements not entered into for speculative purposes;
(j)    Investments in connection with the ownership, development, leasing,
acquisition, construction or improvement of the Corporate Headquarters;
(k)    Investments in joint ventures in an aggregate amount not to exceed the
greater of (i) $100,000,000 and (ii) 2.75% of Total Assets (determined at the
time of each such investment by reference to the Company’s financial statements
most recently delivered pursuant to Section 5.01(a) or (b) or, if prior to the
date of the delivery of the first financial statements to be delivered pursuant
to Section 5.01(a) or (b), the most recent financial statements referred to in
Section 3.04(a));


79
    
    
#93177127v17    



--------------------------------------------------------------------------------





(l)    Investments, in addition to Investments permitted under clauses (a)
through (j) of this Section 6.04 made after the Effective Date in an aggregate
amount not to exceed $500,000,000 at any time outstanding in any Person or
Persons;
(m)    Investments so long as prior to making such Investment and after giving
effect (including giving effect on a pro forma basis) thereto (i) no Default or
Event of Default has occurred and is continuing or would occur and (ii) the
Company is in compliance with Section 6.07.on a pro forma basis with a maximum
Net Leverage Ratio of no greater than 4.00 to 1.00, recomputed as at the last
day of the most recently ended fiscal quarter of the Company for which financial
statements are available, as if such Investment had occurred on the first day of
each relevant period for testing such compliance;
(n)    Investments of any Person existing at the time such Person becomes a
Subsidiary or consolidates or merges with the Borrower or any Subsidiary
(including in connection with a Permitted Acquisition) so long as such
Investments were not made in contemplation of such Person becoming a Subsidiary
or of such consolidation or merger, and any modification, replacement, renewal,
reinvestment or extension thereof;
(o)    any Investment in securities or other assets, including earn-outs, not
constituting cash or Permitted Investments and received in connection with a
Disposition made pursuant to the provisions of Section 6.03 or any other
disposition of assets not constituting a Disposition;
(p)    advances to customers or suppliers in the ordinary course of business
that are, in conformity with GAAP, recorded as accounts receivable, prepaid
expenses or deposits on the balance sheet of the Company or the Subsidiaries and
endorsements for collection or deposit arising in the ordinary course of
business; provided that the aggregate amount of such advances outstanding at any
time shall not exceed $10,000,000;
(q)    Investments consisting of the licensing or contribution of Intellectual
Property pursuant to joint marketing arrangements with other Persons, in each
case in the ordinary course of business; and
(r)    Investments consisting of opening and closing stores and purchases and
acquisitions of inventory, supplies, materials and equipment or purchases of
contract rights or licenses or leases of Intellectual Property, in each case in
the ordinary course of business.
Notwithstanding anything herein to the contrary, during the Covenant Relief
Period, the Company and its Subsidiaries shall not be permitted to make any
Investments pursuant to Section 6.04(h), (k), (l) or (m), other than Investments
in an aggregate amount not to exceed $150,000,000.
SECTION 6.05.    Transactions with Affiliates. The Company will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) at prices and on terms and conditions not less favorable
to the Company or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among the
Company and/or its Subsidiaries and (c) any Investment permitted by Section 6.04
and (d) any Restricted Payment permitted by Section 6.06.


80
    
    
#93177127v17    



--------------------------------------------------------------------------------





SECTION 6.06.    Restricted Payments. The Company will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Company may declare and
pay dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, (c) the Company may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Company and its
Subsidiaries and (d)  the Company and its Subsidiaries may make any other
Restricted Payment so long as prior to making such Restricted Payment and after
giving effect (including giving effect on a pro forma basis) thereto (i) no
Default or Event of Default has occurred and is continuing or would occur and
(ii) the Company is in pro forma compliance with a maximum Net Leverage Ratio of
no greater than 4.00 to 1.00, recomputed as at the last day of the most recently
ended fiscal quarter of the Company for which financial statements are
available, as if such Restricted Payment had occurred on the first day of each
relevant period for testing such compliance. Notwithstanding anything herein to
the contrary, during the Covenant Relief Period, the Company and its
Subsidiaries shall not be permitted to make any Restricted Payments pursuant to
Section 6.076.06(d).
SECTION 6.07.    Net Leverage Ratio. The Company will not permit the ratio (the
“Net Leverage Ratio”), determined as of the end of each of its Fiscal Quarters
ending on and after the Effective Date, of (i) Consolidated Total Indebtedness
to (ii) Consolidated EBITDAR for the period of four (4) consecutive Fiscal
Quarters ending with the end of such Fiscal Quarter, all calculated for the
Company and its Subsidiaries on a consolidated basisor about October 2, 2021 and
thereafter, to be greater than 4.00 to 1.00.
SECTION 6.08.    Liquidity. From the Amendment No. 1 Effective Date to October
2, 2021, the Company will not permit Available Liquidity at any time to be less
than $700,000,000.
ARTICLE VII    

Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)    any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of any
BorrowerLoan Party in or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof or waiver hereunder
or thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any other
Loan Document or any amendment or modification thereof or waiver thereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;


81
    
    
#93177127v17    



--------------------------------------------------------------------------------





(d)    any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to any Borrower’s
existence) or, 5.08, 5.09 or 5.10, in Article VI or in Article X;
(e)    any Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after notice thereof from the Administrative Agent to
the Company (which notice will be given at the request of any Lender);
(f)    the Company or any Subsidiary shall fail to make any payment of principal
or interest, regardless of amount, in respect of any Material Indebtedness, when
and as the same shall become due and payable beyond the period (without giving
effect to any extensions, waivers, amendments or other modifications of or to
such period) of grace, if any, provided in the instrument or agreement under
which such Material Indebtedness was created, and, prior to any termination of
Commitments or the acceleration of payment of Loans pursuant to this Article
VII, such failure is not waived in writing by the holders of such Material
Indebtedness;
(g)    any event or condition occurs (after giving effect to any applicable
grace periods and after giving effect to any extensions, waivers, amendments or
other modifications of any applicable provision or agreement) that results in
any Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause, with the giving of an
acceleration or similar notice if required, any Material Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (g) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness to the extent such
Indebtedness is paid when due;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Significant Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, including a
“faillite”, “gestion contrôlée”, “concordat préventif de la faillite”, “sursis
de paiement” or “liquidation judiciaire” or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator, a juge délégué, commissaire,
juge-commissaire, mandataire ad hoc, administrateur provisoire, liquidateur or
curateur or similar official for the Company or any Significant Subsidiary or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
(i)    (1) the Company or any Significant Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, including a “faillite”,
“gestion contrôlée”, “concordat préventif de la faillite”, “sursis de paiement”
or “liquidation volontaire”, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator, a juge délégué,
commissaire, juge-commissaire, mandataire ad hoc, administrateur provisoire,
liquidateur or curateur or similar official for the Company or any Significant
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it


82
    
    
#93177127v17    



--------------------------------------------------------------------------------





in any such proceeding, (v) make a general assignment for the benefit of
creditors or (vi) take any action for the purpose of effecting any of the
foregoing;
(j)    the Company or any Significant Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(k)    one or more judgments for the payment of money in an aggregate amount
(not paid or covered by insurance) in excess of $100,000,000 shall be rendered
against the Company, any Subsidiary or any combination thereof and (i) the same
shall remain undischarged for a period of 60 consecutive days from the entry
thereof during which execution shall not be effectively stayed or bonded, or
(ii) any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the Company or any Subsidiary to enforce any such judgment;
(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect;
(m)    a Change in Control shall occur; or
(n)    any material provision of any Loan Document (including, for the avoidance
of doubt, with respect to guarantees and security) for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Company or
any Subsidiary shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);
then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrowers accrued hereunder
and under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers; and in case of any event with respect to any
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers. Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may, and
at the request of the Required Lenders shall, exercise any rights and remedies
provided to the Administrative Agent under the Loan Documents or at law or
equity.
ARTICLE VIII    

The Administrative Agent
Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative


83
    
    
#93177127v17    



--------------------------------------------------------------------------------





Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. The provisions of this Article are solely
for the benefit of the Administrative Agent, the Lenders and the Issuing Banks,
and except with respect to the second sentence in the penultimate paragraph of
this Article VIII, neither the Company nor any other Borrower shall have rights
as a third party beneficiary of any of such provisions.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any debtor relief law or other insolvency law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any such debtor relief law or insolvency law; and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Company or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence, bad faith or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Company or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the applicable Issuing Bank, the Administrative
Agent may presume that such condition is satisfactory to such Lender or the
applicable Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or the applicable Issuing Bank prior to
the making of such Loan or the issuance of such Letter of Credit.
In determining compliance with any condition hereunder to the making of a Loan,
or the issuance, extension, renewal or increase of a Letter of Credit, that by
its terms must be fulfilled to the


84
    
    
#93177127v17    



--------------------------------------------------------------------------------





satisfaction of a Lender or the applicable Issuing Bank, the Administrative
Agent may presume that such condition is satisfactory to such Lender or the
applicable Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or the applicable Issuing Bank prior to
the making of such Loan or the issuance of such Letter of Credit.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
giving thirty (30) days’ prior written notice thereof to the Lenders, the
Issuing Banks and the Company. Upon any such resignation, the Required Lenders
shall have the right, in consultation with the Company and, so long as no Event
of Default pursuant to paragraph (a), (b), (h) or (i) under Article VII has
occurred and is continuing, with the Company’s prior written consent, to appoint
a successor. If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by any
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between such Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
Any resignation by Bank of America, N.A. as Administrative Agent pursuant to
this Section shall also constitute its resignation as an Issuing Bank and
Swingline Lender. If Bank of America, N.A. resigns as an Issuing Bank, it shall
retain all the rights, powers, privileges and duties of an Issuing Bank
hereunder with respect to all Letters of Credit outstanding and issued by it as
of the effective date of its resignation as Issuing Bank and all LC Exposure
with respect thereto, including the right to require the Lenders to fund risk
participations in unreimbursed LC Disbursements pursuant to Section 2.06(e). If
Bank of America, N.A. resigns as Swingline Lender, it shall retain all the
rights of the Swingline Lender provided


85
    
    
#93177127v17    



--------------------------------------------------------------------------------





for hereunder with respect to Swingline Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to fund risk participations in outstanding Swingline Loans pursuant to
Section 2.05(c). Upon the appointment by the Company of a successor Issuing Bank
or Swingline Lender hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender), (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank or Swingline Lender, as applicable, (b) the retiring Issuing Bank
and Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
Issuing Bank shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America, N.A. to effectively assume the
obligations of Bank of America, N.A. with respect to such Letters of Credit.
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Company and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder and in deciding whether or to the extent to which it
will continue as a lender or assign or otherwise transfer its rights, interests
and obligations hereunder.
None of the Lenders, if any, identified in this Agreement as a Lead Arranger,
Co-Syndication Agent or Co-Documentation Agent shall have any right, power,
obligation, liability, responsibility or duty under this Agreement (other than
with respect to Section 4.04) other than those applicable to all Lenders as
such. Without limiting the foregoing, none of such Lenders shall have or be
deemed to have a fiduciary relationship with any Lender. Each Lender hereby
makes the same acknowledgments with respect to the relevant Lenders in their
respective capacities as Lead Arrangers, Co-Syndication Agents or
Co-Documentation Agents, as applicable, as it makes with respect to the
Administrative Agent in the preceding paragraph.
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
Each Lender and each Issuing Bank expressly acknowledges that none of the
Administrative Agent nor any Lead Arranger has made any representation or
warranty to it, and that no act by the Administrative Agent or any Lead Arranger
hereafter taken, including any consent to, and acceptance of any assignment or
review of the affairs of any Borrowers of any Affiliate thereof, shall be deemed
to constitute any representation or warranty by the Administrative Agent or any
Lead Arranger to any Lender or each Issuing Bank as to any matter, including
whether the Administrative Agent or any Lead Arranger have disclosed material
information in their (or their Related Parties’) possession. Each Lender and
each Issuing Bank represents to the Administrative Agent and any Lead Arranger
that it has, independently and without


86
    
    
#93177127v17    



--------------------------------------------------------------------------------





reliance upon the Administrative Agent, any Lead Arranger, any other Lender or
any of their Related Parties and based on such documents and information as it
has deemed appropriate, made its own credit analysis of, appraisal of, and
investigation into, the business, prospects, operations, property, financial and
other condition and creditworthiness of the Borrowers and their Subsidiaries,
and all applicable bank or other regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrowers hereunder. Each Lender and each Issuing Bank
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Lead Arranger, any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder, and to make such investigations as it deems
necessary to inform itself as to the business, prospects, operations, property,
financial and other condition and creditworthiness of the Borrowers. Each Lender
and each Issuing Bank represents and warrants that (i) the Loan Documents set
forth the terms of a commercial lending facility and (ii) it is engaged in
making, acquiring or holding commercial loans in the ordinary course and is
entering into this Agreement as a Lender or Issuing Bank for the purpose of
making, acquiring or holding commercial loans and providing other facilities set
forth herein as may be applicable to such Lender or Issuing Bank, and not for
the purpose of purchasing, acquiring or holding any other type of financial
instrument, and each Lender and each Issuing Bank agrees not to assert a claim
in contravention of the foregoing. Each Lender and each Issuing Bank represents
and warrants that it is sophisticated with respect to decisions to make, acquire
and/or hold commercial loans and to provide other facilities set forth herein,
as may be applicable to such Lender or such Issuing Bank, and either it, or the
Person exercising discretion in making its decision to make, acquire and/or hold
such commercial loans or to provide such other facilities, is experienced in
making, acquiring or holding such commercial loans or providing such other
facilities.
ARTICLE IX    

Miscellaneous
SECTION 9.01.    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or telecopy, as
follows:
(i)    if to any Borrower, to it c/o Tapestry, Inc., 10 Hudson Yards, New York,
New York 10001 Attention of Treasurer (Telecopy No. (212) 946-8450; Telephone
No. (212) 946-8400 x 100601), with a copy (in the case of a notice of Default)
to Chief Legal Officer (Telecopy No. (212) 615-2541; Telephone No. (212)
629-2228);
(ii)    if to Bank of America, N.A., in its capacity as the Administrative
Agent, an Issuing Bank or as the Swingline Lender, to the address, facsimile
number, electronic mail address or telephone number specified in Schedule 9.01;
(iii)    if to any other Lender or Issuing Bank, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given


87
    
    
#93177127v17    



--------------------------------------------------------------------------------





at the opening of business on the next business day for the recipient). Notices
delivered through Electronic Systems, to the extent provided in paragraph (b)
below, shall be effective as provided in said paragraph (b).
(b)    Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
(d)    Electronic Systems.
(i)    The Company agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, SyndTrak, ClearPar or a substantially similar Electronic System.
(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any BorrowerLoan Party, any Lender, any Issuing
Bank or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Borrower’sLoan Party’s or the Administrative Agent’s transmission of
Communications through an Electronic System. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any BorrowerLoan Party pursuant


88
    
    
#93177127v17    



--------------------------------------------------------------------------------





to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent, any Lender or any Issuing Bank by means
of electronic communications pursuant to this Section, including through an
Electronic System.
SECTION 9.02.    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.
(b)    Except as provided in Sections 2.20 or 2.25 with respect to the extension
of any Maturity Date, neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrowers and the Required Lenders or by the
Borrowers and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender directly
affected thereby, provided that (x) any amendment or modification to the
financial covenants in this Agreement (or the defined terms used in the
financial covenants to this Agreement) shall not constitute a reduction in the
rate of interest or fees for purposes of this clause (ii) even if the effect of
such amendment or modification would be to reduce the rate of interest on any
Loan or any LC Disbursement or to reduce any fee payable hereunder and (y) that
only the consent of the Required Lenders shall be necessary to reduce or waive
any obligation of the Borrowers to pay interest or fees at the applicable
default rate set forth in Section 2.13(c), (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly affected
thereby, (iv) change Section 2.18(b) or (d) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (v) change any of the provisions of this Section or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender, or (vi) release the Company from its obligations under
Article X without the written consent of each Lender; provided further that (1)
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent, any Issuing Bank or the Swingline Lender hereunder
without the prior written consent of the Administrative Agent, such Issuing Bank
or the Swingline Lender, as the case may be (it being understood that any change
to Section 2.24 shall require the consent of the Administrative Agent, each
Issuing Bank and the Swingline Lender) and (2) no amendment, waiver or consent
hereunder may affect one Class of the Lenders’ Loans or Commitments more
adversely vis-a-vis the other Class without the consent of the Lenders having


89
    
    
#93177127v17    



--------------------------------------------------------------------------------





a majority interest of the outstanding principal of Loans and Commitments of
such adversely affected Class, as applicable. Notwithstanding the foregoing, no
consent with respect to any amendment, waiver or other modification of this
Agreement shall be required of any Defaulting Lender, except with respect to any
amendment, waiver or other modification referred to in clause (i), (ii) or (iii)
of the first proviso of this paragraph and then only in the event such
Defaulting Lender shall be directly affected by such amendment, waiver or other
modification.
(c)    [Intentionally Omitted].
(d)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Company may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Company and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) each Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by such Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.
(e)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.
SECTION 9.03.    Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
one primary counsel for the Administrative Agent and one local counsel in each
applicable jurisdiction, in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks or SyndTrak) of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) (provided, however, that if the Effective Date does not occur, the
Company shall not be required to reimburse the Administrative Agent and its
Affiliates for any such expenses (other than such legal fees)), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Banks in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, any Issuing Bank or any Lender, including the
reasonable fees, charges and disbursements of one primary counsel and of any
special and local counsel for the Administrative Agent and the Issuing Banks and
one additional counsel for all Lenders other than the Administrative Agent and
additional counsel in light of actual or potential conflicts of interest


90
    
    
#93177127v17    



--------------------------------------------------------------------------------





or the availability of different claims or defenses, in connection with the
enforcement or protection of its rights in connection with this Agreement and
any other Loan Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b)    The Company shall indemnify the Administrative Agent, each Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Company or any of its Subsidiaries, or any
Environmental Liability related in any way to the Company or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
of its Subsidiaries, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (i)(i) such Indemnitee’s gross
negligence or willful misconduct, (i)(ii) such Indemnitee’s material breach of
its obligations under this Agreement and the other Loan Documents or (i)(iii)
any investigation, litigation, claim, proceeding or defense not involving an act
or omission by the Company or any of its Affiliates and that is brought by an
Indemnitee against another Indemnitee (other than in its capacity as a Joint
Lead Arranger (or similar agent) or as the Administrative Agent). This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.
(c)    To the extent that the Company fails to pay any amount required to be
paid by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, and each Lender severally agrees to pay to such
Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Company’s failure to pay any such amount shall not
relieve the Company of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, such Issuing Bank or the Swingline Lender in its capacity
as such.
(d)    To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of,


91
    
    
#93177127v17    



--------------------------------------------------------------------------------





in connection with, or as a result of, this Agreement, any other Loan Document
or any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.
(e)    All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor.
SECTION 9.04.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)    (i)Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:
(A)    the Company; provided, further, that (1) with respect to any assignments
of Revolving Loans and Commitments, no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund, a
Permitted Assignee or, if an Event of Default under paragraphs (a), (b), (h) or
(i) under Article VII has occurred and is continuing, any other assignee; and
(2) with respect to assignments of any Loans or Commitments hereunder, the
Company’s consent shall be deemed to have been provided if the Company shall not
have responded to a written request therefor within five Business Days; and
(B)    the Administrative Agent; and
(C)    with respect to assignments of Revolving Loans and Commitments only, each
Issuing Bank and the Swingline Lender.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Approved Fund, an
Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of Commitments and Revolving Loans) unless each of the


92
    
    
#93177127v17    



--------------------------------------------------------------------------------





Company and the Administrative Agent otherwise consent, provided that no such
consent of the Company shall be required if an Event of Default under paragraphs
(a), (b), (h) or (i) under Article VII has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent (i) any tax documentation required pursuant to Section
2.17(f) and (ii) an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as an agent of each
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Company, any Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.


93
    
    
#93177127v17    



--------------------------------------------------------------------------------





(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
(c)    Any Lender may, without the consent of any Borrower, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrowers,
the Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Each Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(d) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations and Section


94
    
    
#93177127v17    



--------------------------------------------------------------------------------





1.163-5(b) of the Proposed United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the BorrowersLoan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.
SECTION 9.06.    Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective on the Effective Date. The words
“execute,” “execution,” “signed,” “signature,” “delivery,” and words of like
import in or relating to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including, without
limitation, Assignment and Assumptions, amendments or other modifications,
Borrowing Requests, Swingline Loan Notices, waivers and consents) shall be
deemed to include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.


95
    
    
#93177127v17    



--------------------------------------------------------------------------------





SECTION 9.07.    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of any Borrower or any Subsidiary Guarantor against any of
and all of the Obligations held by such Lender, irrespective of whether or not
such Lender shall have made any demand under the Loan Documents and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)This Agreement shall be construed in accordance with and governed by the law
of the State of New York.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County, Borough of Manhattan, and of
the United States District Court for the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
any party hereto may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against any other party hereto or
its properties in the courts of any jurisdiction.
(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Each Foreign Subsidiary
Borrower irrevocably designates and appoints the Company, as its authorized
agent, to accept and acknowledge on its behalf, service of any and all process
which may be served in any suit, action or proceeding of the nature referred to
in Section 9.09(b) in any federal or New York State court sitting in New York
City. The Company hereby represents, warrants and confirms that the Company has
agreed to accept such appointment. Said designation and appointment shall be
irrevocable by each such Foreign Subsidiary


96
    
    
#93177127v17    



--------------------------------------------------------------------------------





Borrower until all Loans, all reimbursement obligations, interest thereon and
all other amounts payable by such Foreign Subsidiary Borrower hereunder and
under the other Loan Documents shall have been paid in full in accordance with
the provisions hereof and thereof and such Foreign Subsidiary Borrower shall
have been terminated as a Borrower hereunder pursuant to Section 2.23. Each
Foreign Subsidiary Borrower hereby consents to process being served in any suit,
action or proceeding of the nature referred to in Section 9.09(b) in any federal
or New York State court sitting in New York City by service of process upon the
Company as provided in this Section 9.09(d); provided that, to the extent lawful
and possible, notice of said service upon such agent shall be mailed by
registered or certified air mail, postage prepaid, return receipt requested, to
the Company and (if applicable to) such Foreign Subsidiary Borrower at its
address set forth in the Borrowing Subsidiary Agreement to which it is a party
or to any other address of which such Foreign Subsidiary Borrower shall have
given written notice to the Administrative Agent (with a copy thereof to the
Company). Each Foreign Subsidiary Borrower irrevocably waives, to the fullest
extent permitted by law, all claim of error by reason of any such service in
such manner and agrees that such service shall be deemed in every respect
effective service of process upon such Foreign Subsidiary Borrower in any such
suit, action or proceeding and shall, to the fullest extent permitted by law, be
taken and held to be valid and personal service upon and personal delivery to
such Foreign Subsidiary Borrower. To the extent any Foreign Subsidiary Borrower
has or hereafter may acquire any immunity from jurisdiction of any court or from
any legal process (whether from service or notice, attachment prior to judgment,
attachment in aid of execution of a judgment, execution or otherwise), each
Foreign Subsidiary Borrower hereby irrevocably waives such immunity in respect
of its obligations under the Loan Documents. Nothing in this Agreement or any
other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12.    Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a)(a) pursuant to
the order of any court or administrative agency or in any pending legal or
administrative proceeding, or otherwise as required by applicable law or
compulsory legal process (in which case (except with respect to any audit or
examination conducted by bank accountants or any self-regulatory or governmental
or regulatory authority exercising examination or regulatory authority) each
Credit Party agrees to inform you promptly thereof prior to such disclosure to
the extent not prohibited by law, rule or regulation),


97
    
    
#93177127v17    



--------------------------------------------------------------------------------





(a)(b) upon the request or demand of any regulatory authority having
jurisdiction over a Credit Party or any of its Affiliates, (a)(c) to the extent
that such Information becomes publicly available other than by reason of
disclosure in violation of this Agreement by such Credit Party, (a)(d) to each
Credit Party’s Affiliates and such Credit Party’s and such Affiliates’
directors, officers, employees, legal counsel, independent auditors and other
experts or agents who need to know such information in connection with the
Transactions and are informed of the confidential nature of such information,
(a)(e) for purposes of establishing a “due diligence” defense, (a)(f) to the
extent that such Information is received by a Credit Party from a third party
that is not to such Credit Party’s knowledge subject to confidentiality
obligations to the Company, (a)(g) to the extent that such Information is or was
independently developed by such Credit Party, (a)(h) to actual or prospective,
direct or indirect counterparties (or their advisors) to any Swap Agreement or
other derivative transaction relating to the Company or any of their respective
subsidiaries or any of their respective obligations; provided that the
disclosure of any such Information to any actual or prospective, direct or
indirect counterparty (or their advisors) to any such Swap Agreement or other
derivative transaction shall be made subject to the acknowledgment and
acceptance by such counterparty (and their advisors, as applicable) that such
Information is being disseminated on a confidential basis (on substantially the
terms set forth in this paragraph or as is otherwise reasonably acceptable to
the Company and such Credit Party) in accordance with customary market standards
for dissemination of such type of information or (a)(i) to potential Lenders,
participants or assignees who agree to be bound by the terms of this paragraph
(or language substantially similar to this paragraph or as otherwise reasonably
acceptable to the Company and such Credit Party, including as may be agreed in
any confidential information memorandum or other marketing material). For the
purposes of this Section, “Information” means all information received from the
Company relating to the Company or its business, other than any such information
that is available to the Administrative Agent, any Issuing Bank or any Lender on
a nonconfidential basis prior to disclosure by the Company and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER
BORROWERSLOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.
ACCORDINGLY, EACH LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY


98
    
    
#93177127v17    



--------------------------------------------------------------------------------





CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.
SECTION 9.13.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies each BorrowerLoan Party that
pursuant to the requirements of the Act and the Beneficial Ownership Regulation,
it is required to obtain, verify and record information that identifies such
BorrowerLoan Party, which information includes the name and address of such
BorrowerLoan Party and other information that will allow such Lender to identify
such BorrowerLoan Party in accordance with the Act and the Beneficial Ownership
Regulation.
SECTION 9.14.    [Intentionally Omitted]Releases of Subsidiary Guarantors and
Collateral.
(a)    A Subsidiary Guarantor shall automatically be released from its
obligations under the Subsidiary Guaranty and the Security Agreement upon the
consummation of any transaction permitted by this Agreement as a result of which
such Subsidiary Guarantor either (i) becomes an Excluded Subsidiary or (ii)
ceases to be a Subsidiary; provided that, if so required by this Agreement, the
Required Lenders shall have consented to such transaction and the terms of such
consent shall not have provided otherwise. In connection with any termination or
release pursuant to this Section, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to) execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.
(a)    Upon the occurrence of the Release Date, (x) the Company shall be
automatically released from its obligations under the Security Agreement and (y)
each Subsidiary Guarantor shall automatically be released from its obligations
under the Subsidiary Guaranty and the Security Agreement. In connection with any
termination or release pursuant to this Section, the Administrative Agent shall
(and is hereby irrevocably authorized by each Lender to) execute and deliver to
any Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release. Any execution
and delivery of documents pursuant to this Section shall be without recourse to
or warranty by the Administrative Agent.
(a)    At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than Obligations expressly stated to
survive such payment and termination) shall have been paid in full in cash, the
Commitments shall have been terminated and no Letters of Credit shall be
outstanding, the Subsidiary Guaranty, the Security Agreement and all obligations
(other than those expressly stated to survive such termination) of the Company
and each Subsidiary Guarantor thereunder shall automatically terminate, all
without delivery of any instrument or performance of any act by any Person. In
connection with any termination or release pursuant to this Section, the
Administrative Agent shall (and is hereby irrevocably authorized by each Lender
to) execute and deliver to any Loan Party, at such Loan Party’s expense, all
documents that such Loan Party shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section shall be without recourse to or warranty by the Administrative Agent.
SECTION 9.15.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively


99
    
    
#93177127v17    



--------------------------------------------------------------------------------





the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Rate to the date of repayment, shall have been received by such
Lender.
SECTION 9.16.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between such Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) such Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) such Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Lenders and their Affiliates is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for such
Borrower or any of its Affiliates, or any other Person and (B) no Lender or any
of its Affiliates has any obligation to such Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except, in the case of a
Lender, those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of such Borrower and its Affiliates, and no Lender or any of its
Affiliates has any obligation to disclose any of such interests to such Borrower
or its Affiliates.  To the fullest extent permitted by law, each Borrower hereby
waives and releases any claims that it may have against each of the Lenders and
their Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
SECTION 9.17.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender or Issuing Bank that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or Issuing Bank that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or Issuing Bank that is an EEA Financial
Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;


100
    
    
#93177127v17    



--------------------------------------------------------------------------------





(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
SECTION 9.18.    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
any Swap Agreement or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.
SECTION 9.19.    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the BorrowersLoan Parties, that at least one
of the following is and will be true: (i) such Lender is not using “plan assets”
(within the meaning of Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments or this Agreement, (ii) the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified


101
    
    
#93177127v17    



--------------------------------------------------------------------------------





professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, (iii) (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or (iv) such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding paragraph is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause, such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the BorrowersLoan Parties, that the Administrative Agent is
not a fiduciary with respect to the assets of such Lender involved in such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).
SECTION 9.20.    Amendments and Waivers with Respect to Subsidiary Guaranty and
Security Agreement. With respect to the provisions contained herein pertaining
to the Subsidiary Guaranty and the Security Agreement, neither this Agreement
nor any provision hereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrowers and the
Required Lenders or by the Borrowers and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall (i)
release the Company from its obligations under Article X or, after execution
thereof, the Security Agreement without the written consent of each Lender
(other than in accordance with Section 9.14) or (ii) release all or
substantially all of the Subsidiary Guarantors from their obligations under the
Subsidiary Guaranty or the Security Agreement (in each case, after execution
thereof) without the written consent of each Lender (other than in accordance
with Section 9.14).
ARTICLE X    

Company Guarantee
SECTION 10.01.    Guarantee. (a) The Company hereby unconditionally and
irrevocably guarantees to the Administrative Agent, for the ratable benefit of
the Lenders, the Cash


102
    
    
#93177127v17    



--------------------------------------------------------------------------------





Management Banks, the Hedge Banks and their respective successors, indorsees,
transferees and assigns, the prompt and complete payment and performance by (x)
the Foreign Subsidiary Borrowers when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations of the Foreign Subsidiary
Borrowers and (y) the Subsidiaries when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations of the Subsidiaries with respect
to Cash Management Obligations and Hedge Agreements (the “Subsidiary
Obligations”).
(b)    The Company agrees that the Subsidiary Obligations may at any time and
from time to time exceed the amount of the liability of the Company hereunder
that would exist in the absence of this Article X without impairing this
Guarantee or affecting the rights and remedies of the Administrative Agent or
any Lender hereunder.
(c)    This Guarantee shall remain in full force and effect until all the
Subsidiary Obligations shall have been satisfied by payment in full in
immediately available funds, no Letter of Credit shall be outstanding and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of this Guarantee the Subsidiaries and the Foreign Subsidiary Borrowers
may be free from any Subsidiary Obligations.
(d)    No payment made by any Borrower, any Subsidiary Guarantor, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Lender from any Borrower, any Subsidiary Guarantor, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Subsidiary Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of the Company
hereunder which shall, notwithstanding any such payment (other than any payment
made by the Company in respect of the Subsidiary Obligations or any payment
received or collected from the Company in respect of the Subsidiary
Obligations), remain liable for the Subsidiary Obligations until the Subsidiary
Obligations are paid in full in immediately available funds, no Letter of Credit
shall be outstanding and the Commitments are terminated.
SECTION 10.02.    No Subrogation. Notwithstanding any payment made by the
Company hereunder or any set-off or application of funds of the Company by the
Administrative Agent or any Lender, the Company shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Foreign Subsidiary Borrowers or any, the Subsidiaries, any
Subsidiary Guarantor or any other guarantor or any collateral security or
guarantee or right of offset held by the Administrative Agent or any Lender for
the payment of the Subsidiary Obligations nor shall the Company seek or be
entitled to seek any contribution or reimbursement from the Foreign Subsidiary
Borrowers or any, the Subsidiaries, any Subsidiary Guarantor or any other
guarantor in respect of payments made by the Company under this Guarantee, until
all amounts owing to the Administrative Agent and the Lenders by the Foreign
Subsidiary Borrowers and the Subsidiaries on account of the Subsidiary
Obligations are paid in full in immediately available funds, no Letter of Credit
shall be outstanding and the Commitments are terminated. If any amount shall be
paid to the Company on account of such subrogation rights at any time when all
of the Subsidiary Obligations shall not have been paid in full in immediately
available funds, such amount shall be held by the Company for the benefit of the
Administrative Agent and the Lenders, and shall, forthwith upon receipt by the
Company, be turned over to the Administrative Agent in the exact form received
by the Company (duly indorsed by the Company to the Administrative Agent, if
required), to be applied against the Subsidiary Obligations whether matured or
unmatured, in such order as the Administrative Agent may determine.


103
    
    
#93177127v17    



--------------------------------------------------------------------------------





SECTION 10.03.    Amendments, etc. with respect to the Subsidiary Obligations.
The Company shall remain obligated under this Guarantee notwithstanding that,
without any reservation of rights against the Company and without notice to or
further assent by the Company, any demand for payment of any of the Subsidiary
Obligations made by the Administrative Agent or any Lender may be rescinded by
the Administrative Agent or such Lender and any of the Subsidiary Obligations
continued, and the Subsidiary Obligations or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Lender, and this
Agreement and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, in
accordance with Section 9.02, as the Administrative Agent (or the Required
Lenders or all Lenders, as the case may be) may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Administrative Agent or any Lender for the payment of the Subsidiary
Obligations may be sold, exchanged, waived, surrendered or released without
affecting the Company’s obligations under this Article X. Neither the
Administrative Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Subsidiary Obligations or for this Guarantee.
SECTION 10.04.    Guarantee Absolute and Unconditional. The Company waives any
and all notice of the creation, renewal, extension or accrual of any of the
Subsidiary Obligations and notice of or proof of reliance by the Administrative
Agent or any Lender upon this Guarantee or acceptance of this Guarantee; the
Subsidiary Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon this Article X; and all dealings between the Company, the
Subsidiaries and any of the Subsidiary Guarantors, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon this
Article X. The Company waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Foreign Subsidiary
Borrowers, the Subsidiaries or any of the Subsidiary Guarantors with respect to
the Subsidiary Obligations. The Company understands and agrees that this
Guarantee shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of
this Agreement, any of the Subsidiary Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Administrative Agent or any Lender, (b)
any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by any Foreign
Subsidiary Borrower, any Subsidiary or any other Person against the
Administrative Agent or any Lender or any Cash Management Bank or any Hedge
Bank, or (c) any other circumstance whatsoever (with or without notice to or
knowledge of any Borrower or any Subsidiary Guarantor) which constitutes, or
might be construed to constitute, an equitable or legal discharge of the Foreign
Subsidiary Borrowers or the Subsidiaries for the Subsidiary Obligations, or of
the Company under this Article X, in bankruptcy or in any other instance. When
making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against the Company, the Administrative Agent or any Lender may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against the Foreign Subsidiary Borrowers
or any, any relevant Subsidiary, any Subsidiary Guarantor or any other guarantor
or any other Person or against any collateral security or guarantee for the
Subsidiary Obligations or any right of offset with respect thereto, and any
failure by the Administrative Agent or any Lender to make any such demand, to
pursue such other rights or remedies or to collect any payments from any Foreign


104
    
    
#93177127v17    



--------------------------------------------------------------------------------





Subsidiary Borrower, any Subsidiary, any Subsidiary Guarantor or any other
guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of any Foreign
Subsidiary Borrower, any Subisdiary, any Subsidiary Guarantor or any other
guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve the Company of any obligation or liability
under this Article X, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Administrative
Agent or any Lender against the Company under this Article X. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.
SECTION 10.05.    Reinstatement. This Article X shall continue to be effective,
or shall be reinstated, as the case may be, if at any time payment, or any part
thereof, of any of the Subsidiary Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Borrower, orany Subsidiary or any Subsidiary Guarantor, or upon or as a result
of the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, any Borrower, any Subsidiary or any Subsidiary Guarantor or
any substantial part of its property, or otherwise, all as though such payments
had not been made.
SECTION 10.06.    Payments. The Company hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in dollars or the applicable Agreed Currency in accordance with
Section 2.18.
[Signature Pages Follow]




105
    
    
#93177127v17    



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
TAPESTRY, INC.,
as the Company
By             
    Name:
    Title:
BANK OF AMERICA, N.A.,
as Administrative Agent
By             
    Name:
    Title:
BANK OF AMERICA, N.A., individually as a Lender, as the Swingline Lender and as
an Issuing Bank
By             
    Name:
    Title:
JPMORGAN CHASE BANK, N.A.,
as an Issuing Bank and a Lender
By             
    Name:
    Title:
HSBC BANK USA, N.A.,
as an Issuing Bank and a Lender
By             
    Name:
    Title:








Signature Page to Credit Agreement
Tapestry, Inc.
        
    
#93177127v17    



--------------------------------------------------------------------------------







CITIBANK, N.A.,
as a Lender
By             
    Name:
    Title:
TD BANK, N.A.,
as a Lender
By             
    Name:
    Title:
U.S. BANK NATIONAL ASSOCIATION,
as a Lender
By             
    Name:
    Title:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
 
By             
    Name:
    Title:
BANK OF CHINA, NEW YORK BRANCH, as a Lender
 
By             
    Name:
    Title:








Signature Page to Credit Agreement
Tapestry, Inc.
    


    
#93177127v17    



--------------------------------------------------------------------------------









BNP PARIBAS, as a Lender
 
By             
    Name:
    Title:
GOLDMAN SACHS BANK USA, as a Lender
 
By             
    Name:
    Title:
MUFG BANK, LTD., as a Lender
 
By             
    Name:
    Title:
PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
By             
    Name:
    Title:




Signature Page to Credit Agreement
Tapestry, Inc.
    


    
#93177127v17    



--------------------------------------------------------------------------------






EXHIBIT A
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.
Assignor:        

2.
Assignee:        

[and is an Affiliate of [identify Lender]]
3.
Borrowers:    Tapestry, Inc. and certain Foreign Subsidiary Borrowers    

4.
Administrative Agent:    Bank of America, N.A., as the administrative agent
under the Credit Agreement

5.
Credit Agreement:    The Credit Agreement dated as of October 24, 2019, among
Tapestry, Inc., the Foreign Subsidiary Borrowers from time to time parties
thereto, the Lenders parties thereto, Bank of America, N.A., as Administrative
Agent, and the other agents parties thereto





    
    
#93177127v17    

--------------------------------------------------------------------------------





6.
Assigned Interest:

Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans
$
$
$
%
$
$
$
%
$
$
$
%



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:             
    Title:
ASSIGNEE
[NAME OF ASSIGNEE]
By:             
    Title:
Consented to and Accepted:
BANK OF AMERICA, N.A., as Administrative Agent
By:        

    Title:    
[Consented to:]
TAPESTRY, INC.
By:        


2
    
    
#93177127v17    



--------------------------------------------------------------------------------






    Title:    




3
    
    
#93177127v17    



--------------------------------------------------------------------------------






ANNEX I
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of




    
    
#93177127v17

--------------------------------------------------------------------------------





this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.






2
    
    
#93177127v17    

--------------------------------------------------------------------------------






EXHIBIT B
[Intentionally Omitted]






    
#93177127v17    

--------------------------------------------------------------------------------






EXHIBIT C
FORM OF INCREASING LENDER SUPPLEMENT
INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement dated as of
October 24, 2019, (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Tapestry, Inc. (the “Company”), the
Foreign Subsidiary Borrowers from time to time party thereto, the Lenders party
thereto and Bank of America, N.A., as administrative agent (in such capacity,
the “Administrative Agent”).
W I T N E S S E T H
WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the aggregate Commitments under the Credit Agreement by
requesting one or more Lenders to increase the amount of its Commitment;
WHEREAS, the Company has given notice to the Administrative Agent of its
intention to increase the aggregate Commitments pursuant to such Section 2.20;
and
WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Commitment under the
Credit Agreement by executing and delivering to the Company and the
Administrative Agent this Supplement;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1.    The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
have its Commitment increased by $[__________], thereby making the aggregate
amount of its total Commitments equal to $[__________].
2.    The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
3.    Terms defined in the Credit Agreement shall have their defined meanings
when used herein.
4.    This Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.
5.    This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF INCREASING LENDER]




    
    
#93177127v17    



--------------------------------------------------------------------------------





By:            
Name:
Title:
Accepted and agreed to as of the date first written above:
TAPESTRY, INC.
By:        

Name:

Title:
Acknowledged as of the date first written above:
BANK OF AMERICA, N.A.,
as Administrative Agent
By:        

Name:

Title:




2
    
    
#93177127v17    



--------------------------------------------------------------------------------






EXHIBIT D
FORM OF AUGMENTING LENDER SUPPLEMENT
AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement dated as of
October 24, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Tapestry, Inc. (the “Company”), the
Foreign Subsidiary Borrowers from time to time party thereto, the Lenders party
thereto and Bank of America, N.A., as administrative agent (in such capacity,
the “Administrative Agent”).
W I T N E S S E T H
WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may extend Commitments under the Credit
Agreement subject to the approval of the Company and the Administrative Agent,
by executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and
WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a Commitment of $[__________].
2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.
3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:
[___________]
4. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.




    
    
#93177127v17    



--------------------------------------------------------------------------------





5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.
6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
[remainder of this page intentionally left blank]


2
    
    
#93177127v17    

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF AUGMENTING LENDER]
By:                 
Name:
Title:
Accepted and agreed to as of the date first written above:
TAPESTRY, INC.
By:        

Name:

Title:
Acknowledged as of the date first written above:
BANK OF AMERICA, N.A.
as Administrative Agent
By:        

Name:

Title:




3
    
    
#93177127v17    

--------------------------------------------------------------------------------






EXHIBIT E
FORM OF SECURITY AGREEMENT
[Intentionally OmittedSee Attached]




    
    
#93177127v17    



--------------------------------------------------------------------------------





EXHIBIT F-1
[FORM OF]
BORROWING SUBSIDIARY AGREEMENT
BORROWING SUBSIDIARY AGREEMENT dated as of [_____], among Tapestry, Inc., a
Maryland corporation (the “Company”), [Name of Foreign Subsidiary Borrower], a
[__________] (the “New Borrowing Subsidiary”), and Bank of America, N.A. as
Administrative Agent (the “Administrative Agent”).
Reference is hereby made to the Credit Agreement. dated as of October 24, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the Foreign Subsidiary Borrowers from
time to time party thereto, the Lenders from time to time party thereto and Bank
of America, N.A. as Administrative Agent. Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement. Under the Credit Agreement, the Lenders have agreed, upon the
terms and subject to the conditions therein set forth, to make Loans to certain
Foreign Subsidiary Borrowers (collectively with the Company, the “Borrowers”),
and the Company and the New Borrowing Subsidiary desire that the New Borrowing
Subsidiary become a Foreign Subsidiary Borrower. In addition, the New Borrowing
Subsidiary hereby authorizes the Company to act on its behalf as and to the
extent provided for in Article II of the Credit Agreement. [Notwithstanding the
preceding sentence, the New Borrowing Subsidiary hereby designates the following
officers as being authorized to request Borrowings under the Credit Agreement on
behalf of the New Subsidiary Borrower and sign this Borrowing Subsidiary
Agreement and the other Loan Documents to which the New Borrowing Subsidiary is,
or may from time to time become, a party: [______________].]
Each of the Company and the New Borrowing Subsidiary represents and warrants
that the representations and warranties of the Company in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement are true and correct
on and as of the date hereof, other than representations given as of a
particular date, in which case they shall be true and correct as of that date.
[The Company and the New Borrowing Subsidiary further represent and warrant that
the execution, delivery and performance by the New Borrowing Subsidiary of the
transactions contemplated under this Agreement and the use of any of the
proceeds raised in connection with this Agreement will not contravene or
conflict with, or otherwise constitute unlawful financial assistance under,
Sections 677 to 683 (inclusive) of the United Kingdom Companies Act 2006 of
England and Wales (as amended).] [INSERT OTHER PROVISIONS REASONABLY REQUESTED
BY ADMINISTRATIVE AGENT OR ITS COUNSELS] The Company agrees that the Guarantee
of the Company contained in the Credit Agreement will apply to the Obligations
of the New Borrowing Subsidiary. Upon execution of this Agreement by each of the
Company, the New Borrowing Subsidiary and the Administrative Agent, the New
Borrowing Subsidiary shall be a party to the Credit Agreement and shall
constitute a “Foreign Subsidiary Borrower” for all purposes thereof, and the New
Borrowing Subsidiary hereby agrees to be bound by all provisions of the Credit
Agreement.
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.
[Signature Page Follows]


    
    
#93177127v17    



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.
TAPESTRY, INC.
By:            
    Name:
    Title:
[NAME OF NEW BORROWING SUBSIDIARY]
By:            
    Name:
    Title:
BANK OF AMERICA, N.A., as Administrative Agent
By:            
    Name:
    Title:




    
    
#93177127v17    



--------------------------------------------------------------------------------






EXHIBIT F-2
[FORM OF]
BORROWING SUBSIDIARY TERMINATION
Bank of America, N.A.
as Administrative Agent
for the Lenders referred to below
[___________________]
[___________________]
Attention: [__________]
[Date]
Ladies and Gentlemen:
The undersigned, Tapestry, Inc. (the “Company”), refers to the Credit Agreement
dated as of October 24, 2019 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Company, the
Foreign Subsidiary Borrowers from time to time party thereto and Bank of
America, N.A., as Administrative Agent. Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
The Company hereby terminates the status of [______________] (the “Terminated
Borrowing Subsidiary”) as a Foreign Subsidiary Borrower under the Credit
Agreement. [The Company represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and that
all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement have been paid in full on or prior to the date hereof.]
[The Company acknowledges that the Terminated Borrowing Subsidiary shall
continue to be a Borrower until such time as all Loans made to the Terminated
Borrowing Subsidiary shall have been prepaid and all amounts payable by the
Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Credit Agreement) pursuant to the Credit Agreement shall have
been paid in full, provided that the Terminated Borrowing Subsidiary shall not
have the right to make further Borrowings under the Credit Agreement.]
[Signature Page Follows]




    
#93177127v17    



--------------------------------------------------------------------------------





This instrument shall be construed in accordance with and governed by the laws
of the State of New York.
Very truly yours,
TAPESTRY, INC.
By:             
    Name:
    Title:






2
    
#93177127v17    

--------------------------------------------------------------------------------






EXHIBIT G
FORM OF SUBSIDIARY GUARANTY
[Intentionally OmittedSee Attached]








    
    
#93177127v17    



--------------------------------------------------------------------------------






EXHIBIT H-1
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of October 24, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Tapestry, Inc. (the “Company”), the Foreign
Subsidiary Borrowers from time to time party thereto (collectively with the
Company, the “Borrowers”), the Lenders from time to time party thereto and Bank
of America, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E (or successor form). By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrowers and the Administrative Agent
and (2) the undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________
Name:
Title:
Date: __________, 20[__]




    
    
#93177127v17    



--------------------------------------------------------------------------------






EXHIBIT H-2
[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of October 24, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Tapestry, Inc. (the “Company”), the Foreign
Subsidiary Borrowers from time to time party thereto (collectively with the
Company, the “Borrowers”), the Lenders from time to time party thereto and Bank
of America, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E (or successor
form). By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:______________________________________
Name:
Title:
Date: __________, 20[__]






    
    
#93177127v17    

--------------------------------------------------------------------------------






EXHIBIT H-3
[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of October 24, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Tapestry, Inc. (the “Company”), the Foreign
Subsidiary Borrowers from time to time party thereto (collectively with the
Company, the “Borrowers”), the Lenders from time to time party thereto and Bank
of America, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E (or successor form) or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E (or successor form) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:______________________________________
Name:
Title:
Date: __________, 20[__]






    
#93177127v17    



--------------------------------------------------------------------------------






EXHIBIT H-4
[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement dated as of October 24, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Tapestry, Inc. (the “Company”), the Foreign
Subsidiary Borrowers from time to time party thereto (collectively with the
Company, the “Borrowers”), the Lenders from time to time party thereto and Bank
of America, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E (or successor form) or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E (or successor form) from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________
Name:
Title:
Date: __________, 20[__]






    
    
#93177127v17    



--------------------------------------------------------------------------------






EXHIBIT I
[FORM OF]
SOLVENCY CERTIFICATE
Reference is hereby made to the Credit Agreement dated as of October 24, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Tapestry, Inc. (the “Company”), the Foreign
Subsidiary Borrowers from time to time party thereto (collectively with the
Company, the “Borrowers”), the Lenders from time to time party thereto and Bank
of America, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Unless otherwise defined herein, capitalized terms used in this
Certificate shall have the meanings set forth in the Credit Agreement.


The undersigned hereby certifies as follows:
1.I am the chief financial officer of the Company.


2.I have reviewed the terms of the Credit Agreement and the definitions and
provisions contained in the Credit Agreement relating thereto and, in my
opinion, have made, or have caused to be made under my supervision, such
examination or investigation as is necessary to enable me to express an informed
opinion as to the matters referred to herein.


3.Based upon my review and examination described in paragraph 2 above, I certify
on behalf of the Company and its Subsidiaries, on a consolidated basis, that, as
of the date hereof and after giving effect to the Transactions and the other
transactions contemplated by the Credit Agreement:


(i)    The sum of the “fair value” of the assets of the Company and its
Subsidiaries, taken as a whole, exceeds the sum of all debts of the Company and
its Subsidiaries, taken as a whole, as such quoted terms are determined in
accordance with applicable federal and state laws governing determinations of
the insolvency of debtors.


(ii)    The “present fair saleable value” of the assets of the Company and its
Subsidiaries, taken as a whole, is greater than the amount that will be required
to pay the probable liability on debts of the Company and its Subsidiaries,
taken as a whole, as such debts become absolute and matured, as such quoted term
is determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors.


(iii)    The capital of the Company and its Subsidiaries, taken as a whole, is
not unreasonably small in relation to the business in which they are or are
about to become engaged.


(iv)    The Company and its Subsidiaries, taken as a whole, do not intend to
incur, or believe that they will incur, debts beyond their ability to pay as
they mature.


(v)    The Company and its Subsidiaries, taken as a whole, are presently able to
pay their debts as such debts mature.


For purposes of clauses (i) through (v) above, (a) (i) “debt” means liability on
a “claim” and (ii) “claim” means any (x) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, subordinated,




    
    
#93177127v17    



--------------------------------------------------------------------------------





secured or unsecured or (y) right to an equitable remedy for breach of
performance if such breach gives rise to a right to payment, whether or not such
right to an equitable remedy is reduced to judgment, fixed, contingent, matured
or unmatured, disputed, undisputed, secured or unsecured and (b) the amount of
any contingent, unliquidated and disputed claim and any claim that has not been
reduced to judgment at any time has been computed as the amount that, in light
of all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability
(irrespective of whether such liabilities meet the criteria for accrual under
the Financial Accounting Standards Board Statement of Financial Accounting
Standards No. 5).
The foregoing certifications are made and delivered as of [●], 2019.
This certificate is being signed by the undersigned in [his/her] capacity as
chief financial officer of the Borrower and not in [his/her] individual
capacity.


[Signature page follows]


2
    
    
#93177127v17    



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.




TAPESTRY, INC.






By:____________________________
    Name: [●]
    Title: [Chief Financial Officer]












3
    
    
#93177127v17    



--------------------------------------------------------------------------------


EXHIBIT B




























SECURITY AGREEMENT

dated as of

[_]

among

TAPESTRY, INC.

THE SUBSIDIARY GUARANTORS PARTY HERETO

and

BANK OF AMERICA, N.A.
as Administrative Agent








    

--------------------------------------------------------------------------------






TABLE OF CONTENTS
_________________
PAGE
SECTION 1. DEFINITIONS.
1

SECTION 2. [RESERVED].
6

SECTION 3. GRANT OF TRANSACTION LIENS.
7

SECTION 4. GENERAL REPRESENTATIONS AND WARRANTIES
8

SECTION 5. FURTHER ASSURANCES; GENERAL COVENANTS
9

SECTION 6. RECORDABLE INTELLECTUAL PROPERTY
11

SECTION 7. [RESERVED].
12

SECTION 8. [RESERVED].
12

SECTION 9. [RESERVED].
12

SECTION 10. [RESERVED].
13

SECTION 11. [RESERVED].
13

SECTION 12. [RESERVED].
13

SECTION 13. [RESERVED].
13

SECTION 14. REMEDIES UPON EVENT OF DEFAULT
13

SECTION 15. APPLICATION OF PROCEEDS
14

SECTION 16. FEES AND EXPENSES; INDEMNIFICATION
16

SECTION 17. AUTHORITY TO ADMINISTER COLLATERAL.
17

SECTION 18. LIMITATION ON DUTY IN RESPECT OF COLLATERAL
18

SECTION 19. GENERAL PROVISIONS CONCERNING THE ADMINISTRATIVE AGENT.
18

SECTION 20. TERMINATION OF TRANSACTION LIENS; RELEASE OF COLLATERAL
19

SECTION 21. ADDITIONAL GUARANTORS AND GRANTORS
20







    

--------------------------------------------------------------------------------





SECTION 22. ADDITIONAL SECURED OBLIGATIONS
20

SECTION 23. NOTICES
20

SECTION 24. NO IMPLIED WAIVERS; REMEDIES NOT EXCLUSIVE
20

SECTION 25. SUCCESSORS AND ASSIGNS
20

SECTION 26. AMENDMENTS AND WAIVERS
20

SECTION 27. CHOICE OF LAW
20

SECTION 28. WAIVER OF JURY TRIAL
21

SECTION 29. SEVERABILITY
21























EXHIBITS:


Exhibit A
Security Agreement Supplement

Exhibit B
Copyright Security Agreement

Exhibit C
Patent Security Agreement

Exhibit D
Trademark Security Agreement





ii


    

--------------------------------------------------------------------------------






SECURITY AGREEMENT
SECURITY AGREEMENT (this “Agreement”), dated as of [_] (the “Effective Date”),
among TAPESTRY, INC., as the Company, the SUBSIDIARY GUARANTORS from time to
time party hereto and BANK OF AMERICA, N.A., as Administrative Agent.
WHEREAS, the Company has entered into the Credit Agreement described in Section
1 hereof, pursuant to which the Company and certain Foreign Subsidiary Borrowers
intend to borrow funds and obtain letters of credit for the purposes set forth
therein;
WHEREAS, the Credit Agreement requires the Company and the Subsidiary Guarantors
to enter into this Agreement; and
WHEREAS, upon any foreclosure or other enforcement of the Security Documents,
the net proceeds of the relevant Collateral are to be received by or paid over
to the Administrative Agent and applied as provided in Section 15 hereof;
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:






    

--------------------------------------------------------------------------------






Section 1. Definitions.
(A)    Terms Defined in Credit Agreement. Terms defined in the Credit Agreement
and not otherwise defined in subsection (b) or (c) of this Section have, as used
herein, the respective meanings provided for therein. The rules of construction
specified in Sections 1.03 and 1.04 of the Credit Agreement also apply to this
Agreement.
(B)    Terms Defined in UCC. As used herein, each of the following terms has the
meaning specified in the UCC:
Term
UCC
Account
9-102
Authenticate
9-102
Document
9-102
General Intangibles
9-102
Instrument
9-102
Inventory
9-102
Record
9-102
Security
8-102 & 103



(C)    Additional Definitions. The following additional terms, as used herein,
have the following meanings:
“Collateral” means, collectively, all property on which a Lien is granted or
purported to be granted to the Administrative Agent pursuant to Section 3 of
this Agreement.
“Contingent Secured Obligation” means, at any time, any Secured Obligation (or
portion thereof) that is contingent in nature at such time, including any
Secured Obligation that is:
(i)    an obligation to reimburse a bank for drawings not yet made under a
letter of credit issued by it;
(ii)    an obligation under a Hedging Agreement to make payments that cannot be
quantified at such time;
(iii)    any other obligation (including any guarantee) that is contingent in
nature at such time; or
(iv)    an obligation to provide collateral to secure any of the foregoing types
of obligations.
“Copyright License” means any agreement now or hereafter in existence granting
to any Grantor, or pursuant to which any Grantor grants to any other Person, any
right to use, copy, reproduce, distribute, prepare derivative works, display or
publish any records or other materials on which a Copyright is in


2
    

--------------------------------------------------------------------------------





existence or may come into existence, including any agreement identified in
Schedule 1 to any Copyright Security Agreement.
“Copyrights” means all the following: (i) all copyrights under the laws of the
United States or any other country (whether or not the underlying works of
authorship have been published), all registrations and recordings thereof, all
copyrightable works of authorship (whether or not published), and all
applications for copyrights under the laws of the United States or any other
country, including registrations, recordings and applications in the United
States Copyright Office or in any similar office or agency of the United States,
any State thereof or any other country or any political subdivision thereof,
including those described in Schedule 1 to any Copyright Security Agreement,
(ii) all renewals of any of the foregoing, (iii) all claims for, and rights to
sue for, past or future infringements of any of the foregoing, and (iv) all
income, royalties, damages and payments now or hereafter due or payable with
respect to any of the foregoing, including damages and payments for past or
future infringements thereof.
“Copyright Security Agreement” means a Copyright Security Agreement,
substantially in the form of Exhibit B (with any changes that the Administrative
Agent shall have approved), executed and delivered by a Grantor in favor of the
Administrative Agent for the benefit of the Secured Parties.
“Credit Agreement” means the Credit Agreement dated as of October 24, 2019 (as
amended, restated or otherwise modified from time to time) among the Company,
the Foreign Subsidiary Borrowers party thereto, the Lenders party thereto and
the Administrative Agent.
“Grantors” means the Company and the Subsidiary Guarantors.
“Intellectual Property” means all intellectual and similar property of any
Grantor of every kind and nature now owned or hereafter acquired by any Grantor,
including (i) inventions, designs, Patents, Copyrights, Licenses, Trademarks,
(ii) trade secrets, confidential or proprietary technical and business
information, know-how, show-how or other data or information that are reduced to
writing, and (iii) software and databases and all embodiments or fixations
thereof and related documentation, registrations and franchises, and all
additions, improvements and accessions to, and books and records describing or
used in connection with, any of the foregoing.
“Intellectual Property Filing” means (i) with respect to any Patent, Patent
License, Trademark or Trademark License, the filing of the applicable Patent
Security Agreement or Trademark Security Agreement with the United States Patent
and Trademark Office, together with an appropriately completed recordation form,
and (ii) with respect to any Copyright or Copyright License, the filing of the
applicable Copyright Security Agreement with the United States Copyright Office,
together with an appropriately completed recordation form, in


3
    

--------------------------------------------------------------------------------





each case sufficient to record the Transaction Lien granted to the
Administrative Agent in such Recordable Intellectual Property.
“Intellectual Property Security Agreement” means a Copyright Security Agreement,
a Patent Security Agreement or a Trademark Security Agreement.
“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement relating to Intellectual Property to which
any Grantor is a party.
“Non‑Contingent Secured Obligation” means at any time any Secured Obligation (or
portion thereof) that is not a Contingent Secured Obligation at such time.
“Original Grantor” means any Grantor that grants a Lien on any of its assets
hereunder on the Effective Date.
“own” refers to the possession of sufficient rights in property to grant a
security interest therein as contemplated by UCC Section 9-203, and “acquire”
refers to the acquisition of any such rights.
“Patent License” means any agreement now or hereafter in existence granting to
any Grantor, or pursuant to which any Grantor grants to any other Person, any
right with respect to any Patent or any invention now or hereafter in existence,
whether patentable or not, whether a patent or application for patent is in
existence on such invention or not, and whether a patent or application for
patent on such invention may come into existence or not, including any agreement
identified in Schedule 1 to any Patent Security Agreement.
“Patents” means (i) all letters patent and design letters patent of the United
States or any other country and all applications for letters patent or design
letters patent of the United States or any other country, including applications
in the United States Patent and Trademark Office or in any similar office or
agency of the United States, any State thereof or any other country or any
political subdivision thereof, including those described in Schedule 1 to any
Patent Security Agreement, (ii) all reissues, divisions, continuations,
continuations in part, revisions and extensions of any of the foregoing, (iii)
all claims for, and rights to sue for, past or future infringements of any of
the foregoing and (iv) all income, royalties, damages and payments now or
hereafter due or payable with respect to any of the foregoing, including damages
and payments for past or future infringements thereof.
“Patent Security Agreement” means a Patent Security Agreement, substantially in
the form of Exhibit C (with any changes that the Administrative Agent shall have
approved), executed and delivered by a Grantor in favor of the Administrative
Agent for the benefit of the Secured Parties.


4
    

--------------------------------------------------------------------------------





“Permitted Liens” means (i) the Transaction Liens and (ii) any other Liens on
the Collateral permitted to be created or assumed or to exist pursuant to
Section 6.02 of the Credit Agreement.
“Post‑Petition Interest” means any interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency
or reorganization of any one or more of the Grantors (or would accrue but for
the operation of applicable bankruptcy or insolvency laws), whether or not such
interest is allowed or allowable as a claim in any such proceeding.
“Proceeds” means all proceeds of, and all other profits, products, rents or
receipts, in whatever form, arising from the collection, sale, lease, exchange,
assignment, licensing or other disposition of, or other realization upon, any
Collateral, including all claims of the relevant Grantor against third parties
for loss of, damage to or destruction of, or for proceeds payable under, or
unearned premiums with respect to, policies of insurance in respect of, any
Collateral, and any condemnation or requisition payments with respect to any
Collateral.
“Recordable Intellectual Property” means (i) any Patent registered with the
United States Patent and Trademark Office, and any Patent License with respect
to a Patent so registered, (ii) any Trademark registered with the United States
Patent and Trademark Office, and any Trademark License with respect to a
Trademark so registered, (iii) any Copyright registered with the United States
Copyright Office and any Copyright License with respect to a Copyright so
registered, and all rights in or under any of the foregoing.
“Secured Agreement”, when used with respect to any Secured Obligation, refers
collectively to each instrument, agreement or other document that sets forth
obligations of the Company, obligations of a Subsidiary Guarantor and/or rights
of the holder with respect to such Secured Obligation.
“Secured Obligations” means all Obligations (as defined in the Credit
Agreement).
“Secured Parties” means the holders from time to time of the Secured
Obligations.
“Security Agreement Supplement” means a Security Agreement Supplement,
substantially in the form of Exhibit A, signed and delivered to the
Administrative Agent for the purpose of adding a Subsidiary as a party hereto
pursuant to Section 21.
“Security Documents” means this Agreement, the Security Agreement Supplements,
the Intellectual Property Security Agreements and all other supplemental or
additional security agreements or similar instruments delivered pursuant to the
Loan Documents.


5
    

--------------------------------------------------------------------------------





“Trademark License” means any agreement now or hereafter in existence granting
to any Grantor, or pursuant to which any Grantor grants to any other Person, any
right to use any Trademark, including any agreement identified in Schedule 1 to
any Trademark Security Agreement.
“Trademarks” means: (i) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos, brand names, trade dress, prints and labels on which any of the foregoing
have appeared or appear, package and other designs, and all other source or
business identifiers, and all general intangibles of like nature, and the rights
in any of the foregoing which arise under applicable law, (ii) the goodwill of
the business symbolized thereby or associated with each of them, (iii) all
registrations and applications in connection therewith, including registrations
and applications in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, including those described in
Schedule 1 to any Trademark Security Agreement, (iv) all renewals of any of the
foregoing, (v) all claims for, and rights to sue for, past or future
infringements of any of the foregoing and (vi) all income, royalties, damages
and payments now or hereafter due or payable with respect to any of the
foregoing, including damages and payments for past or future infringements
thereof.
“Trademark Security Agreement” means a Trademark Security Agreement,
substantially in the form of Exhibit D (with any changes that the Administrative
Agent shall have approved), executed and delivered by a Grantor in favor of the
Administrative Agent for the benefit of the Secured Parties.
“Transaction Liens” means the Liens granted by the Grantors under the Security
Documents.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if perfection or the effect of perfection or
non‑perfection or the priority of any Transaction Lien on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non‑perfection or priority.

Section 2. [Reserved].

Section 3. Grant of Transaction Liens.
(A)    Each Grantor, in order to secure the Secured Obligations, grants to the
Administrative Agent for the benefit of the Secured Parties a continuing
security interest in all the following property of such Grantor, whether now
owned or existing or hereafter acquired or arising and regardless of where
located:


6
    

--------------------------------------------------------------------------------





(i)    all Accounts;
(ii)    all Inventory;
(iii)    all Intellectual Property
(iv)    all Documents, books and records (including customer lists, credit
files, computer programs, printouts and other computer materials and records) of
such Grantor pertaining to any of its Collateral;
(v)    all Proceeds of the Collateral described in the foregoing clauses (i)
through (iv);
provided that the following property is excluded from the foregoing security
interests:
(i) motor vehicles the perfection of a security interest in which is excluded
from the Uniform Commercial Code in the relevant jurisdiction;
(ii). Equity Interests in or Indebtedness of any Subsidiary;
(C) any property to the extent that the grant of a security interest therein is
prohibited by any applicable law or regulation, requires a consent not obtained
of any Governmental Authority pursuant to any applicable law or regulation, or
is prohibited by, or constitutes a breach or default under or results in the
termination of or requires any consent not obtained under, any contract,
license, agreement, instrument or other document evidencing or giving rise to
such property, in each case, after giving effect to applicable anti-assignment
provisions of the UCC or other applicable law, other than the proceeds and
receivables thereof the assignment of which is effective under the UCC or other
applicable law notwithstanding such prohibition or restriction;
(D)    any assets where the grant of a security interest therein would result in
material adverse accounting, tax or regulatory consequences as reasonably
determined in good faith by the Company;
(E)    any intent-to-use trademark application prior to the filing of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark application under applicable law;
(F)    any property acquired after the Effective Date that is secured by
pre-existing Liens securing pre-existing secured Indebtedness permitted under
the Credit Agreement and not incurred in anticipation of the acquisition of such
property to the extent that the granting of a security


7
    

--------------------------------------------------------------------------------





interest in such property would be prohibited under the terms of such secured
Indebtedness after giving effect to the applicable anti-assignment provisions of
the UCC or other applicable law, other than the proceeds and receivables thereof
the assignment of which is expressly deemed effective under the UCC or other
applicable law notwithstanding such prohibition or restriction;
(G)    any “Principal Property” (as defined in the Indentures governing the
senior unsecured notes of the Company due 2022, 2025 and 2027), now owned or
hereafter acquired.
In addition, (i) no action shall be required to be taken in order to perfect
assets requiring perfection through control or similar agreements or by
“control” and (ii) no action shall be required to be taken in any non-U.S.
jurisdiction to create any security interest in assets located or titled outside
of the U.S. (including any Intellectual Property registered in any non-U.S.
jurisdiction) or perfect any security interest in such assets or enter into any
security agreements or pledge agreements governed by the laws of any such
non-U.S. jurisdiction
(B)    With respect to each right to payment or performance included in the
Collateral from time to time, the Transaction Lien granted therein includes a
continuing security interest in (iii)Error! Bookmark not defined. any Supporting
Obligation that supports such payment or performance and (iv)Error! Bookmark not
defined. any Lien that (x) secures such right to payment or performance or (y)
secures any such Supporting Obligation.
(C)    The Transaction Liens are granted as security only and shall not subject
the Administrative Agent or any other Secured Party to, or transfer or in any
way affect or modify, any obligation or liability of any Grantor with respect to
any of the Collateral or any transaction in connection therewith.

Section 4. General Representations and Warranties. Each Grantor represents and
warrants that, on the date hereof:
(A)    Such Grantor is validly existing and in good standing under the laws of
its jurisdiction of organization.
(B)    The execution and delivery of this Security Agreement by such Grantor and
the performance by it of its obligations under this Agreement are within its
corporate or other powers, have been duly authorized by all necessary corporate
or other action, require no action by or in respect of, or filing with, any
governmental body, agency or official and do not contravene, or constitute a
default under, any provision of applicable law or regulation or of its
Organizational Documents, or of any agreement, judgment, injunction, order,
decree or other instrument binding upon it or result in the creation or
imposition of any Lien (except a Transaction Lien) on any of its assets.
(C)    This Agreement constitutes a valid and binding agreement of such Grantor,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, liquidation, reconstruction, moratorium or other
laws affecting creditors’ rights generally and subject to general principles of
equity,


8
    

--------------------------------------------------------------------------------





regardless of whether considered in a proceeding in equity or at law and except
to the extent that availability of the remedy of specific performance or
injunctive relief is subject to the discretion of the court before which any
proceeding therefor may be brought.
(D)    Such Grantor has good and marketable title to all its Collateral, except
for minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such Collateral for its intended
purposes or such other defects as, in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
(E)    Such Grantor has not performed any acts that might prevent the
Administrative Agent from enforcing any of the provisions of the Security
Documents or that would limit the Administrative Agent in any such enforcement.
No financing statement, security agreement, mortgage or similar or equivalent
document or instrument covering all or part of the Collateral owned by such
Grantor is on file or of record in any jurisdiction in which such filing or
recording would be effective to perfect or record a Lien on such Collateral,
except financing statements, mortgages or other similar or equivalent documents
with respect to Permitted Liens. After the Effective Date, no Collateral owned
by such Grantor will be in the possession or under the control of any other
Person having a claim thereto or security interest therein, other than a
Permitted Lien.
(F)    The Transaction Liens on all Collateral owned by such Grantor (v) have
been validly created, (vi) will attach to each item of such Collateral on the
Effective Date (or, if such Grantor first obtains rights thereto on a later
date, on such later date) and (vii)when so attached, will secure all the Secured
Obligations.
(G)    When UCC financing statements describing the Collateral have been filed
in the relevant filing offices for UCC financing statements, the Transaction
Liens will constitute perfected security interests in the Collateral owned by
such Grantor to the extent that a security interest therein may be perfected by
filing pursuant to the UCC, prior to all Liens and rights of others therein
except Permitted Liens. When, in addition to the filing of such UCC financing
statements, the applicable Intellectual Property Filings have been made with
respect to such Grantor’s Recordable Intellectual Property (including any future
filings required pursuant to Sections 5(a) and 6(a)), the Transaction Liens will
constitute perfected security interests in all right, title and interest of such
Grantor in its Recordable Intellectual Property to the extent that security
interests therein may be perfected by such filings, prior to all Liens and
rights of others therein except Permitted Liens. Except for (viii)the filing of
such UCC financing statements and (ix) such Intellectual Property Filings, no
registration, recordation or filing with any governmental body, agency or
official is required in connection with the execution or delivery of the
Security Documents or is necessary for the validity or enforceability thereof or
for the perfection or due recordation of the Transaction Liens or for the
enforcement of the Transaction Liens.

Section 5. Further Assurances; General Covenants. Each Grantor covenants as
follows:


9
    

--------------------------------------------------------------------------------





(A)    Such Grantor will, from time to time, at the Company’s or such Grantor’s
expense, execute, deliver, file and record any statement, assignment,
instrument, document, agreement or other paper and take any other action
(including any Intellectual Property Filing) that from time to time may be
necessary or desirable, or that the Administrative Agent may reasonably request,
in order to:
(i)    create, preserve, perfect, confirm or validate the Transaction Liens on
such Grantor’s Collateral;
(ii)    enable the Administrative Agent and the other Secured Parties to obtain
the full benefits of the Security Documents; or
(iii)    enable the Administrative Agent to exercise and enforce any of its
rights, powers and remedies with respect to any of such Grantor’s Collateral.
Such Grantor authorizes the Administrative Agent to execute and file such
financing statements or continuation statements in such jurisdictions with such
descriptions of collateral and other information set forth therein as the
Administrative Agent may deem necessary or desirable for the purposes set forth
in the preceding sentence. The Administrative Agent is further authorized to
file with the United States Patent and Trademark Office or United States
Copyright Office (or any successor office or any similar office in any other
country) such documents as may be necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing or protecting the security
interests granted by each Grantor, without the signature of any Grantor, and
naming any Grantor or the Grantors as debtors and the Administrative Agent as
secured party. The Company or the relevant Grantor will pay the costs of, or
incidental to, any Intellectual Property Filings and any recording or filing of
any financing or continuation statements or other documents recorded or filed
pursuant hereto.
(B)    Such Grantor will not (x) change its name or organizational form or (xi)
change its location (determined as provided in UCC Section 9‑307), unless it
shall have given the Administrative Agent written notice thereof within 15 days
thereof.
(C)    Within 15 days after it takes any action contemplated by Section 5(b),
such Grantor will, at the Company’s expense, cause to be delivered to the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent, all financing statements and amendments or supplements thereto,
continuation statements and other documents required to be filed or recorded in
order to perfect and protect the Transaction Liens against all creditors.
(D)    During the continuance of any Event of Default, if any of its Collateral
is in the possession or control of a warehouseman, bailee or agent at any time,
such Grantor will (xii)notify such warehouseman, bailee or agent of the relevant
Transaction Liens, (xiii) instruct such warehouseman, bailee or agent to hold
all such Collateral for the Administrative Agent’s account subject to the
Administrative Agent’s instructions (which shall permit such Collateral to be
removed by such Grantor in the ordinary course of business until the
Administrative Agent notifies


10
    

--------------------------------------------------------------------------------





such warehouseman, bailee or agent that an Event of Default has occurred and is
continuing), (xiv)cause such warehouseman, bailee or agent to Authenticate a
Record acknowledging that it holds possession of such Collateral for the
Administrative Agent’s benefit and (xv) make such Authenticated Record available
to the Administrative Agent.

Section 6. Recordable Intellectual Property. Each Grantor covenants as follows:
(A)    On the Effective Date (in the case of an Original Grantor) or the date on
which it signs and delivers its first Security Agreement Supplement (in the case
of any other Grantor), such Grantor will sign and deliver to the Administrative
Agent Intellectual Property Security Agreements with respect to all Recordable
Intellectual Property then owned by it. Within 30 days after each March 31 and
September 30 thereafter, it will sign and deliver to the Administrative Agent an
appropriate Intellectual Property Security Agreement covering any Recordable
Intellectual Property owned by it on such March 31 and September 30 that is not
covered by any previous Intellectual Property Security Agreement so signed and
delivered by it. In each case, it will promptly make all Intellectual Property
Filings necessary to record the Transaction Liens on such Recordable
Intellectual Property.
(B)    Such Grantor will notify the Administrative Agent promptly if it knows
that any application or registration relating to any Recordable Intellectual
Property owned or licensed by it may become abandoned or dedicated to the
public, or of any adverse determination or development (including the
institution of, or any adverse determination or development in, any proceeding
in the United States Copyright Office, the United States Patent and Trademark
Office or any court) regarding such Grantor’s ownership of such Recordable
Intellectual Property, its right to register or patent the same, or its right to
keep and maintain the same. If any of such Grantor’s rights to any Recordable
Intellectual Property are infringed, misappropriated or diluted by a third
party, such Grantor will notify the Administrative Agent within 30 days after it
learns thereof and will, unless such Grantor shall reasonably determine that
such action would be of negligible value, economic or otherwise, promptly sue
for infringement, misappropriation or dilution and to recover any and all
damages for such infringement, misappropriation or dilution, and take such other
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Recordable Intellectual Property.
(C)    Upon the occurrence and during the continuance of an Event of Default,
each Grantor shall use its best efforts to obtain all requisite consents or
approvals by the licensor of each Copyright License, Patent License or Trademark
License under which such Grantor is a licensee to effect the assignment of all
such Grantor’s right, title and interest thereunder to the Administrative Agent,
for the ratable benefit of the Secured Parties, or its designee.

Section 7. [Reserved].

Section 8. [Reserved].

Section 9. [Reserved].


11
    

--------------------------------------------------------------------------------






Section 10. [Reserved].

Section 11. [Reserved].

Section 12. [Reserved].

Section 13. [Reserved].

Section 14. Remedies upon Event of Default. (xvi)Error! Bookmark not defined. If
an Event of Default shall have occurred and be continuing, the Administrative
Agent may exercise (or cause its sub-agents to exercise) any or all of the
remedies available to it (or to such sub-agents) under the Security Documents.
(A)    Without limiting the generality of the foregoing, if an Event of Default
shall have occurred and be continuing, the Administrative Agent may exercise on
behalf of the Secured Parties all the rights of a secured party under the UCC
(whether or not in effect in the jurisdiction where such rights are exercised)
with respect to any Collateral and, in addition, the Administrative Agent may,
without being required to give any notice, except as herein provided or as may
be required by mandatory provisions of law, sell or otherwise dispose of the
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange, broker’s board or at any of the Administrative Agent’s offices
or elsewhere, for cash, on credit or for future delivery, at such time or times
and at such price or prices and upon such other terms as the Administrative
Agent may deem commercially reasonable, irrespective of the impact of any such
sales on the market price of the Collateral. To the maximum extent permitted by
applicable law, any Secured Party may be the purchaser of any or all of the
Collateral at any such sale and (with the consent of the Administrative Agent,
which may be withheld in its discretion) shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply all of
any part of the Secured Obligations as a credit on account of the purchase price
of any Collateral payable at such sale. Upon any sale of Collateral by the
Administrative Agent (including pursuant to a power of sale granted by statute
or under a judicial proceeding), the receipt of the Administrative Agent or of
the officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid to
the Administrative Agent or such officer or be answerable in any way for the
misapplication thereof. Each purchaser at any such sale shall hold the property
sold absolutely free from any claim or right on the part of any Grantor, and
each Grantor hereby waives (to the extent permitted by law) all rights of
redemption, stay or appraisal that it now has or may at any time in the future
have under any rule of law or statute now existing or hereafter enacted. The
Administrative Agent shall not be obliged to make any sale of Collateral
regardless of notice of sale having been given. The Administrative Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned. To the maximum extent permitted
by law, each Grantor


12
    

--------------------------------------------------------------------------------





hereby waives any claim against any Secured Party arising because the price at
which any Collateral may have been sold at such a private sale was less than the
price that might have been obtained at a public sale, even if the Administrative
Agent accepts the first offer received and does not offer such Collateral to
more than one offeree. The Administrative Agent may disclaim any warranty, as to
title or as to any other matter, in connection with such sale or other
disposition, and its doing so shall not be considered adversely to affect the
commercial reasonableness of such sale or other disposition.
(B)    If the Administrative Agent sells any of the Collateral upon credit, the
Grantors will be credited only with payment actually made by the purchaser,
received by the Administrative Agent and applied in accordance with Section 15
hereof. In the event the purchaser fails to pay for the Collateral, the
Administrative Agent may resell the same, subject to the same rights and duties
set forth herein.
(C)    Notice of any such sale or other disposition shall be given to the
relevant Grantor(s) as (and if) required by Section 17.
(D)    For the purpose of enabling the Administrative Agent to exercise rights
and remedies under this Agreement at such time as the Administrative Agent shall
be lawfully entitled to exercise such rights and remedies, each Grantor hereby
grants to the Administrative Agent an irrevocable license (exercisable without
payment of royalty or other compensation to the Grantors), to use, license or
sublicense any of the Collateral consisting of Intellectual Property now owned
or hereafter acquired by such Grantor, and including in such license access to
all media in which any of the licensed items may be recorded or stored and to
all computer software and programs used for the compilation or printout thereof.
The use of such license by the Administrative Agent may be exercised only upon
the occurrence and during the continuation of an Event of Default; provided,
however, that any license, sublicense or other transaction entered into by the
Administrative Agent in accordance herewith shall be binding upon each Grantor
notwithstanding any subsequent cure of an Event of Default.

Section 15. Application of Proceeds. (xvii) If an Event of Default shall have
occurred and be continuing, the Administrative Agent shall apply the proceeds of
any sale or other disposition of all or any part of the Collateral in the
following order of priorities:
first,    to pay the expenses of such sale or other disposition, including
reasonable compensation to agents of and counsel for the Administrative Agent,
and all expenses, liabilities and advances incurred or made by the
Administrative Agent in connection with the Security Documents, and any other
amounts then due and payable to the Administrative Agent pursuant to Section 16
or pursuant to Section 9.03 of the Credit Agreement;
second,    in accordance with Section 2.18(b) of the Credit Agreement; and


13
    

--------------------------------------------------------------------------------





finally,    to pay to the relevant Grantor, or as a court of competent
jurisdiction may direct, any surplus then remaining from the proceeds of the
Collateral owned by it;
The Administrative Agent may make such distributions hereunder in cash or in
kind or, on a ratable basis, in any combination thereof.
(A)    If at any time any portion of any monies collected or received by the
Administrative Agent would, but for the provisions of this Section 15(b), be
payable pursuant to Section 15(a) in respect of a Contingent Secured Obligation,
the Administrative Agent shall not apply any monies to pay such Contingent
Secured Obligation but instead shall request the holder thereof, at least 10
days before each proposed distribution hereunder, to notify the Administrative
Agent as to the maximum amount of such Contingent Secured Obligation if then
ascertainable (e.g., in the case of a letter of credit, the maximum amount
available for subsequent drawings thereunder). If the holder of such Contingent
Secured Obligation does not notify the Administrative Agent of the maximum
ascertainable amount thereof at least two Business Days before such
distribution, such holder will not be entitled to share in such distribution. If
such holder does so notify the Administrative Agent as to the maximum
ascertainable amount thereof, the Administrative Agent will allocate to such
holder a portion of the monies to be distributed in such distribution,
calculated as if such Contingent Secured Obligation were outstanding in such
maximum ascertainable amount. However, the Administrative Agent will not apply
such portion of such monies to pay such Contingent Secured Obligation, but
instead will hold such monies or invest such monies in Permitted Investments.
All such monies and Permitted Investments and all proceeds thereof will
constitute Collateral hereunder, but will be subject to distribution in
accordance with this Section 15(b) rather than Section 15(a). The Administrative
Agent will hold all such monies and Permitted Investments and the net proceeds
thereof in trust until all or part of such Contingent Secured Obligation becomes
a Non‑Contingent Secured Obligation, whereupon the Administrative Agent at the
request of the relevant Secured Party will apply the amount so held in trust to
pay such Non‑Contingent Secured Obligation; provided that, if the other Secured
Obligations theretofore paid pursuant to the same clause of Section 15(a) (i.e.,
clause second) were not paid in full, the Administrative Agent will apply the
amount so held in trust to pay the same percentage of such Non‑Contingent
Secured Obligation as the percentage of such other Secured Obligations
theretofore paid pursuant to the same clause of Section 15(a). If (xviii). the
holder of such Contingent Secured Obligation shall advise the Administrative
Agent that no portion thereof remains in the category of a Contingent Secured
Obligation and (xix) the Administrative Agent still holds any amount held in
trust pursuant to this Section 15(b) in respect of such Contingent Secured
Obligation (after paying all amounts payable pursuant to the preceding sentence
with respect to any portions thereof that became Non‑Contingent Secured
Obligations), such remaining amount will be applied by the Administrative Agent
in the order of priorities set forth in Section 15(a).


14
    

--------------------------------------------------------------------------------





(B)    In making the payments and allocations required by this Section, the
Administrative Agent may rely upon information supplied to it pursuant to
Section 19(c). All distributions made by the Administrative Agent pursuant to
this Section shall be final (except in the event of manifest error) and the
Administrative Agent shall have no duty to inquire as to the application by any
Secured Party of any amount distributed to it.

Section 16. Fees and Expenses; Indemnification. Section 9.03 of the Credit
Agreement shall apply to this Agreement mutatis mutandis.

Section 17. Authority to Administer Collateral. Each Grantor irrevocably
appoints the Administrative Agent its true and lawful attorney, with full power
of substitution, in the name of such Grantor, any Secured Party or otherwise,
for the sole use and benefit of the Secured Parties, but at the Company’s
expense, to the extent permitted by law to exercise, at any time and from time
to time while an Event of Default shall have occurred and be continuing, all or
any of the following powers with respect to all or any of such Grantor’s
Collateral:
(i)    to demand, sue for, collect, receive and give acquittance for any and all
monies due or to become due upon or by virtue thereof,
(ii)    to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto,
(iii)    to sell, lease, license or otherwise dispose of the same or the
proceeds or avails thereof, as fully and effectually as if the Administrative
Agent were the absolute owner thereof, and
(iv)    to extend the time of payment of any or all thereof and to make any
allowance or other adjustment with reference thereto;
provided that, except in the case of Collateral that is perishable or threatens
to decline speedily in value or is of a type customarily sold on a recognized
market, the Administrative Agent will give the relevant Grantor at least ten
days’ prior written notice of the time and place of any public sale thereof or
the time after which any private sale or other intended disposition thereof will
be made. Any such notice shall (b)contain the information specified in UCC
Section 9‑613, (c)be Authenticated and (d) be sent to the parties required to be
notified pursuant to UCC Section 9‑611(c); provided that, if the Administrative
Agent fails to comply with this sentence in any respect, its liability for such
failure shall be limited to the liability (if any) imposed on it as a matter of
law under the UCC.

Section 18. Limitation on Duty in Respect of Collateral. Beyond the exercise of
reasonable care in the custody and preservation thereof, the Administrative
Agent will have no duty as to any Collateral in its possession or control or in
the possession or control of any sub-agent or bailee or any income therefrom or
as to the preservation of rights against prior parties or any other rights
pertaining thereto. The Administrative Agent will be deemed to have exercised


15
    

--------------------------------------------------------------------------------





reasonable care in the custody and preservation of the Collateral in its
possession or control if such Collateral is accorded treatment substantially
equal to that which it accords its own property, and will not be liable or
responsible for any loss or damage to any Collateral, or for any diminution in
the value thereof, by reason of any act or omission of any sub-agent or bailee
selected by the Administrative Agent in good faith, except to the extent that
such liability arises from the Administrative Agent’s gross negligence or
willful misconduct.

Section 19. General Provisions Concerning the Administrative Agent.
(A)    The provisions of Article VIII of the Credit Agreement shall inure to the
benefit of the Administrative Agent, and shall be binding upon all Grantors and
all Secured Parties, in connection with this Agreement and the other Security
Documents. Without limiting the generality of the foregoing, (e)Error! Bookmark
not defined. the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether an Event of Default has occurred and
is continuing, (f)Error! Bookmark not defined. the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated by the
Security Documents that the Administrative Agent is required in writing to
exercise by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.20 of the Credit Agreement), and (g)Error! Bookmark not defined.
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for any failure to
disclose, any information relating to any Grantor that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall not be responsible for the
existence, genuineness or value of any Collateral or for the validity,
perfection, priority or enforceability of any Transaction Lien, whether impaired
by operation of law or by reason of any action or omission to act on its part
under the Security Documents. The Administrative Agent shall be deemed not to
have knowledge of any Event of Default unless and until written notice thereof
is given to the Administrative Agent by the Company, a Borrower or a Secured
Party.
(B)    Sub-Agents and Related Parties. The Administrative Agent may perform any
of its duties and exercise any of its rights and powers through one or more
sub-agents appointed by it. The Administrative Agent and any such sub-agent may
perform any of its duties and exercise any of its rights and powers through its
Related Parties. The exculpatory provisions of Section 18 and this Section shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent.
(C)    Information as to Secured Obligations and Actions by Secured Parties. For
all purposes of the Security Documents, including determining the amounts of the
Secured Obligations and whether a Secured Obligation is a Contingent Secured
Obligation or not, or whether any action has been taken under any Secured
Agreement, the Administrative Agent will be entitled to rely on information from
(h) its own records for information as to the Lenders and their Affiliates,
their


16
    

--------------------------------------------------------------------------------





respective Secured Obligations and actions taken by them, (i)any Secured Party
(or any trustee, agent or similar representative designated to supply such
information) for information as to its Secured Obligations and actions taken by
it, to the extent that the Administrative Agent has not obtained such
information from its own records, and (j)the Company, to the extent that the
Administrative Agent has not obtained information from the foregoing sources.
(D)    Refusal to Act. The Administrative Agent may refuse to act on any notice,
consent, direction or instruction from any Secured Parties or any agent, trustee
or similar representative thereof that, in the Administrative Agent’s opinion,
(k)is contrary to law or the provisions of any Security Document, (l)may expose
the Administrative Agent to liability (unless the Administrative Agent shall
have been indemnified, to its reasonable satisfaction, for such liability by the
Secured Parties that gave such notice, consent, direction or instruction) or (m)
is unduly prejudicial to Secured Parties not joining in such notice, consent,
direction or instruction.

Section 20. Termination of Transaction Liens; Release of Collateral. The
Transaction Liens granted by each Grantor shall terminate in accordance with
Section 9.14 of the Credit Agreement.

Section 21. Additional Grantors. Any Subsidiary may become a party hereto by
signing and delivering to the Administrative Agent a Security Agreement
Supplement, whereupon such Subsidiary shall become a “Grantor” as defined
herein.

Section 22. [Reserved].

Section 23. Notices. Each notice, request or other communication given to any
party hereunder shall be given in accordance with Section 9.01 of the Credit
Agreement, and in the case of any such notice, request or other communication to
a Grantor other than the Company, shall be given to it in care of the Company.

Section 24. No Implied Waivers; Remedies Not Exclusive. No failure by the
Administrative Agent or any Secured Party to exercise, and no delay in
exercising and no course of dealing with respect to, any right or remedy under
any Security Document shall operate as a waiver thereof; nor shall any single or
partial exercise by the Administrative Agent or any Secured Party of any right
or remedy under any Loan Document preclude any other or further exercise thereof
or the exercise of any other right or remedy. The rights and remedies specified
in the Loan Documents are cumulative and are not exclusive of any other rights
or remedies provided by law.

Section 25. Successors and Assigns. This Agreement is for the benefit of the
Administrative Agent and the Secured Parties. If all or any part of any Secured
Party’s interest in any Secured Obligation is assigned or otherwise transferred,
the transferor’s rights hereunder, to the extent applicable to the obligation so
transferred, shall be automatically transferred with such obligation. This
Agreement shall be binding on the Grantors and their respective successors and
assigns.


17
    

--------------------------------------------------------------------------------






Section 26. Amendments and Waivers. Neither this Agreement nor any provision
hereof may be waived, amended, modified or terminated except pursuant to an
agreement or agreements in writing entered into by the Company, the
Administrative Agent and the applicable Lenders required to consent thereto
under Section 9.20 of the Credit Agreement.

Section 27. Choice of Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of New York, except as otherwise required
by mandatory provisions of law and except to the extent that remedies provided
by the laws of any jurisdiction other than the State of New York are governed by
the laws of such jurisdiction.

Section 28. Governing Law; Jurisdiction; Consent to Service of Process.
(A)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
(B)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County, Borough of Manhattan, and of
the United States District Court for the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
any party hereto may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against any other party hereto or
its properties in the courts of any jurisdiction.
(C)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(D)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01 of the Credit Agreement.
Section 29. Severability. Any provision of any Loan Document held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.


18
    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
TAPESTRY, INC.
By:
 
 
Name:
 
 
Title:
 



BANK OF AMERICA, N.A., as Administrative Agent
By:
 
 
Name:
 
 
Title:
 



Subsidiary Guarantors:


[NAMES OF SUBSIDIARY GUARANTORS]
By:
 
 
Name:
 
 
Title:
 











    

--------------------------------------------------------------------------------








EXHIBIT A
to Security Agreement
SECURITY AGREEMENT SUPPLEMENT
SECURITY AGREEMENT SUPPLEMENT dated as of _______, ____, between [NAME OF
GRANTOR] (the “Grantor”) and BANK OF AMERICA, N.A., as Administrative Agent.
WHEREAS, TAPESTRY, INC., the Subsidiary Guarantors party thereto and BANK OF
AMERICA, N.A., as Administrative Agent, are parties to a Security Agreement
dated as of May [_], 2020 (as heretofore amended and/or supplemented, the
“Security Agreement”) under which the Grantors thereunder secure certain of
their obligations (the “Secured Obligations”);
WHEREAS, [name of Grantor] desires to become a party to the Security Agreement
as a Grantor thereunder; and
WHEREAS, terms defined in the Security Agreement (or whose definitions are
incorporated by reference in Section 1 of the Security Agreement) and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein;
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.Grant of Transaction Liens. (i) In order to secure the Secured Obligations,
the Grantor grants to the Administrative Agent for the benefit of the Secured
Parties a continuing security interest in all its property described in Section
3(a) of the Security Agreement, whether now owned or existing or hereafter
acquired or arising and regardless of where located (the “New Collateral”).
(a)    With respect to each right to payment or performance included in the
Collateral from time to time, the Transaction Lien granted therein includes a
continuing security interest in (i) any Supporting Obligation that supports such
payment or performance and (i) any Lien that (x) secures such right to payment
or performance or (y) secures any such Supporting Obligation.
(b)    The foregoing Transaction Liens are granted as security only and shall
not subject the Administrative Agent or any other Secured Party to, or transfer
or in any way affect or modify, any obligation or


A-1


    

--------------------------------------------------------------------------------





liability of the Grantor with respect to any of the New Collateral or any
transaction in connection therewith.
2.    Party to Security Agreement. Upon delivering this Security Agreement
Supplement to the Administrative Agent, the Grantor will become a party to the
Security Agreement and will thereafter have all the rights and obligations of a
Grantor thereunder and be bound by all the provisions thereof as fully as if the
Grantor were one of the original parties thereto.
3.    Representations and Warranties. The Grantor hereby represents and warrants
that after giving effect to this Security Agreement Supplement, all of the
representations and warranties contained in Section 4 of the Security Agreement
(as to itself) are true and correct in all material respects as of the date
hereof.
4.    Governing Law. This Security Agreement Supplement shall be construed in
accordance with and governed by the laws of the State of New York.
IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement
Supplement to be duly executed by their respective authorized officers as of the
day and year first above written.
[NAME OF GRANTOR]
By:
 
 
Name:
 
 
Title:
 



BANK OF AMERICA, N.A., as Administrative Agent
By:
 
 
Name:
 
 
Title:
 







A-2


    

--------------------------------------------------------------------------------






EXHIBIT B
to Security Agreement
COPYRIGHT SECURITY AGREEMENT

(Copyrights, Copyright Registrations, Copyright
Applications and Copyright Licenses)
WHEREAS, [name of Grantor], a _____________ corporation1 (herein referred to as
the “Grantor”) owns, or in the case of licenses is a party to, the Copyright
Collateral (as defined below);
WHEREAS, TAPESTRY, INC. (the “Company”), the Foreign Subsidiary Borrowers party
thereto, the Lenders party thereto, and BANK OF AMERICA, N.A., as Administrative
Agent, are parties to a Credit Agreement dated as of October 24, 2019 (as
amended, restated or otherwise modified from time to time, the “Credit
Agreement”);
WHEREAS, pursuant to (i) a Security Agreement dated as of May [_], 2020 (as
amended and/or supplemented from time to time, the “Security Agreement”) among
the Company, the Subsidiary Guarantors party thereto and BANK OF AMERICA, N.A.,
as Administrative Agent for the Secured Parties referred to therein (in such
capacity, together with its successors in such capacity, the “Grantee”), and
(ii) certain other Security Documents (including this Copyright Security
Agreement), the Grantor has secured certain of its obligations (the “Secured
Obligations”) by granting to the Grantee for the benefit of such Secured Parties
a continuing security interest in personal property of the Grantor, including
all right, title and interest of the Grantor in, to and under the Copyright
Collateral (as defined below);
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor grants to the Grantee, to secure
the Secured Obligations, a continuing security interest in all of the Grantor’s
right, title and interest in, to and under the following (all of the following
items or types of property being herein collectively referred to as the
“Copyright Collateral”), whether now owned or existing or hereafter acquired or
arising:
(i)each Copyright (as defined in the Security Agreement) owned by the Grantor,
including, without limitation, each Copyright registration or application
therefor referred to in Schedule 1 hereto;
(ii)    each Copyright License (as defined in the Security Agreement) to which
the Grantor is a party, including, without limitation, each Copyright License
identified in Schedule 1 hereto; and


B-1


    

--------------------------------------------------------------------------------





(iii)    all proceeds of, revenues from, and accounts and general intangibles
arising out of, the foregoing, including, without limitation, all proceeds of
and revenues from any claim by the Grantor against third parties for past,
present or future infringement of any Copyright (including, without limitation,
any Copyright owned by the Grantor and identified in Schedule 1), and all rights
and benefits of the Grantor under any Copyright License (including, without
limitation, any Copyright License identified in Schedule 1).
The Grantor irrevocably constitutes and appoints the Grantee and any officer or
agent thereof, with full power of substitution, as its true and lawful
attorney‑in‑fact with full power and authority in the name of the Grantor or in
the Grantee’s name, from time to time, in the Grantee’s discretion, so long as
any Event of Default shall have occurred and be continuing, to take with respect
to the Copyright Collateral any and all appropriate action which the Grantor
might take with respect to the Copyright Collateral and to execute any and all
documents and instruments which may be necessary or desirable to carry out the
terms of this Copyright Security Agreement and to accomplish the purposes
hereof.
Except to the extent expressly permitted in the Security Agreement or the Credit
Agreement, the Grantor agrees not to sell, license, exchange, assign or
otherwise transfer or dispose of, or grant any rights with respect to, or
mortgage or otherwise encumber, any of the Copyright Collateral.
The foregoing security interest is granted in conjunction with the security
interests granted by the Grantor to the Grantee pursuant to the Security
Agreement. The Grantor acknowledges and affirms that the rights and remedies of
the Grantee with respect to the security interest in the Copyright Collateral
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.
IN WITNESS WHEREOF, the Grantor has caused this Copyright Security Agreement to
be duly executed by its officer thereunto duly authorized as of the ___ day of
__________, ____.
[NAME OF GRANTOR]
By:
 
 
Name:
 
 
Title:
 





B-2


    

--------------------------------------------------------------------------------





Acknowledged:
BANK OF AMERICA, N.A.,
as Administrative Agent
By:
 
 
Name:
 
 
Title:
 





B-3


    

--------------------------------------------------------------------------------





Schedule 1
to Copyright
Security Agreement
[NAME OF GRANTOR]


COPYRIGHT REGISTRATIONS
Registration No.
Registration Date
Title
Expiration
Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



COPYRIGHT APPLICATIONS
Case No.
Serial No.
Country
Date
Filing Title
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



COPYRIGHT LICENSES
Name of
Agreement
Parties
Licensor/Licensee
Date of
Agreement
Subject
Matter
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







B-4


    

--------------------------------------------------------------------------------






EXHIBIT C
to Security Agreement
PATENT SECURITY AGREEMENT

(Patents, Patent Applications and Patent Licenses)
WHEREAS, [name of Grantor], a _____________ corporation1 (herein referred to as
the “Grantor”) owns, or in the case of licenses is a party to, the Patent
Collateral (as defined below);
WHEREAS, TAPESTRY, INC. (the “Company”), the Foreign Subsidiary Borrowers party
thereto, the Lenders party thereto, and BANK OF AMERICA, N.A., as Administrative
Agent, are parties to a Credit Agreement dated as of October 24, 2019 (as
amended, restated or otherwise modified from time to time, the “Credit
Agreement”; and
WHEREAS, pursuant to (i) a Security Agreement dated as of May [_], 2020 (as
amended and/or supplemented from time to time, the “Security Agreement”) among
the Company, the Subsidiary Guarantors party thereto and BANK OF AMERICA, N.A.,
as Administrative Agent for the Secured Parties referred to therein (in such
capacity, together with its successors in such capacity, the “Grantee”), and
(ii) certain other Security Documents (including this Patent Security
Agreement), the Grantor has secured certain of its obligations (the “Secured
Obligations”) by granting to the Grantee for the benefit of such Secured Parties
a continuing security interest in personal property of the Grantor, including
all right, title and interest of the Grantor in, to and under the Patent
Collateral (as defined below);
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor grants to the Grantee, to secure
the Secured Obligations, a continuing security interest in all of the Grantor’s
right, title and interest in, to and under the following (all of the following
items or types of property being herein collectively referred to as the “Patent
Collateral”), whether now owned or existing or hereafter acquired or arising:
(i)each Patent (as defined in the Security Agreement) owned by the Grantor,
including, without limitation, each Patent referred to in Schedule 1 hereto;
(ii)    each Patent License (as defined in the Security Agreement) to which the
Grantor is a party, including, without limitation, each Patent License
identified in Schedule 1 hereto; and
(iii)    all proceeds of and revenues from the foregoing, including, without
limitation, all proceeds of and revenues from any claim by the


C-1


    

--------------------------------------------------------------------------------





Grantor against third parties for past, present or future infringement of any
Patent owned by the Grantor (including, without limitation, any Patent
identified in Schedule 1 hereto) and all rights and benefits of the Grantor
under any Patent License (including, without limitation, any Patent License
identified in Schedule 1 hereto).
The Grantor irrevocably constitutes and appoints the Grantee and any officer or
agent thereof, with full power of substitution, as its true and lawful
attorney‑in‑fact with full power and authority in the name of the Grantor or in
the Grantee’s name, from time to time, in the Grantee’s discretion, so long as
any Event of Default shall have occurred and be continuing, to take with respect
to the Patent Collateral any and all appropriate action which the Grantor might
take with respect to the Patent Collateral and to execute any and all documents
and instruments which may be necessary or desirable to carry out the terms of
this Patent Security Agreement and to accomplish the purposes hereof.
Except to the extent expressly permitted in the Security Agreement or the Credit
Agreement, the Grantor agrees not to sell, license, exchange, assign or
otherwise transfer or dispose of, or grant any rights with respect to, or
mortgage or otherwise encumber, any of the Patent Collateral.
The foregoing security interest is granted in conjunction with the security
interests granted by the Grantor to the Grantee pursuant to the Security
Agreement. The Grantor acknowledges and affirms that the rights and remedies of
the Grantee with respect to the security interest in the Patent Collateral
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.
IN WITNESS WHEREOF, the Grantor has caused this Patent Security Agreement to be
duly executed by its officer thereunto duly authorized as of the ____ day of
____________, ____.
[NAME OF GRANTOR]
By:
 
 
Name:
 
 
Title:
 



C-2


    

--------------------------------------------------------------------------------







Acknowledged:
BANK OF AMERICA, N.A.,
as Administrative Agent
By:
 
 
Name:
 
 
Title:
 







C-3


    

--------------------------------------------------------------------------------





Schedule 1
to Patent
Security Agreement
[NAME OF GRANTOR]
PATENTS AND DESIGN PATENTS
Patent No.
Issued
Expiration
Country
Title
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



PATENT APPLICATIONS
Case No.
Serial No.
Country
Date
Filing Title
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



PATENT LICENSES
Name of
Agreement
Parties
Licensor/Licensee
Date of
Agreement
Subject
Matter
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







C-4


    

--------------------------------------------------------------------------------






EXHIBIT D
to Security Agreement
TRADEMARK SECURITY AGREEMENT

(Trademarks, Trademark Registrations, Trademark
Applications and Trademark Licenses)
WHEREAS, [name of Grantor], a _____________ corporation1 (herein referred to as
the “Grantor”) owns, or in the case of licenses is a party to, the Trademark
Collateral (as defined below);
WHEREAS, TAPESTRY, INC. (the “Company”), the Foreign Subsidiary Borrowers party
thereto, the Lenders party thereto, and BANK OF AMERICA, N.A., as Administrative
Agent, are parties to a Credit Agreement dated as of October 24, 2019 (as
amended, restated or otherwise modified from time to time, the “Credit
Agreement”; and
WHEREAS, pursuant to (i) a Security Agreement dated as of May [_], 2020 (as
amended and/or supplemented from time to time, the “Security Agreement”) among
the Company, the Subsidiary Guarantors party thereto and BANK OF AMERICA, N.A.,
as Administrative Agent for the Secured Parties referred to therein (in such
capacity, together with its successors in such capacity, the “Grantee”), and
(ii) certain other Security Documents (including this Trademark Security
Agreement), the Grantor has secured certain of its obligations (the “Secured
Obligations”) by granting to the Grantee for the benefit of such Secured Parties
a continuing security interest in personal property of the Grantor, including
all right, title and interest of the Grantor in, to and under the Trademark
Collateral (as defined below);
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor grants to the Grantee, to secure
the Secured Obligations, a continuing security interest in all of the Grantor’s
right, title and interest in, to and under the following (all of the following
items or types of property being herein collectively referred to as the
“Trademark Collateral”), whether now owned or existing or hereafter acquired or
arising:
(i)each Trademark (as defined in the Security Agreement) owned by the Grantor,
including, without limitation, each Trademark registration and application
referred to in Schedule 1 hereto, and all of the goodwill of the business
connected with the use of, or symbolized by, each Trademark;
(ii)    each Trademark License (as defined in the Security Agreement) to which
the Grantor is a party, including, without limitation, each Trademark License
identified in Schedule 1 hereto, and all of the goodwill of the business
connected with the use of, or symbolized by, each Trademark licensed pursuant
thereto; and





--------------------------------------------------------------------------------





(iii)    all proceeds of and revenues from the foregoing, including, without
limitation, all proceeds of and revenues from any claim by the Grantor against
third parties for past, present or future unfair competition with, or violation
of intellectual property rights in connection with or injury to, or infringement
or dilution of, any Trademark owned by the Grantor (including, without
limitation, any Trademark identified in Schedule 1 hereto), and all rights and
benefits of the Grantor under any Trademark License (including, without
limitation, any Trademark License identified in Schedule 1 hereto), or for
injury to the goodwill associated with any of the foregoing.
The Grantor irrevocably constitutes and appoints the Grantee and any officer or
agent thereof, with full power of substitution, as its true and lawful
attorney‑in‑fact with full power and authority in the name of the Grantor or in
the Grantee’s name, from time to time, in the Grantee’s discretion, so long as
any Event of Default shall have occurred and be continuing, to take with respect
to the Trademark Collateral any and all appropriate action which the Grantor
might take with respect to the Trademark Collateral and to execute any and all
documents and instruments which may be necessary or desirable to carry out the
terms of this Trademark Security Agreement and to accomplish the purposes
hereof.
Except to the extent expressly permitted in the Security Agreement or the Credit
Agreement, the Grantor agrees not to sell, license, exchange, assign or
otherwise transfer or dispose of, or grant any rights with respect to, or
mortgage or otherwise encumber, any of the Trademark Collateral.
The foregoing security interest is granted in conjunction with the security
interests granted by the Grantor to the Grantee pursuant to the Security
Agreement. The Grantor acknowledges and affirms that the rights and remedies of
the Grantee with respect to the security interest in the Trademark Collateral
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.
IN WITNESS WHEREOF, the Grantor has caused this Trademark Security Agreement to
be duly executed by its officer thereunto duly authorized as of the ____ day of
__________, ____.


[NAME OF GRANTOR]
By:
 
 
Name:
 
 
Title:
 








--------------------------------------------------------------------------------





Acknowledged:
BANK OF AMERICA, N.A.,
as Administrative Agent
By:
 
 
Name:
 
 
Title:
 








--------------------------------------------------------------------------------





Schedule 1
to Trademark
Security Agreement
[NAME OF GRANTOR]
U.S. TRADEMARK REGISTRATIONS
TRADEMARK
REG. NO.
REG. DATE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



U.S. TRADEMARK APPLICATIONS
TRADEMARK
REG. NO.
REG. DATE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------





TRADEMARK LICENSES
Name of
Agreement
Parties
Licensor/Licensee
Date of
Agreement
Subject
Matter
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 














--------------------------------------------------------------------------------


EXHIBIT C


EXHIBIT G
[FORM OF]
GUARANTEE AGREEMENT
GUARANTEE AGREEMENT, dated as of [_____] (this “Guarantee”), made by each of the
signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Subsidiary Guarantors”), in favor of Bank of
America, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) from time to time party to the Credit Agreement, dated as of October
24, 2019 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Tapestry, Inc., a Maryland corporation (the
“Company”), the Foreign Subsidiary Borrowers parties thereto (the “Foreign
Subsidiary Borrowers” and, together with the Company, the “Borrowers”), the
Lenders party thereto and the Administrative Agent.
WI T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;
WHEREAS, each Borrower is a member of an affiliated group of companies that
includes each Subsidiary Guarantor;
WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the Subsidiary Guarantors in connection with the operation of their
respective businesses;
WHEREAS, the Borrowers and the Subsidiary Guarantors are engaged in related
businesses, and each Subsidiary Guarantor will derive substantial direct and
indirect benefit from the making of the extensions of credit under the Credit
Agreement; and
WHEREAS, pursuant to Section 5.09 of the Credit Agreement, the Company has
covenanted to cause the Subsidiary Guarantors to have executed and delivered
this Guarantee to the Administrative Agent for the ratable benefit of the
Lenders;
NOW, THEREFORE, in consideration of the premises and to induce the Lenders to
make their respective extensions of credit to the Borrowers thereunder, each
Subsidiary Guarantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Lenders, as follows:
SECTION 1. DEFINED TERMS
1.1    Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
(b)    The following terms shall have the following meanings:
“Guaranteed Obligations” means all of the Obligations (as defined in the Credit
Agreement), but excluding the direct obligations of the applicable Subsidiary
Guarantor for which it is the underlying obligor.




    

--------------------------------------------------------------------------------





1.2    Other Definitional Provisions. (a) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Guarantee shall
refer to this Guarantee as a whole and not to any particular provision of this
Guarantee, and Section and Schedule references are to this Guarantee unless
otherwise specified.
(b)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
SECTION 2. GUARANTEE
2.1    Guarantee. (a) Each Subsidiary Guarantor hereby, jointly and severally,
unconditionally and irrevocably guarantees to the Administrative Agent, for the
ratable benefit of the Lenders and their respective successors, indorsees,
transferees and assigns, the prompt and complete payment and performance by each
applicable Loan Party when due (whether at the stated maturity, by acceleration
or otherwise) of the Guaranteed Obligations.
(b)    Anything herein to the contrary notwithstanding, the maximum liability of
each Subsidiary Guarantor hereunder shall in no event exceed the amount which
can be guaranteed by such Subsidiary Guarantor under applicable federal and
state laws relating to the insolvency of debtors (after giving effect to the
right of contribution established in Section 2.2).
(c)    Each Subsidiary Guarantor agrees that the Guaranteed Obligations may at
any time and from time to time exceed the amount of the liability of such
Subsidiary Guarantor hereunder without impairing this Guarantee or affecting the
rights and remedies of the Administrative Agent or any Lender hereunder.
(d)    Subject to Section 9.14 of the Credit Agreement, this Guarantee shall
remain in full force and effect until all the Guaranteed Obligations and the
obligations of each Subsidiary Guarantor under this Guarantee shall have been
satisfied by payment in full in immediately available funds, no Letter of Credit
shall be outstanding and the Commitments shall be terminated, notwithstanding
that from time to time during the term of the Credit Agreement the Loan Parties
may be free from any Guaranteed Obligations.
(e)    No payment made by any Borrower, any Subsidiary Guarantor, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Lender from any Borrower, any Subsidiary Guarantor, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Guaranteed Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Subsidiary
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Subsidiary Guarantor in respect of the Guaranteed
Obligations or any payment received or collected from such Subsidiary Guarantor
in respect of the Guaranteed Obligations), remain liable for the Guaranteed
Obligations up to the maximum liability of such Subsidiary Guarantor hereunder
until the Guaranteed Obligations are paid in full in immediately available
funds, no Letter of Credit shall be outstanding and the Commitments are
terminated.
2.2    Right of Contribution. Each Subsidiary Guarantor hereby agrees that to
the extent that a Subsidiary Guarantor shall have paid more than the amount
which otherwise would have been paid by or attributable to such Subsidiary
Guarantor if each Subsidiary Guarantor had paid the aggregate Guaranteed
Obligations satisfied by such payment in the same proportion as such Subsidiary
Guarantor’s “Allocable Amount” (as defined below) (as determined immediately
prior to such payment) bore to the aggregate Allocable Amounts of each of the
Subsidiary Guarantors as determined immediately prior to the


11
    

--------------------------------------------------------------------------------





making of such payment, such Subsidiary Guarantor shall be entitled to seek and
receive contribution from and against any other Subsidiary Guarantor hereunder
which has not paid its proportionate share of such payment. Each Subsidiary
Guarantor’s right of contribution shall be subject to the terms and conditions
of Section 2.3. The provisions of this Section 2.2 shall in no respect limit the
obligations and liabilities of any Subsidiary Guarantor to the Administrative
Agent and the Lenders, and each Subsidiary Guarantor shall remain liable to the
Administrative Agent and the Lenders for the full amount guaranteed by such
Subsidiary Guarantor hereunder. As of any date of determination, the “Allocable
Amount” of any Subsidiary Guarantor shall be equal to the excess of the fair
saleable value of the property of such Subsidiary Guarantor over the total
liabilities of such Subsidiary Guarantor (including the maximum amount
reasonably expected to become due in respect of contingent liabilities,
calculated, without duplication, assuming each other Subsidiary Guarantor that
is also liable for such contingent liability pays its ratable share thereof),
giving effect to all payments made by other Subsidiary Guarantors as of such
date in a manner to maximize the amount of such contributions.
2.3    No Subrogation. Notwithstanding any payment made by any Subsidiary
Guarantor hereunder or any set-off or application of funds of any Subsidiary
Guarantor by the Administrative Agent or any Lender, no Subsidiary Guarantor
shall be entitled to be subrogated to any of the rights of the Administrative
Agent or any Lender against the Borrowers or any other Subsidiary Guarantor or
any collateral security or guarantee or right of offset held by the
Administrative Agent or any Lender for the payment of the Guaranteed
Obligations, nor shall any Subsidiary Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrowers or any other Subsidiary
Guarantor in respect of payments made by such Subsidiary Guarantor hereunder,
until all amounts owing to the Administrative Agent and the Lenders by the Loan
Parties on account of the Guaranteed Obligations are paid in full in immediately
available funds, no Letter of Credit shall be outstanding and the Commitments
are terminated. If any amount shall be paid to any Subsidiary Guarantor on
account of such subrogation rights at any time when all of the Guaranteed
Obligations shall not have been paid in full in immediately available funds,
such amount shall be held by such Subsidiary Guarantor for the benefit of the
Administrative Agent and the Lenders, segregated from other funds of such
Subsidiary Guarantor, and shall, forthwith upon receipt by such Subsidiary
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Subsidiary Guarantor (duly indorsed by such Subsidiary Guarantor to the
Administrative Agent, if required), to be applied against the Guaranteed
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.
2.4    Amendments, etc. with respect to the Guaranteed Obligations. Each
Subsidiary Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Subsidiary Guarantor and without
notice to or further assent by any Subsidiary Guarantor, any demand for payment
of any of the Guaranteed Obligations made by the Administrative Agent or any
Lender may be rescinded by the Administrative Agent or such Lender and any of
the Guaranteed Obligations continued, and the Guaranteed Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Lender, and the Credit Agreement and any other documents executed
and delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders or all Lenders, as the case may be) may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Administrative Agent or any Lender for the payment of the Guaranteed
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Administrative Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Guaranteed Obligations or for this Guarantee.


12
    

--------------------------------------------------------------------------------





2.5    Guarantee Absolute and Unconditional. Each Subsidiary Guarantor waives
any and all notice of the creation, renewal, extension or accrual of any of the
Guaranteed Obligations and notice of or proof of reliance by the Administrative
Agent or any Lender upon this Guarantee or acceptance of this Guarantee; the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon this Guarantee; and all dealings between any Borrower and any
Subsidiary Guarantor, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon this Guarantee. Each Subsidiary Guarantor
waives diligence, presentment, protest, demand for payment and notice of default
or nonpayment to or upon the Borrowers or any Subsidiary Guarantor with respect
to the Guaranteed Obligations. Each Subsidiary Guarantor understands and agrees
that this Guarantee shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity or
enforceability of the Credit Agreement, any of the Hedge Agreements, any of the
Cash Management Obligations, any of the Guaranteed Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Lender, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
any Borrower or any other Person against the Administrative Agent or any Lender,
or (c) any other circumstance whatsoever (with or without notice to or knowledge
of the Borrower or such Subsidiary Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of any Borrower for the
Guaranteed Obligations, or of such Subsidiary Guarantor under this Guarantee, in
bankruptcy or in any other instance. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Subsidiary
Guarantor, the Administrative Agent or any Lender may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrowers, any other Subsidiary Guarantor or
any other Person or against any collateral security or guarantee for the
Guaranteed Obligations or any right of offset with respect thereto, and any
failure by the Administrative Agent or any Lender to make any such demand, to
pursue such other rights or remedies or to collect any payments from any
Borrower, any other Subsidiary Guarantor or any other Person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of any Borrower, any other Subsidiary Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Subsidiary Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any Lender against any Subsidiary Guarantor. For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings.
2.6    Reinstatement. This Guarantee shall continue to be effective, or shall be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Guaranteed Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any Lender upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Borrower or any
Subsidiary Guarantor, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, any Borrower or
any Subsidiary Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.
2.7    Payments. Each Subsidiary Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in dollars or the applicable Alternative Currency in accordance
with Section 2.18 of the Credit Agreement.
2.8    Limitation of Guarantee. Notwithstanding any other provision of this
Guarantee, the amount guaranteed by each Subsidiary Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code


13
    

--------------------------------------------------------------------------------





or under any applicable state Uniform Fraudulent Transfer Act, Uniform
Fraudulent Conveyance Act or similar statute or common law. In determining the
limitations, if any, on the amount of any Subsidiary Guarantor’s obligations
hereunder pursuant to the preceding sentence, it is the intention of the parties
hereto that any rights of subrogation, indemnification or contribution which
such Subsidiary Guarantor may have under this Guarantee, any other agreement or
applicable law shall be taken into account.
2.9    Representations and Warranties of the Subsidiary Guarantors. Each
Subsidiary Guarantor represents and warrants that each of the representations
with respect to it contained in Article III of the Credit Agreement are true and
correct on and as of the date hereof.
SECTION 3. THE ADMINISTRATIVE AGENT
Each Subsidiary Guarantor acknowledges that the rights and responsibilities of
the Administrative Agent under this Guarantee with respect to any action taken
by the Administrative Agent or the exercise or non-exercise by the
Administrative Agent of any right or remedy provided for herein or resulting or
arising out of this Guarantee shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Subsidiary Guarantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Lenders with full
and valid authority so to act or refrain from acting, and no Subsidiary
Guarantor shall be under any obligation, or entitlement, to make any inquiry
respecting such authority.
SECTION 4. MISCELLANEOUS
4.1    Amendments in Writing. None of the terms or provisions of this Guarantee
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 9.20 of the Credit Agreement.
4.2    Notices. All notices, requests and demands to or upon the Administrative
Agent, any Lender or any Subsidiary Guarantor to be effective shall be in
writing, shall be given in the manner and at the addresses specified in Section
9.01 of the Credit Agreement (or, in the case of any Subsidiary Guarantor, to
such Subsidiary Guarantor c/o the Company at the address of the Company set
forth in said Section or at such other address as the Company may provide in
accordance with Section 9.01(c) of the Credit Agreement) and shall be deemed to
have been duly given or made when received.
4.3    No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 4.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default. No failure to exercise, nor any delay in exercising, on the part of the
Administrative Agent or any Lender, any right, power or privilege hereunder
shall operate as a waiver thereof. No single or partial exercise of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by the
Administrative Agent or any Lender of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the
Administrative Agent or such Lender would otherwise have on any future occasion.
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.
4.4    Enforcement Expenses; Indemnification. (a) Each Subsidiary Guarantor
agrees to pay or reimburse each Lender and the Administrative Agent for all its
out-of-pocket expenses incurred in collecting against such Subsidiary Guarantor
under this Guarantee or otherwise enforcing or preserving its


14
    

--------------------------------------------------------------------------------





rights under this Guarantee, including, without limitation, the reasonable fees,
charges and disbursements of one primary counsel and of any special and local
counsel for the Administrative Agent and one additional counsel for all Lenders
other than the Administrative Agent and additional counsel in light of actual or
potential conflicts of interest or the availability of different claims or
defenses.
(b)    Each Subsidiary Guarantor agrees to pay, and to save the Administrative
Agent and the Lenders harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or similar
taxes which may be payable or determined to be payable in connection with any of
the transactions contemplated by this Guarantee.
(c)    Each Subsidiary Guarantor agrees to indemnify, and to hold the
Administrative Agent and the Lenders harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any the Administrative Agent and the Lenders,
incurred by or asserted against the Administrative Agent or any Lender arising
out of, in connection with, or as a result of the execution, delivery,
enforcement, performance and administration of this Guarantee to the extent the
Company would be required to do so pursuant to Section 9.03 of the Credit
Agreement.
(d)    The agreements in this Section 4.4 shall survive repayment of the
Guaranteed Obligations and all other amounts payable under the Credit Agreement.
4.5    Successors and Assigns. This Guarantee shall be binding upon the
successors and assigns of each Subsidiary Guarantor and shall inure to the
benefit of the Administrative Agent and the Lenders and their successors and
assigns; provided that no Subsidiary Guarantor may assign, transfer or delegate
any of its rights or obligations under this Guarantee without the prior written
consent of the Administrative Agent.
4.6    Set-Off. If an Event of Default shall have occurred and be continuing,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of any Subsidiary Guarantor
against any of and all the obligations of such Subsidiary Guarantor now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand for payment under this
Guarantee and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
4.7    Counterparts. This Guarantee may be executed by one or more of the
parties to this Guarantee on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
4.8    Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
4.9    Section Headings. The Section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.


15
    

--------------------------------------------------------------------------------





4.10    Integration. This Guarantee represents the agreement of each Subsidiary
Guarantor with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.
4.11    GOVERNING LAW. THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
4.12    Submission To Jurisdiction; Waivers. (a) Each Subsidiary Guarantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County, Borough of Manhattan, and of the United States District
Court for the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Guarantee, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Guarantee shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Guarantee
against any Subsidiary Guarantor or its properties in the courts of any
jurisdiction.
(b)    Each Subsidiary Guarantor hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (a) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(c)    Each party to this Guarantee irrevocably consents to service of process
in the manner provided for notices in Section 4.2. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
(d)    Each Subsidiary Guarantor waives, to the maximum extent not prohibited by
law, any right it may have to claim or recover in any legal action or proceeding
referred to in this Section any special, exemplary, punitive or consequential
damages.
4.13    Additional Subsidiary Guarantors. Each Subsidiary of the Company that is
required to become a party to this Guarantee pursuant to Section 5.09 of the
Credit Agreement shall execute and deliver to the Administrative Agent an
Assumption Agreement in the form of Annex 1 hereto and thereupon shall become a
Subsidiary Guarantor under this Guarantee.
4.14    Releases. The obligations of any Subsidiary Guarantor under this
Guarantee shall automatically terminate in accordance with Section 9.14 of the
Credit Agreement.
4.15    WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTEE OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH GUARANTOR (A)


16
    

--------------------------------------------------------------------------------





CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
[Signature Pages Follow]






17
    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee Agreement
to be duly executed and delivered as of the date first above written.
[SUBSIDIARY GUARANTORS]
By: _____________________________
Name:
Title:






[Signature Page to Tapestry, Inc. Guarantee Agreement]
    

--------------------------------------------------------------------------------





Acknowledged and Agreed
as of the date first written above:
BANK OF AMERICA, N.A.,
as Administrative Agent
By:_____________________________________

Name:

Title:






[Signature Page to Tapestry, Inc. Guarantee Agreement]
    

--------------------------------------------------------------------------------






Annex 1 to
Guarantee Agreement
ASSUMPTION AGREEMENT, dated as of [________], made by [_________], a [________]
(the “Additional Subsidiary Guarantor”), in favor of BANK OF AMERICA, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions or entities (the “Lenders”) parties to
the Credit Agreement referred to below. All capitalized terms not defined herein
shall have the meaning ascribed to them in such Credit Agreement.
WI T N E S S E T H :
WHEREAS, Tapestry, Inc., a Maryland corporation (the “Company”), the Foreign
Subsidiary Borrowers parties thereto, the Lenders party thereto and the
Administrative Agent have entered into the Credit Agreement, dated as of October
24, 2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”);
WHEREAS, in connection with the Credit Agreement, certain of the Company’s
Subsidiaries (other than the Additional Subsidiary Guarantor) have entered into
the Guarantee Agreement, dated as of [______] (as amended, supplemented or
otherwise modified from time to time, the “Guarantee Agreement”) in favor of the
Administrative Agent for the benefit of the Lenders;
WHEREAS, the Credit Agreement requires the Additional Subsidiary Guarantor to
become a party to the Guarantee Agreement; and
WHEREAS, the Additional Subsidiary Guarantor has agreed to execute and deliver
this Assumption Agreement in order to become a party to the Guarantee Agreement;
NOW, THEREFORE, IT IS AGREED:
1.    Guarantee Agreement. By executing and delivering this Assumption
Agreement, as provided in Section 4.13 of the Guarantee Agreement, the
Additional Subsidiary Guarantor hereby becomes a party to the Guarantee
Agreement as a Subsidiary Guarantor thereunder with the same force and effect as
if originally named therein as a Subsidiary Guarantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Subsidiary Guarantor thereunder.
2.    Representations and Warranties of the Additional Subsidiary Guarantor. The
Additional Subsidiary Guarantor represents and warrants that each of the
representations with respect to it contained in Article III of the Credit
Agreement are true and correct on and as of the date hereof.
3.    Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
[Signature Page Follows]






    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
[ADDITIONAL SUBSIDIARY GUARANTOR]
By:___________________________
Name:
Title:






[Signature Page to Assumption Agreement – Tapestry, Inc. Guarantee Agreement]
    

--------------------------------------------------------------------------------






Acknowledged and Agreed
as of the date first written above:
BANK OF AMERICA, N.A.,
as Administrative Agent
By:_____________________________________

Name:

Title:






[Signature Page to Assumption Agreement – Tapestry, Inc. Guarantee Agreement]
    